


Exhibit 10.3

 

SECURITY AGREEMENT

 

among

 

HUNTSMAN LLC

 

CERTAIN SUBSIDIARIES OF HUNTSMAN LLC,

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Collateral Agent

 

 

Dated as of October 14, 2004

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

SECURITY INTERESTS

 

 

 

 

 

 

SECTION 1.1.   GRANT OF SECURITY INTERESTS

 

 

SECTION 1.2.   ACKNOWLEDGEMENT OF SUBORDINATED LIEN POSITION

 

 

SECTION 1.3.   POWER OF ATTORNEY

 

 

 

 

 

ARTICLE II

GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

 

 

 

 

 

 

SECTION 2.1.   GENERAL REPRESENTATIONS AND WARRANTIES

 

 

SECTION 2.2.   NECESSARY FILINGS

 

 

SECTION 2.3.   NO LIENS

 

 

SECTION 2.4.   OTHER FINANCING STATEMENTS

 

 

SECTION 2.5.   CHIEF EXECUTIVE OFFICE; RECORDS

 

 

SECTION 2.6.   AIRCRAFT, VEHICLES, VESSELS AND RAILCARS

 

 

SECTION 2.7.   LOCATION OF INVENTORY AND EQUIPMENT

 

 

SECTION 2.8.   RECOURSE

 

 

SECTION 2.9.   ORGANIZATIONAL NAMES; JURISDICTIONS OF ORGANIZATION

 

 

SECTION 2.10.   JURISDICTION OF FORMATION

 

 

SECTION 2.11.  COMMERCIAL TORT CLAIMS

 

 

SECTION 2.12.  BRING-DOWN OF REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

ARTICLE III

SPECIAL PROVISIONS CONCERNING RECEIVABLES; CONTRACT RIGHTS; INSTRUMENTS

 

 

 

 

 

 

SECTION 3.1.   ADDITIONAL REPRESENTATIONS AND WARRANTIES

 

 

SECTION 3.2.   MAINTENANCE OF RECORDS

 

 

SECTION 3.3.   DISPOSITION OR COLLECTION OF RECEIVABLES

 

 

SECTION 3.4.   INSTRUMENTS

 

 

SECTION 3.5.   DIRECTION TO ACCOUNT DEBTORS; CONTRACTING PARTIES, ETC

 

 

SECTION 3.6.   FURTHER ACTIONS

 

 

 

 

ARTICLE IV

SPECIAL PROVISIONS CONCERNING MARKS

 

 

 

 

 

 

SECTION 4.1.   ADDITIONAL REPRESENTATIONS AND WARRANTIES

 

 

SECTION 4.2.   DIVESTITURES

 

 

SECTION 4.3.   INFRINGEMENTS

 

 

SECTION 4.4.   PRESERVATION OF MARKS

 

 

SECTION 4.5.   MAINTENANCE OF REGISTRATION

 

 

SECTION 4.6.   FUTURE REGISTERED MARKS

 

 

SECTION 4.7.   REMEDIES

 

 

 

 

ARTICLE V

SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS

 

 

 

 

 

 

SECTION 5.1.   ADDITIONAL REPRESENTATIONS AND WARRANTIES

 

 

SECTION 5.2.   LICENSES AND ASSIGNMENTS

 

 

SECTION 5.3.   INFRINGEMENTS

 

 

SECTION 5.4.   MAINTENANCE OF PATENTS

 

 

SECTION 5.5.   PROSECUTION OF PATENT APPLICATIONS

 

 

SECTION 5.6.   OTHER PATENTS AND COPYRIGHTS

 

 

SECTION 5.7.   REMEDIES

 

 

 

 

ARTICLE VI

PROVISIONS CONCERNING PLEDGED SECURITIES

 

 

 

 

 

 

SECTION 6.1.   PLEDGE OF NOTES AND ADDITIONAL STOCK

 

 

SECTION 6.2.   TITLE; SECURITY INTEREST AND LIEN

 

 

SECTION 6.3.   ADDITIONAL DOCUMENTATION; FURTHER ASSURANCES

 

 

SECTION 6.4.   PLEDGED STOCK

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE VII

PROVISIONS CONCERNING ALL COLLATERAL

 

 

 

 

 

 

SECTION 7.1.   PROTECTION OF COLLATERAL AGENT’S SECURITY

 

 

SECTION 7.2.   WAREHOUSE RECEIPTS NON-NEGOTIABLE; THIRD PARTY ACKNOWLEDGEMENT

 

 

SECTION 7.3.   RIGHT TO INITIATE JUDICIAL PROCEEDINGS, ETC

 

 

SECTION 7.4.   APPOINTMENT OF A RECEIVER

 

 

SECTION 7.5.   FURTHER ACTIONS

 

 

SECTION 7.6.   FINANCING STATEMENTS

 

 

SECTION 7.7.   CONTROL

 

 

 

 

ARTICLE VIII

REMEDIES UPON OCCURRENCE OF EVENT OF DEFAULT

 

 

 

 

 

 

SECTION 8.1.   REMEDIES; OBTAINING THE COLLATERAL UPON DEFAULT

 

 

SECTION 8.2.   REMEDIES; DISPOSITION OF THE COLLATERAL

 

 

SECTION 8.3.   WAIVER OF CLAIMS

 

 

SECTION 8.4.   APPLICATION OF PROCEEDS

 

 

SECTION 8.5.   REMEDIES CUMULATIVE

 

 

SECTION 8.6.   DISCONTINUANCE OF PROCEEDINGS

 

 

 

 

ARTICLE IX

INDEMNITY

 

 

 

 

 

 

SECTION 9.1.   INDEMNITY

 

 

SECTION 9.2.   INDEMNITY OBLIGATIONS SECURED BY COLLATERAL; SURVIVAL

 

 

 

 

ARTICLE X

OTHER AGREEMENTS WITH COLLATERAL AGENT

 

 

 

 

 

 

SECTION 10.1.   RECORD KEEPING AND REPORTING

 

 

SECTION 10.2.   COMPENSATION AND EXPENSES

 

 

SECTION 10.3.   STAMP AND OTHER TAXES

 

 

SECTION 10.4.   FILING FEES, EXCISE TAXES, ETC

 

 

 

 

 

ARTICLE XI

THE COLLATERAL AGENT

 

 

 

 

 

 

SECTION 11.1.   EXCULPATORY PROVISIONS

 

 

SECTION 11.2.   DELEGATION OF DUTIES

 

 

SECTION 11.3.   RELIANCE BY COLLATERAL AGENT

 

 

SECTION 11.4.   LIMITATIONS ON DUTIES OF THE COLLATERAL AGENT

 

 

SECTION 11.5.   COLLATERAL TO BE HELD FOR BENEFIT OF SECURED PARTIES

 

 

SECTION 11.6.   RESIGNATION AND REMOVAL OF THE COLLATERAL AGENT

 

 

SECTION 11.7.   STATUS OF SUCCESSORS TO THE COLLATERAL AGENT

 

 

SECTION 11.8.   MERGER OF THE COLLATERAL AGENT

 

 

SECTION 11.9.   ADDITIONAL CO-AGENTS; SEPARATE AGENTS

 

 

 

 

 

ARTICLE XII

TERMINATION; REINSTATEMENT; RELEASES OF COLLATERAL UPON SATISFACTION

 

 

 

 

 

 

SECTION 12.1.   RELEASE OF CERTAIN SECURITY

 

 

SECTION 12.2.   TERMINATION UPON SATISFACTION

 

 

 

 

 

ARTICLE XIII

PROOFS OF CLAIM; RIGHTS OF SECURED PARTIES

 

 

 

 

 

 

SECTION 13.1.   FILING OF CLAIMS

 

 

SECTION 13.2.   COLLECTION OF CLAIMS

 

 

SECTION 13.3.   LIMITATIONS

 

 

 

 

ARTICLE XIV

MISCELLANEOUS

 

 

SECTION 14.1.   NOTICES

 

 

SECTION 14.2.   WAIVER; AMENDMENT

 

 

SECTION 14.3.   OBLIGATIONS ABSOLUTE

 

 

SECTION 14.4.   SUCCESSORS AND ASSIGNS

 

 

SECTION 14.5.   HEADINGS DESCRIPTIVE

 

 

SECTION 14.6.   SEVERABILITY

 

 

ii

--------------------------------------------------------------------------------


 

 

SECTION 14.7.   GOVERNING LAW

 

 

SECTION 14.8.   CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY
TRIAL

 

 

SECTION 14.9.   ASSIGNOR’S DUTIES

 

 

SECTION 14.10.   NO ACTION BY SECURED PARTIES

 

 

SECTION 14.11.   COUNTERPARTS

 

 

SECTION 14.12.   DEFINITIONS; INTERPRETATION

 

 

SECTION 14.13.   CONFLICTS WITH THE CREDIT AGREEMENT

 

 

SECTION 14.14.   REPLACEMENT

 

 

iii

--------------------------------------------------------------------------------


 

Schedule A

Existing Hedging Agreements

 

Schedule B

Pledged Intercompany Notes

 

Schedule C

Pledged Stock

 

Schedule 2.5

Record Locations

 

Schedule 2.6

Aircraft, Vehicles, Vessels, Barges, Railcars and Rolling Stock

 

Schedule 2.7

Inventory and Equipment Locations

 

Schedule 2.9

Trade, Fictitious and Other Names

 

Schedule 2.10

Jurisdiction of Formation

 

Schedule 2.11

Commercial Tort Claims

 

Schedule 4.1

Trademarks

 

Schedule 5.1(A)

Patents and Applications

 

Schedule 5.1(B)

Copyrights and Applications

 

 

 

 

 

ANNEX A

Definitions

 

ANNEX B

Assignment of Security Interest in U.S. Trademarks and Patents

 

ANNEX C

Assignment of Security Interest in U.S. Copyrights

 

ANNEX D

Form of Supplement Regarding Addition of New Assignor

 

 

 

 

 

Exhibit 1.2

Form of Second Amended and Restated Intercreditor Agreement

 

 

iv

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (the “Agreement”), dated as of October 14, 2004, is by
and among each of the undersigned (each, an “Assignor” and, together with any
other entity that becomes a party hereto pursuant to Section 14.2 hereof,
collectively, the “Assignors”) and DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Collateral Agent (the “Collateral Agent”) for the benefit of (i) the Lenders and
the Administrative Agent under the Credit Agreement hereinafter referred to;
(ii) the Senior Secured Notes Trustee, for the benefit of itself and the holders
of the Senior Secured Notes; (iii) if one or more Lenders (or any Affiliate
thereof) has heretofore entered into or hereafter enters into one or more (A)
interest rate protection agreements (including, without limitation, interest
rate swaps, caps, floors, collars and similar agreements), (B) foreign exchange
contracts, currency swap agreements or other similar agreements or arrangements
designed to protect against the fluctuations in currency values and/or (C) other
types of hedging agreements (collectively, the “Hedging Agreements”) with, or
guaranteed by, an Assignor, any such Lender or Lenders or any Affiliate of such
Lender or Lenders (even if the respective Lender subsequently ceases to be a
Lender under the Credit Agreement for any reason) so long as any such Lender or
Affiliate participates in the extension of such Hedging Agreements and their
subsequent assigns, if any; and (iv) one or more financial institutions from
time to time party to a Foreign Overdraft Facility Agreement with, or guaranteed
by, an Assignor (collectively the “Secured Parties” or the “Secured Party”). 
Except as otherwise defined herein, terms used herein and defined in the Credit
Agreement shall be used herein as so defined.

 

W I T N E S S E T H :

 

WHEREAS, Huntsman LLC, a Utah limited liability company (the “Borrower”), the
financial institutions (the “Lenders”) from time to time party thereto and
Deutsche Bank Trust Company Americas, as administrative agent (together with any
successor agent, the “Administrative Agent”), are contemporaneously herewith
entering into a Credit Agreement dated as of the date hereof (the “Credit
Agreement”, as the same may hereafter be amended, modified, extended, renewed,
replaced, restated, waived or supplemented from time to time, and including any
agreement extending the maturity of or restructuring of all or any portion of
the Indebtedness under such agreement or any successor agreements);

 

WHEREAS, Borrower, the other borrowers parties thereto, Deutsche Bank Trust
Company Americas, as administrative agent and collateral agent, and the
financial institutions parties thereto are also contemporaneously herewith
entering into a Revolving Credit Agreement dated as of the date hereof providing
for the making of revolving loans as contemplated therein;

 

WHEREAS, Borrower has issued $455.4 million in aggregate principal amount of
Senior Secured Notes due 2010 (together with any additional notes issued under
the Senior Secured Notes Indenture (as hereinafter defined) which are permitted
to be issued under the Credit Agreement, the “Senior Secured Notes”) under an
Indenture, dated as of September 30, 2003, among Borrower, the Assignors parties
thereto as guarantors, and HSBC Bank USA, as trustee thereunder (such trustee,
the “Senior Secured Notes Trustee”, and such indenture, as

 

--------------------------------------------------------------------------------


 

amended, restated, supplemented, refinanced, replaced or otherwise modified from
time to time, the “Senior Secured Notes Indenture”);

 

WHEREAS, the Assignors party to the Senior Secured Notes Indenture have
guaranteed the obligations of Borrower under the Senior Secured Notes Indenture;

 

WHEREAS, the Assignors may have from time to time before the date hereof,
entered into, or guaranteed, one or more Hedging Agreements each as described on
Schedule A hereto (collectively, the “Existing Hedging Agreements”);

 

WHEREAS, the Assignors may at any time and from time to time enter into, or
guarantee, one or more Hedging Agreements;

 

WHEREAS, the Assignors may at any time and from time to time enter into, or
guarantee, one or more loan agreements evidencing the Foreign Overdraft Facility
(the “Foreign Overdraft Facility Agreements”);

 

WHEREAS, pursuant to the Subsidiary Guarantee Agreement, each Assignor (other
than the Borrower) has jointly and severally guaranteed to the Secured Parties
(other than the Senior Secured Notes Trustee and the holders of the Senior
Secured Notes) the payment when due of all obligations of Borrower under or with
respect to the Loan Documents, the Hedging Agreements and the Foreign Overdraft
Facility Agreements;

 

WHEREAS, HSCC has guaranteed to the Secured Parties (other than the Senior
Secured Notes Trustee and the holders of the Senior Secured Notes) the payment
when due of all obligations of Borrower under or with respect to the Loan
Documents, the Hedging Agreements and the Foreign Overdraft Facility Agreements;
and

 

WHEREAS, each Assignor desires to execute this Agreement in order to satisfy the
conditions under the Credit Agreement and the Senior Secured Notes Indenture.

 

NOW, THEREFORE, in consideration of the extensions of credit to be made to each
Assignor and other benefits accruing to each Assignor, the receipt and
sufficiency of which are hereby acknowledged, each Assignor hereby makes the
following representations and warranties to the Collateral Agent for the benefit
of the Secured Parties and hereby covenants and agrees with the Collateral Agent
for the benefit of the Secured Parties as follows:

 


ARTICLE I
SECURITY INTERESTS


 


SECTION 1.1.           GRANT OF SECURITY INTERESTS.


 


(A)           AS COLLATERAL SECURITY FOR THE PROMPT AND COMPLETE PAYMENT AND
PERFORMANCE WHEN DUE BY EACH ASSIGNOR OF ALL OF SUCH ASSIGNOR’S OBLIGATIONS, AND
TO INDUCE THE ADMINISTRATIVE AGENT AND THE LENDERS TO ENTER INTO THE CREDIT
AGREEMENT AND TO MAKE THE LOANS AND PROVIDE THE OTHER FINANCIAL ACCOMMODATIONS
TO BORROWER CONTEMPLATED THEREIN, EACH SUCH ASSIGNOR DOES HEREBY GRANT, PLEDGE,
ASSIGN AND TRANSFER UNTO THE COLLATERAL AGENT, AND DOES HEREBY GRANT TO THE
COLLATERAL AGENT, IN ITS CAPACITY AS COLLATERAL AGENT HEREUNDER, SUBJECT TO


 


2

--------------------------------------------------------------------------------


 


SECTION 1.2, A CONTINUING SECURITY INTEREST IN ALL OF THE RIGHT, TITLE AND
INTEREST OF SUCH ASSIGNOR IN, TO AND UNDER ALL OF THE FOLLOWING, WHETHER NOW
EXISTING OR HEREAFTER FROM TIME TO TIME ACQUIRED OR CREATED: (I) ALL CASH,
ACCOUNTS, DEPOSIT ACCOUNTS, INVESTMENT PROPERTY, SECURITIES ACCOUNTS, DEPOSITS,
SECURITIES AND INSURANCE POLICIES NOW OR AT ANY TIME HEREAFTER IN THE POSSESSION
OR UNDER CONTROL OF SUCH ASSIGNOR OR ITS RESPECTIVE BAILEES AND ANY INTEREST
THEREIN, (II) EACH AND EVERY RECEIVABLE, (III) ALL CONTRACTS, TOGETHER WITH ALL
CONTRACT RIGHTS ARISING THEREUNDER, AND ALL EQUITY AND DEBT SECURITIES AND OTHER
INTERESTS IN ANY AND ALL UNRESTRICTED SUBSIDIARIES, (IV) ALL INVENTORY, (V) ANY
CASH COLLATERAL ACCOUNT ESTABLISHED WITH RESPECT TO SUCH ASSIGNOR AND ALL
MONIES, SECURITIES AND INSTRUMENTS DEPOSITED OR REQUIRED TO BE DEPOSITED IN SUCH
CASH COLLATERAL ACCOUNT, (VI) ALL EQUIPMENT, (VII) ALL MARKS, TOGETHER WITH THE
REGISTRATIONS AND RIGHT TO ALL RENEWALS THEREOF, AND THE GOODWILL OF THE
BUSINESS OF SUCH ASSIGNOR SYMBOLIZED BY THE MARKS, (VIII) ALL PATENTS AND
COPYRIGHTS, AND ALL REISSUES, RENEWALS OR EXTENSIONS THEREOF, (IX) ALL COMPUTER
PROGRAMS AND ALL INTELLECTUAL PROPERTY RIGHTS THEREIN AND ALL OTHER PROPRIETARY
INFORMATION, INCLUDING, BUT NOT LIMITED TO, TRADE SECRETS, (X) ALL VEHICLES,
AIRCRAFT, VESSELS, BARGES, RAILCARS, ROLLING STOCK AND FIXTURES, TOGETHER WITH
ACCESSIONS THERETO AND REPLACEMENT PARTS THEREFOR, (XI) (A) ALL INTERCOMPANY
NOTES DESCRIBED IN SCHEDULE B (AS IT MAY, FROM TIME TO TIME, BE SUPPLEMENTED IN
ACCORDANCE WITH THE TERMS HEREOF), ALL OTHER INTERCOMPANY NOTES AND ALL OTHER
PROMISSORY NOTES WHICH ARE PLEDGED TO THE COLLATERAL AGENT OR OTHERWISE BECOME A
PART OF THE COLLATERAL; (B) ALL SHARES OF CAPITAL STOCK DESCRIBED IN SCHEDULE C
(AS IT MAY, FROM TIME TO TIME, BE SUPPLEMENTED IN ACCORDANCE WITH THE TERMS
HEREOF) AND ALL OTHER SHARES OF CAPITAL STOCK OR OTHER EQUITY INTERESTS; AND (C)
ALL STOCK RIGHTS, (XII) ALL BOOKS AND RECORDS, CUSTOMER LISTS, LEDGER CARDS,
CREDIT FILES, PRINT-OUTS, AND OTHER MATERIALS AND RECORDS PERTAINING TO ANY OF
THE FOREGOING, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, (XIII) ALL OTHER GOODS,
GENERAL INTANGIBLES, CHATTEL PAPER, DOCUMENTS AND INSTRUMENTS, (XIV) ALL
LETTER-OF-CREDIT RIGHTS, (XV) ANY EXISTING COMMERCIAL TORT CLAIMS, (XVI) ALL
OTHER PERSONAL PROPERTY OF SUCH ASSIGNOR, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED, (XVII) ALL DOCUMENTS OF TITLE EVIDENCING OR ISSUED WITH RESPECT TO ANY
OF THE FOREGOING, AND (XVIII) ALL PROCEEDS AND PRODUCTS OF ANY AND ALL OF THE
FOREGOING (INCLUDING, WITHOUT LIMITATION, ALL INSURANCE AND CLAIMS FOR INSURANCE
EFFECTED OR HELD FOR THE BENEFIT OF SUCH ASSIGNOR IN RESPECT THEREOF) (ALL OF
THE ABOVE, AS LIMITED BELOW, COLLECTIVELY, THE “COLLATERAL”); PROVIDED, HOWEVER,
THAT THE SECURITY INTERESTS GRANTED HEREUNDER SHALL NOT COVER ANY ASSIGNOR’S
RIGHT, TITLE AND INTEREST IN ANY (1) CONTRACT, LEASE, LICENSE OR OTHER AGREEMENT
WHICH BY ITS TERMS EXPRESSLY PROHIBITS IN A LEGALLY VALID MANNER THE GRANTING OF
A SECURITY INTEREST THEREIN, (2) ANY ASSET DESCRIBED IN CLAUSES (T) OR (U) OF
SECTION 7.11(A) OF THE CREDIT AGREEMENT (EXCEPT, IN THE CASE OF ANY ASSET
DESCRIBED IN CLAUSE (U) OF SECTION 7.11(A) OF THE CREDIT AGREEMENT, TO THE
EXTENT THAT THE LENDER (AS DEFINED IN THAT CERTAIN LOAN AGREEMENT BY AND AMONG
HUNTSMAN HEADQUARTERS CORPORATION, HUNTSMAN PETROCHEMICAL CORPORATION, HUNTSMAN
CHEMICAL CORPORATION, HUNTSMAN PACKAGING CORPORATION AND U.S. BANK OF UTAH DATED
AS OF DECEMBER 17, 1996 (THE “HEADQUARTERS LOAN AGREEMENT”)) HAS CONSENTED TO
THE GRANT BY HUNTSMAN HEADQUARTERS CORPORATION OF A SECURITY INTEREST IN ANY
COLLATERAL (AS DEFINED IN THE HEADQUARTERS LOAN AGREEMENT) HEREUNDER); AND (3)
CAPITAL STOCK NOT REQUIRED TO BE PLEDGED HEREUNDER PURSUANT TO SECTION 7.11(C)
OR 7.11(E) OF THE CREDIT AGREEMENT.


 


(B)           THE PLEDGED INTERCOMPANY NOTES LISTED ON SCHEDULE B AND THE
CERTIFICATES REPRESENTING THE PLEDGED STOCK LISTED ON SCHEDULE C (OTHER THAN THE
SHARES OF CAPITAL STOCK OF FOREIGN SUBSIDIARIES WHICH ARE NOT CERTIFICATED)
SHALL HAVE BEEN DELIVERED TO THE COLLATERAL AGENT TOGETHER WITH APPROPRIATE
UNDATED NOTE POWERS AND STOCK POWERS DULY EXECUTED IN BLANK ON OR BEFORE THE
DATE HEREOF.  NEITHER THE COLLATERAL AGENT NOR ANY SECURED PARTY SHALL BE
OBLIGATED TO


 


3

--------------------------------------------------------------------------------



 


PRESERVE OR PROTECT ANY RIGHTS WITH RESPECT TO THE PLEDGED INTERCOMPANY NOTES OR
THE PLEDGED STOCK OR TO RECEIVE OR GIVE ANY NOTICE WITH RESPECT THERETO WHETHER
OR NOT THE COLLATERAL AGENT OR ANY SECURED PARTY IS DEEMED TO HAVE KNOWLEDGE OF
SUCH MATTERS.


 


(C)           THE ASSIGNMENTS AND SECURITY INTERESTS UNDER THIS AGREEMENT
GRANTED TO THE COLLATERAL AGENT SHALL NOT RELIEVE ANY ASSIGNOR FROM THE
PERFORMANCE OF ANY TERM, COVENANT, CONDITION OR AGREEMENT ON SUCH ASSIGNOR’S
PART TO BE PERFORMED OR OBSERVED UNDER OR IN RESPECT OF ANY OF THE COLLATERAL
PLEDGED BY IT HEREUNDER OR FROM ANY LIABILITY TO ANY PERSON UNDER OR IN RESPECT
OF ANY OF SUCH COLLATERAL OR IMPOSE ANY OBLIGATION ON THE COLLATERAL AGENT TO
PERFORM OR OBSERVE ANY SUCH TERM, COVENANT, CONDITION OR AGREEMENT ON SUCH
ASSIGNOR’S PART TO BE SO PERFORMED OR OBSERVED OR IMPOSE ANY LIABILITY ON THE
COLLATERAL AGENT FOR ANY ACT OR OMISSION ON THE PART OF SUCH ASSIGNOR RELATIVE
THERETO OR FOR ANY BREACH OF ANY REPRESENTATION OR WARRANTY ON THE PART OF SUCH
ASSIGNOR CONTAINED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR IN RESPECT
OF THE COLLATERAL PLEDGED BY IT HEREUNDER OR MADE IN CONNECTION HEREWITH OR
THEREWITH.  THE OBLIGATIONS OF EACH ASSIGNOR CONTAINED IN THIS PARAGRAPH SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE DISCHARGE OF SUCH ASSIGNOR’S
OTHER OBLIGATIONS HEREUNDER.


 


(D)           THE SECURITY INTERESTS OF THE COLLATERAL AGENT UNDER THIS
AGREEMENT EXTEND TO ALL COLLATERAL OF THE KIND WHICH IS THE SUBJECT OF THIS
AGREEMENT WHICH ANY ASSIGNOR MAY ACQUIRE AT ANY TIME DURING THE CONTINUATION OF
THIS AGREEMENT.


 


SECTION 1.2.           ACKNOWLEDGEMENT OF SUBORDINATED LIEN POSITION.  IT IS
ACKNOWLEDGED AND AGREED THAT, AS BETWEEN THE HOLDERS OF THE REVOLVING CREDIT
AGREEMENT OBLIGATIONS AND THE OBLIGATIONS, THE LIENS GRANTED HEREBY AND BY THE
OTHER SECURITY DOCUMENTS ON THE COLLATERAL REFERENCED ON ANNEX I TO THE
INTERCREDITOR AGREEMENT (THE “REVOLVING CREDIT AGREEMENT FIRST LIEN COLLATERAL”)
ARE INTENDED TO BE JUNIOR AND SUBJECT IN ALL RESPECTS TO THE LIENS ON THE
REVOLVING CREDIT AGREEMENT FIRST LIEN COLLATERAL CREATED PURSUANT TO THE
SECURITY DOCUMENTS (AS DEFINED IN THE REVOLVING CREDIT AGREEMENT).  EACH OF THE
SECURED PARTIES AGREES THAT ALL THE RIGHTS HEREUNDER ARE SUBJECT TO THE TERMS OF
THE SECOND AMENDED AND RESTATED INTERCREDITOR AGREEMENT, A COPY OF WHICH IS
ATTACHED AS EXHIBIT 1.2 HERETO (AS AMENDED, MODIFIED, SUPPLEMENTED, REPLACED OR
RESTATED, THE “INTERCREDITOR AGREEMENT”).


 


SECTION 1.3.           POWER OF ATTORNEY.  EACH ASSIGNOR HEREBY CONSTITUTES AND
APPOINTS THE COLLATERAL AGENT ITS TRUE AND LAWFUL ATTORNEY, IRREVOCABLY, WITH
FULL POWER AFTER THE OCCURRENCE OF AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT (IN THE NAME OF SUCH ASSIGNOR OR OTHERWISE), IN THE COLLATERAL AGENT’S
DISCRETION, TO TAKE ANY ACTION AND TO EXECUTE ANY INSTRUMENT WHICH THE
COLLATERAL AGENT MAY REASONABLY DEEM NECESSARY OR ADVISABLE TO ACCOMPLISH THE
PURPOSES OF THIS AGREEMENT, WHICH APPOINTMENT AS ATTORNEY IS COUPLED WITH AN
INTEREST.

 


ARTICLE II
GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS


 


SECTION 2.1.           GENERAL REPRESENTATIONS AND WARRANTIES.  IN ADDITION TO
AND NOT IN LIMITATION OF ANY OF THE REPRESENTATIONS AND WARRANTIES OF ANY
ASSIGNOR MADE TO THE COLLATERAL AGENT OR ANY SECURED PARTY, EACH ASSIGNOR
REPRESENTS, WARRANTS AND COVENANTS, WHICH

 

4

--------------------------------------------------------------------------------


 


REPRESENTATIONS, WARRANTIES AND COVENANTS SHALL SURVIVE EXECUTION AND DELIVERY
OF THIS AGREEMENT, AS FOLLOWS:


 


(A)           SUCH ASSIGNOR HAS GOOD AND MARKETABLE TITLE IN FEE SIMPLE TO, OR A
VALID LEASEHOLD INTEREST IN, OR A VALID CONTRACTUAL AGREEMENT TO USE, ALL ITS
MATERIAL REAL PROPERTY, AND GOOD TITLE TO, OR A VALID LEASEHOLD INTEREST IN, OR
A VALID CONTRACTUAL AGREEMENT TO USE, ALL ITS OTHER MATERIAL PROPERTY, AND NONE
OF SUCH PROPERTY IS SUBJECT TO ANY LIEN EXCEPT FOR PERMITTED LIENS;


 


(B)           THIS AGREEMENT (TOGETHER, WITH RESPECT TO THE SHARES OF CAPITAL
STOCK OF FOREIGN SUBSIDIARIES, SUCH OTHER NECESSARY OR ADVISABLE PLEDGE
AGREEMENTS OR OTHER SECURITY AGREEMENTS OR INSTRUMENTS PROPERLY EXECUTED,
DELIVERED, RECORDED AND REGISTERED BY THE HOLDER OF SUCH SHARES UNDER ALL
APPLICABLE FOREIGN LAWS) CREATES SECURITY INTERESTS WHICH ARE ENFORCEABLE
AGAINST SUCH ASSIGNOR IN ALL COLLATERAL NOW OWNED AND HEREAFTER ACQUIRED BY SUCH
ASSIGNOR AND WHICH ARE, UPON FILING OF ALL APPROPRIATE FINANCING STATEMENTS,
INTELLECTUAL PROPERTY FILINGS, RAILCAR FILINGS AND, WITH RESPECT TO SHARES OF
CAPITAL STOCK IN FOREIGN SUBSIDIARIES, ANY NECESSARY FILINGS IN FOREIGN
JURISDICTIONS CONTEMPLATED HEREBY AND THE DELIVERY OF THE PLEDGED SECURITIES TO
THE COLLATERAL AGENT IN ACCORDANCE WITH THE TERMS HEREOF (OTHER THAN WITH
RESPECT TO THE SHARES OF CAPITAL STOCK OF FOREIGN SUBSIDIARIES WHICH ARE NOT
CERTIFICATED), PERFECTED SECURITY INTERESTS (OTHER THAN IN THE EXCLUDED FOREIGN
OR TRANSPORTATION ASSETS);


 


(C)           SUCH ASSIGNOR IS THE DIRECT AND SOLE LEGAL AND EQUITABLE OWNER OF
ANY AND ALL PLEDGED DEBT AND PLEDGED INTERCOMPANY NOTES INDICATED ON SCHEDULE B
AS BEING OWNED BY IT.  SUCH ASSIGNOR HAS GOOD AND MARKETABLE TITLE TO SUCH
PLEDGED DEBT AND HAS ALL REQUISITE RIGHTS, POWER, AND AUTHORITY TO PLEDGE AND
DELIVER SUCH PLEDGED DEBT TO THE COLLATERAL AGENT PURSUANT HERETO.  SUCH PLEDGED
DEBT IS FREE AND CLEAR OF ALL LIENS, OTHER THAN PERMITTED LIENS.  SUCH ASSIGNOR
HAS NOT AMENDED ANY TERM OF OR WAIVED ANY RIGHTS UNDER THE PLEDGED INTERCOMPANY
NOTES HELD BY IT.  THE PLEDGE, ASSIGNMENT AND DELIVERY OF THE PLEDGED
INTERCOMPANY NOTES TO OR ON BEHALF OF THE COLLATERAL AGENT PURSUANT TO THIS
AGREEMENT CREATES A VALID, CONTINUING, PERFECTED LIEN ON SUCH PLEDGED
INTERCOMPANY NOTES IN FAVOR OF THE COLLATERAL AGENT, FOR THE BENEFIT OF THE
COLLATERAL AGENT AND THE SECURED PARTIES, SUBJECT ONLY TO SECTION 1.2; AND


 


(D)           SUCH ASSIGNOR IS THE RECORD AND BENEFICIAL OWNER OF EACH SHARE OF
THE PLEDGED STOCK INDICATED ON SCHEDULE C AS BEING OWNED BY IT AND SUCH PLEDGED
STOCK REPRESENTS THE PERCENTAGE (ON A FULLY DILUTED BASIS) OF THE ISSUED AND
OUTSTANDING CAPITAL STOCK OF ITS ISSUER AS SET FORTH ON SCHEDULE C.  ALL OF SUCH
SHARES OF THE PLEDGED STOCK ARE DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND
NON-ASSESSABLE (OR, WITH RESPECT TO THE FOREIGN SUBSIDIARIES, TO THE EXTENT SUCH
CONCEPTS ARE APPLICABLE UNDER THE LAWS UNDER WHICH SUCH SUBSIDIARIES ARE
ORGANIZED).  SUCH ASSIGNOR HAS GOOD AND MARKETABLE TITLE TO SUCH PLEDGED STOCK
AND HAS ALL REQUISITE RIGHTS, POWER, AND AUTHORITY TO PLEDGE AND DELIVER SUCH
PLEDGED STOCK TO THE COLLATERAL AGENT PURSUANT HERETO (OR, WITH RESPECT TO THE
SHARES OF CAPITAL STOCK OF ANY FOREIGN SUBSIDIARIES THAT ARE NOT CERTIFICATED,
TO EXECUTE, DELIVER, RECORD AND REGISTER ANY AND ALL PLEDGES OR CHARGES ON SUCH
SHARES WHICH ARE NECESSARY OR ADVISABLE TO CREATE A FIRST PRIORITY PERFECTED
SECURITY INTEREST IN SUCH SHARES).  SUCH PLEDGED STOCK IS FREE AND CLEAR OF ALL
LIENS, OPTIONS, WARRANTS, PUTS, CALLS, OR OTHER RIGHTS OF THIRD PERSONS, OTHER
THAN PERMITTED LIENS.  THE PLEDGE, ASSIGNMENT AND DELIVERY OF SUCH PLEDGED STOCK
TO OR ON BEHALF OF THE COLLATERAL AGENT PURSUANT TO THIS AGREEMENT CREATES
VALID, CONTINUING, PERFECTED LIENS ON SUCH PLEDGED STOCK IN FAVOR OF THE
COLLATERAL AGENT, FOR THE BENEFIT OF THE COLLATERAL AGENT AND THE SECURED
PARTIES, SUBJECT ONLY TO SECTION 1.2.  EACH

 

5

--------------------------------------------------------------------------------



 


ASSIGNOR INDICATED ON SCHEDULE C AS OWNING SHARES IN A FOREIGN SUBSIDIARY HAS
EXECUTED AND DELIVERED AND WILL PROMPTLY FOLLOWING THE DATE HEREOF RECORD AND
REGISTER, ANY AND ALL PLEDGES, CHARGES AND OTHER INSTRUMENTS NECESSARY TO CREATE
VALID, CONTINUING, PERFECTED LIENS (OR THE EQUIVALENT RIGHTS UNDER THE
APPLICABLE LAWS OF THE RELEVANT FOREIGN JURISDICTIONS) ON SUCH PLEDGED STOCK IN
FAVOR OF THE COLLATERAL AGENT, FOR THE BENEFIT OF THE COLLATERAL AGENT AND THE
SECURED PARTIES, SUBJECT TO SECTION 1.2.


 


SECTION 2.2.           NECESSARY FILINGS.  ALL DOCUMENTS AND INSTRUMENTS FOR ALL
FILINGS, REGISTRATIONS AND RECORDINGS NECESSARY OR APPROPRIATE TO CREATE,
PRESERVE, PROTECT AND PERFECT THE SECURITY INTERESTS GRANTED BY THE ASSIGNORS TO
THE COLLATERAL AGENT HEREBY IN RESPECT OF THE COLLATERAL HAVE BEEN DELIVERED BY
THE ASSIGNORS TO THE COLLATERAL AGENT, AND, UPON THE COLLATERAL AGENT’S
ACCOMPLISHING OF ALL SUCH FILINGS, REGISTRATIONS AND RECORDINGS, THE SECURITY
INTERESTS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THIS AGREEMENT IN AND TO
THE COLLATERAL CONSTITUTE OR SHALL CONSTITUTE PERFECTED SECURITY INTERESTS
THEREIN PRIOR TO THE RIGHTS OF ALL OTHER PERSONS THEREIN AND SUBJECT TO NO OTHER
LIENS EXCEPT FOR PERMITTED LIENS AND IS OR SHALL BE ENTITLED TO ALL THE RIGHTS,
PRIORITIES AND BENEFITS AFFORDED BY THE CODE OR OTHER RELEVANT LAW AS ENACTED IN
ANY RELEVANT JURISDICTION TO PERFECTED SECURITY INTERESTS; PROVIDED, HOWEVER,
THAT THE PARTIES AGREE THAT NO ASSIGNOR SHALL HAVE ANY OBLIGATION HEREUNDER TO
TAKE ANY ACTIONS TO PERFECT THE SECURITY INTERESTS GRANTED BY SUCH ASSIGNOR TO
THE COLLATERAL AGENT HEREUNDER IN ANY EXCLUDED FOREIGN OR TRANSPORTATION ASSETS.


 


SECTION 2.3.           NO LIENS.  EACH ASSIGNOR IS, AND AS TO COLLATERAL
ACQUIRED BY IT FROM TIME TO TIME AFTER THE DATE HEREOF, WILL BE, THE OWNER OF OR
OTHERWISE HAS THE RIGHT TO USE ALL COLLATERAL FREE FROM ANY LIEN, SECURITY
INTEREST, ENCUMBRANCE OR OTHER RIGHT, TITLE OR INTEREST OF ANY PERSON (OTHER
THAN LIENS CREATED HEREBY AND PERMITTED LIENS), AND SUCH ASSIGNOR SHALL DEFEND
THE COLLATERAL AGAINST ALL CLAIMS AND DEMANDS OF ALL PERSONS AT ANY TIME
CLAIMING THE SAME OR ANY INTEREST THEREIN ADVERSE TO THE COLLATERAL AGENT.


 


SECTION 2.4.           OTHER FINANCING STATEMENTS.  AS OF THE DATE HEREOF, THERE
IS NO FINANCING STATEMENT (OR SIMILAR STATEMENT OR INSTRUMENT OF REGISTRATION
UNDER THE LAW OF ANY JURISDICTION) ON FILE OR OF RECORD IN ANY RELEVANT
JURISDICTION COVERING OR PURPORTING TO COVER ANY INTEREST OF ANY KIND IN THE
COLLATERAL, EXCEPT FOR (I) THOSE EVIDENCING PERMITTED LIENS AND (II) FINANCING
STATEMENTS FOR WHICH VALID TERMINATION STATEMENTS HAVE BEEN PREVIOUSLY FILED OR
DELIVERED TO THE COLLATERAL AGENT ON THE DATE HEREOF AND, SO LONG AS ANY OF THE
OBLIGATIONS ARE IN EFFECT, NO ASSIGNOR WILL EXECUTE OR AUTHORIZE TO BE FILED IN
ANY PUBLIC OFFICE ANY FINANCING STATEMENT (OR SIMILAR STATEMENT OR INSTRUMENT OF
REGISTRATION UNDER THE LAW OF ANY JURISDICTION) OR STATEMENTS RELATING TO THE
COLLATERAL, EXCEPT FINANCING STATEMENTS FILED OR TO BE FILED IN RESPECT OF AND
COVERING THE SECURITY INTERESTS GRANTED HEREBY BY SUCH ASSIGNOR OR FOR THOSE
EVIDENCING PERMITTED LIENS.


 


SECTION 2.5.           CHIEF EXECUTIVE OFFICE; RECORDS.  THE CHIEF EXECUTIVE
OFFICE OF EACH ASSIGNOR IS LOCATED AT THE ADDRESS INDICATED ON SCHEDULE 2.5
HERETO FOR SUCH ASSIGNOR.  NO ASSIGNOR WILL MOVE ITS CHIEF EXECUTIVE OFFICE
EXCEPT TO SUCH NEW LOCATION AS SUCH ASSIGNOR MAY ESTABLISH IN ACCORDANCE WITH
THE LAST SENTENCE OF THIS SECTION 2.5.  THE ORIGINALS OF ALL DOCUMENTS
EVIDENCING ALL RECEIVABLES, CONTRACT RIGHTS AND TRADE SECRETS OF EACH ASSIGNOR
AND THE ONLY ORIGINAL BOOKS OF ACCOUNT AND RECORDS OF SUCH ASSIGNOR RELATING
THERETO ARE, AND WILL CONTINUE TO BE, KEPT AT SUCH CHIEF EXECUTIVE OFFICE, AT
SUCH OTHER LOCATIONS SHOWN ON SCHEDULE 2.5 HERETO OR AT


 

6

--------------------------------------------------------------------------------


 


SUCH NEW LOCATIONS AS SUCH ASSIGNOR MAY ESTABLISH IN ACCORDANCE WITH THE LAST
SENTENCE OF THIS SECTION 2.5.  ALL RECEIVABLES AND CONTRACT RIGHTS OF SUCH
ASSIGNOR ARE, AND WILL CONTINUE TO BE, MAINTAINED AT, AND CONTROLLED AND
DIRECTED (INCLUDING, WITHOUT LIMITATION, FOR GENERAL ACCOUNTING PURPOSES) FROM,
THE OFFICE LOCATIONS DESCRIBED ABOVE.  NO ASSIGNOR SHALL ESTABLISH NEW LOCATIONS
FOR SUCH OFFICES UNTIL (I) IT SHALL HAVE GIVEN TO THE COLLATERAL AGENT NOT LESS
THAN 30 DAYS’ (OR SUCH SHORTER PERIOD AS MAY BE ACCEPTABLE TO THE COLLATERAL
AGENT) PRIOR WRITTEN NOTICE OF ITS INTENTION TO DO SO, CLEARLY DESCRIBING SUCH
NEW LOCATION AND PROVIDING SUCH OTHER INFORMATION IN CONNECTION THEREWITH AS THE
COLLATERAL AGENT MAY REASONABLY REQUEST, (II) WITH RESPECT TO SUCH NEW LOCATION,
IT SHALL HAVE TAKEN ALL ACTION, REASONABLY SATISFACTORY TO THE COLLATERAL AGENT,
TO MAINTAIN THE SECURITY INTERESTS OF THE COLLATERAL AGENT IN THE COLLATERAL
INTENDED TO BE GRANTED AND PERFECTED HEREBY AT ALL TIMES FULLY PERFECTED AND IN
FULL FORCE AND EFFECT, (III) AT THE REASONABLE REQUEST OF THE COLLATERAL AGENT,
IT SHALL HAVE FURNISHED AN OPINION OF COUNSEL ACCEPTABLE TO THE COLLATERAL AGENT
TO THE EFFECT THAT ALL FINANCING OR CONTINUATION STATEMENTS AND AMENDMENTS OR
SUPPLEMENTS THERETO HAVE BEEN FILED IN THE APPROPRIATE FILING OFFICE OR OFFICES,
AND ALL OTHER ACTIONS (INCLUDING, WITHOUT LIMITATION, THE PAYMENT OF ALL FILING
FEES AND TAXES, IF ANY, PAYABLE IN CONNECTION WITH SUCH FILINGS) HAVE BEEN
TAKEN, IN ORDER TO PERFECT (AND MAINTAIN THE PERFECTION AND PRIORITY OF) THE
SECURITY INTERESTS GRANTED HEREBY AND (IV) THE COLLATERAL AGENT SHALL HAVE
RECEIVED EVIDENCE THAT ALL OTHER ACTIONS (INCLUDING, WITHOUT LIMITATION, THE
PAYMENT OF ALL FILING FEES AND TAXES, IF ANY, PAYABLE IN CONNECTION WITH SUCH
FILINGS) HAVE BEEN TAKEN, IN ORDER TO PERFECT (AND MAINTAIN THE PERFECTION AND
PRIORITY OF) THE SECURITY INTERESTS GRANTED HEREBY.


 


SECTION 2.6.           AIRCRAFT, VEHICLES, VESSELS AND RAILCARS.  ALL AIRCRAFT,
VEHICLES, VESSELS, BARGES, RAILCARS AND ROLLING STOCK OWNED BY EACH ASSIGNOR
(OTHER THAN THE EXCLUDED TRANSPORTATION ASSETS) ARE IDENTIFIED UNDER SUCH
ASSIGNOR’S NAME ON SCHEDULE 2.6.  EACH ASSIGNOR AGREES THAT IN THE EVENT IT
ACQUIRES OR OTHERWISE HOLDS TITLE TO ANY AIRCRAFT, VESSELS, BARGES, RAILCARS OR
ROLLING STOCK (OTHER THAN THE EXCLUDED TRANSPORTATION ASSETS) NOT OTHERWISE
IDENTIFIED ON SCHEDULE 2.6, SUCH ASSIGNOR SHALL (A) GIVE THE COLLATERAL AGENT
PROMPT WRITTEN NOTICE THEREOF, CLEARLY DESCRIBING SUCH NEW AIRCRAFT, VESSEL,
BARGES, RAILCARS OR ROLLING STOCK, AND SHALL PROVIDE SUCH OTHER INFORMATION IN
CONNECTION THEREWITH AS THE COLLATERAL AGENT MAY REQUEST, AND (B) TAKE ALL
ACTIONS REASONABLY SATISFACTORY TO THE COLLATERAL AGENT TO CAUSE THE SECURITY
INTERESTS IN THE COLLATERAL GRANTED BY IT HEREBY TO BE, AND CONTINUE AT ALL
TIMES TO BE, FULLY PERFECTED AND IN FULL FORCE AND EFFECT.  THE COLLATERAL AGENT
HEREBY AGREES, ON BEHALF OF THE SECURED PARTIES, THAT THE ASSIGNORS SHALL NOT BE
OBLIGATED TO PERFECT THE COLLATERAL AGENT’S SECURITY INTERESTS IN EXCLUDED
TRANSPORTATION ASSETS; PROVIDED, HOWEVER, THAT EACH ASSIGNOR AGREES, WITHIN TEN
(10) DAYS OF ITS RECEIPT OF A WRITTEN REQUEST FROM THE COLLATERAL AGENT AFTER
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, TO TAKE ANY
AND ALL ACTIONS NECESSARY OR REASONABLY REQUESTED BY THE COLLATERAL AGENT,
INCLUDING THE EXECUTION AND DELIVERY OF ALL DOCUMENTS AND INSTRUMENTS NECESSARY
OR REASONABLY REQUESTED BY THE COLLATERAL AGENT, TO PERFECT THE COLLATERAL
AGENT’S SECURITY INTERESTS IN ANY OR ALL EXCLUDED TRANSPORTATION ASSETS OWNED BY
SUCH ASSIGNOR.


 


SECTION 2.7.           LOCATION OF INVENTORY AND EQUIPMENT.  ALL INVENTORY AND
EQUIPMENT HELD ON THE DATE HEREOF BY EACH ASSIGNOR IS LOCATED AT ONE OF THE
LOCATIONS SHOWN ON SCHEDULE 2.7 HERETO.  EACH ASSIGNOR AGREES THAT ALL INVENTORY
AND EQUIPMENT (OTHER THAN INVENTORY IN TRANSIT IN THE ORDINARY COURSE OF
BUSINESS) NOW HELD OR SUBSEQUENTLY ACQUIRED BY IT SHALL BE KEPT AT (OR SHALL BE
IN TRANSPORT TO) ANY ONE OF THE LOCATIONS SHOWN ON SCHEDULE 2.7 HERETO OR SUCH
NEW LOCATION AS SUCH ASSIGNOR MAY ESTABLISH IN ACCORDANCE WITH THE LAST SENTENCE

 

7

--------------------------------------------------------------------------------


 


OF THIS SECTION 2.7.  ANY ASSIGNOR MAY ESTABLISH A NEW LOCATION FOR INVENTORY
AND EQUIPMENT ONLY IF (I) IT SHALL HAVE GIVEN TO THE COLLATERAL AGENT NOT LESS
THAN 15 DAYS (OR SUCH SHORTER PERIOD AS MAY BE ACCEPTABLE TO THE COLLATERAL
AGENT) PRIOR WRITTEN NOTICE OF ITS INTENTION SO TO DO, CLEARLY DESCRIBING SUCH
NEW LOCATION AND PROVIDING SUCH OTHER INFORMATION IN CONNECTION THEREWITH AS THE
COLLATERAL AGENT MAY REQUEST, (II) WITH RESPECT TO SUCH NEW LOCATION, IT SHALL
HAVE TAKEN ALL ACTION REASONABLY SATISFACTORY TO THE COLLATERAL AGENT TO
MAINTAIN THE SECURITY INTERESTS OF THE COLLATERAL AGENT IN THE COLLATERAL
INTENDED TO BE GRANTED HEREBY AT ALL TIMES FULLY PERFECTED AND IN FULL FORCE AND
EFFECT, (III) AT THE REASONABLE REQUEST OF THE COLLATERAL AGENT, IT SHALL HAVE
FURNISHED AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE COLLATERAL AGENT TO
THE EFFECT THAT ALL FINANCING OR CONTINUATION STATEMENTS AND AMENDMENTS OR
SUPPLEMENTS THERETO HAVE BEEN FILED IN THE APPROPRIATE FILING OFFICE OR OFFICES,
AND (IV) THE COLLATERAL AGENT SHALL HAVE RECEIVED REASONABLE EVIDENCE THAT ALL
OTHER ACTIONS (INCLUDING, WITHOUT LIMITATION, THE PAYMENT OF ALL FILING FEES AND
TAXES, IF ANY, PAYABLE IN CONNECTION WITH SUCH FILINGS) HAVE BEEN TAKEN, IN
ORDER TO PERFECT (AND MAINTAIN THE PERFECTION AND PRIORITY OF) THE SECURITY
INTERESTS GRANTED HEREBY.


 


SECTION 2.8.           RECOURSE.  THIS AGREEMENT IS MADE WITH FULL RECOURSE TO
EACH ASSIGNOR AND PURSUANT TO AND UPON ALL THE WARRANTIES, REPRESENTATIONS,
COVENANTS AND AGREEMENTS ON THE PART OF SUCH ASSIGNOR CONTAINED HEREIN, IN THE
OTHER LOAN DOCUMENTS, THE SENIOR SECURED NOTES INDENTURE, THE SENIOR SECURED
NOTES AND, AS APPLICABLE, THE HEDGING AGREEMENTS, THE FOREIGN OVERDRAFT FACILITY
AGREEMENTS AND OTHERWISE IN CONNECTION HEREWITH OR THEREWITH.


 


SECTION 2.9.           ORGANIZATIONAL NAMES; JURISDICTIONS OF ORGANIZATION.  NO
ASSIGNOR HAS OR OPERATES IN ANY JURISDICTION UNDER, OR IN THE PRECEDING 12
MONTHS HAS HAD OR HAS OPERATED IN ANY JURISDICTION UNDER, ANY TRADE NAMES,
FICTITIOUS NAMES OR OTHER NAMES (INCLUDING, WITHOUT LIMITATION, ANY NAMES OF
DIVISIONS OR OPERATIONS) EXCEPT ITS LEGAL NAME AND SUCH OTHER TRADE, FICTITIOUS
OR OTHER NAMES AS ARE LISTED ON SCHEDULE 2.9 HERETO.  THE TRUE AND CORRECT
CORPORATION IDENTIFICATION NUMBER OR OTHER APPLICABLE FORMATION IDENTIFICATION
NUMBER OF EACH ASSIGNOR, THE EXACT LEGAL NAME AS IT APPEARS IN OFFICIAL FILINGS
IN THE STATE OF ITS INCORPORATION OR ORGANIZATION AND THE JURISDICTION OF
INCORPORATION OR ORGANIZATION OF EACH ASSIGNOR IS SET FORTH ON SCHEDULE 2.9
HERETO.  NO ASSIGNOR SHALL CHANGE ITS LEGAL NAME OR ASSUME OR OPERATE IN ANY
JURISDICTION UNDER ANY NEW TRADE, FICTITIOUS OR OTHER NAME IN ANY MANNER WHICH
MIGHT MAKE ANY FINANCING STATEMENT OR CONTINUATION STATEMENT FILED IN CONNECTION
THEREWITH SERIOUSLY MISLEADING WITHIN THE MEANING OF ARTICLE 9 OF THE UCC UNTIL
(I) IT SHALL HAVE GIVEN TO THE COLLATERAL AGENT NOT LESS THAN 30 DAYS’ PRIOR
WRITTEN NOTICE OF ITS INTENTION SO TO DO, CLEARLY DESCRIBING SUCH NEW NAME AND
THE JURISDICTIONS IN WHICH SUCH NEW NAME SHALL BE USED AND PROVIDING SUCH OTHER
INFORMATION IN CONNECTION THEREWITH AS THE COLLATERAL AGENT MAY REASONABLY
REQUEST, (II) WITH RESPECT TO SUCH NEW NAME, IT SHALL HAVE TAKEN ALL ACTION TO
MAINTAIN THE SECURITY INTERESTS OF THE COLLATERAL AGENT IN THE COLLATERAL
INTENDED TO BE GRANTED HEREBY AT ALL TIMES FULLY PERFECTED AND IN FULL FORCE AND
EFFECT, (III) AT THE REQUEST OF THE COLLATERAL AGENT, IT SHALL HAVE FURNISHED AN
OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE COLLATERAL AGENT TO THE EFFECT
THAT ALL FINANCING OR CONTINUATION STATEMENTS AND AMENDMENTS OR SUPPLEMENTS
THERETO HAVE BEEN FILED IN THE APPROPRIATE FILING OFFICE OR OFFICES, AND (IV)
THE COLLATERAL AGENT SHALL HAVE RECEIVED EVIDENCE THAT ALL OTHER ACTIONS
(INCLUDING, WITHOUT LIMITATION, THE PAYMENT OF ALL FILING FEES AND TAXES, IF
ANY, PAYABLE IN CONNECTION WITH SUCH FILINGS) HAVE BEEN TAKEN, IN ORDER TO
PERFECT (AND MAINTAIN THE PERFECTION AND PRIORITY OF) THE SECURITY INTERESTS
GRANTED HEREBY.

 

8

--------------------------------------------------------------------------------


 


SECTION 2.10.        JURISDICTION OF FORMATION.  THE STATE OF INCORPORATION OR
FORMATION OF EACH ASSIGNOR AS OF THE DATE HEREOF IS LISTED ON SCHEDULE 2.10. 
WITHOUT LIMITING THE PROHIBITIONS ON MERGERS INVOLVING THE ASSIGNORS CONTAINED
IN THE CREDIT AGREEMENT, NO ASSIGNOR SHALL REINCORPORATE OR REORGANIZE ITSELF
UNDER THE LAWS OF ANY JURISDICTION OTHER THAN THE JURISDICTION IN WHICH IT IS
INCORPORATED OR ORGANIZED AS OF THE DATE HEREOF UNLESS (I) IT SHALL HAVE GIVEN
TO THE COLLATERAL AGENT NOT LESS THAN 30 DAYS’ (OR SUCH SHORTER PERIOD AS MAY BE
ACCEPTABLE TO THE COLLATERAL AGENT) PRIOR WRITTEN NOTICE OF ITS INTENTION TO DO
SO, CLEARLY DESCRIBING SUCH REINCORPORATION OR REORGANIZATION, AS THE CASE MAY
BE, AND PROVIDING SUCH OTHER INFORMATION IN CONNECTION THEREWITH AS THE
COLLATERAL AGENT MAY REASONABLY REQUEST, (II) WITH RESPECT TO SUCH NEW
JURISDICTION, IT SHALL HAVE TAKEN ALL ACTION, REASONABLY SATISFACTORY TO THE
COLLATERAL AGENT, TO MAINTAIN THE SECURITY INTERESTS OF THE COLLATERAL AGENT IN
THE COLLATERAL INTENDED TO BE GRANTED AND PERFECTED HEREBY AT ALL TIMES FULLY
PERFECTED AND IN FULL FORCE AND EFFECT, (III) AT THE REASONABLE REQUEST OF THE
COLLATERAL AGENT, IT SHALL HAVE FURNISHED AN OPINION OF COUNSEL ACCEPTABLE TO
THE COLLATERAL AGENT TO THE EFFECT THAT ALL FINANCING OR CONTINUATION STATEMENTS
AND AMENDMENTS OR SUPPLEMENTS THERETO HAVE BEEN FILED IN THE APPROPRIATE FILING
OFFICE OR OFFICES, AND ALL OTHER ACTIONS (INCLUDING, WITHOUT LIMITATION, THE
PAYMENT OF ALL FILING FEES AND TAXES, IF ANY, PAYABLE IN CONNECTION WITH SUCH
FILINGS) HAVE BEEN TAKEN, IN ORDER TO PERFECT (AND MAINTAIN THE PERFECTION AND
PRIORITY OF) THE SECURITY INTERESTS GRANTED HEREBY AND (IV) THE COLLATERAL AGENT
SHALL HAVE RECEIVED EVIDENCE THAT ALL OTHER ACTIONS (INCLUDING, WITHOUT
LIMITATION, THE PAYMENT OF ALL FILING FEES AND TAXES, IF ANY, PAYABLE IN
CONNECTION WITH SUCH FILINGS) HAVE BEEN TAKEN, IN ORDER TO PERFECT (AND MAINTAIN
THE PERFECTION AND PRIORITY OF) THE SECURITY INTERESTS GRANTED HEREBY.


 


SECTION 2.11.        COMMERCIAL TORT CLAIMS.  EXCEPT FOR MATTERS DISCLOSED ON
SCHEDULE 2.11 HERETO, AS OF THE DATE HEREOF NO ASSIGNOR HAS ANY MATERIAL
COMMERCIAL TORT CLAIMS.  TO THE EXTENT ANY MATERIAL COMMERCIAL TORT CLAIM HAS
BEEN INSTITUTED AND HAS NOT PREVIOUSLY BEEN DISCLOSED ON SCHEDULE 2.11 HERETO,
THE ASSIGNORS SHALL PROMPTLY DELIVER TO THE COLLATERAL AGENT AN AMENDED SCHEDULE
2.11 WHICH CONTAINS A WRITTEN DESCRIPTION OF THE NATURE OF THE CASE, THE PARTIES
AND THE CASE NUMBER IF ONE HAS BEEN ASSIGNED BY THE APPLICABLE COURT, AND SUCH
AMENDED SCHEDULE 2.11 SHALL BE DEEMED TO BE A PART HEREOF FROM AND AFTER SUCH
DELIVERY WITHOUT ANY ACTION REQUIRED ON THE PART OF THE COLLATERAL AGENT.


 


SECTION 2.12.        BRING-DOWN OF REPRESENTATIONS AND WARRANTIES.  EXCEPT TO
THE EXTENT A REPRESENTATION OR WARRANTY IS EXPRESSLY MADE ONLY AS OF A
PARTICULAR TIME, ALL REPRESENTATIONS AND WARRANTIES MADE HEREIN BY EACH ASSIGNOR
SHALL BE DEEMED TO HAVE BEEN MADE BY SUCH ASSIGNOR ON THE DATE OF EACH CREDIT
EVENT (AS DEFINED IN THE REVOLVING CREDIT AGREEMENT) UNDER THE REVOLVING CREDIT
AGREEMENT ON AND AS OF THE DATE OF SUCH CREDIT EVENT.


 


ARTICLE III
SPECIAL PROVISIONS CONCERNING RECEIVABLES;
CONTRACT RIGHTS; INSTRUMENTS


 


SECTION 3.1.           ADDITIONAL REPRESENTATIONS AND WARRANTIES.  THE ASSIGNORS
HEREBY AGREE WITH RESPECT TO THE RECEIVABLES THAT AS OF THE TIME WHEN EACH
RECEIVABLE ARISES, EACH ASSIGNOR SHALL BE DEEMED TO HAVE REPRESENTED AND
WARRANTED TO THE COLLATERAL AGENT THAT SUCH RECEIVABLE, AND ALL RECORDS, PAPERS
AND DOCUMENTS RELATING THERETO (IF ANY) ARE GENUINE AND IN ALL RESPECTS WHAT
THEY PURPORT TO BE, AND THAT ALL PAPERS AND DOCUMENTS (IF ANY) RELATING THERETO
(I) WILL, TO THE BEST OF SUCH ASSIGNOR’S KNOWLEDGE, REPRESENT THE GENUINE,
LEGAL, VALID AND BINDING

 

9

--------------------------------------------------------------------------------



 


OBLIGATION OF THE ACCOUNT DEBTOR EVIDENCING INDEBTEDNESS UNPAID AND OWED BY THE
RESPECTIVE ACCOUNT DEBTOR ARISING OUT OF THE PERFORMANCE OF LABOR OR SERVICES OR
THE SALE OR LEASE AND DELIVERY OF THE MERCHANDISE LISTED THEREIN, OR BOTH; (II)
WILL BE THE ONLY ORIGINAL WRITINGS EVIDENCING AND EMBODYING SUCH OBLIGATION OF
THE ACCOUNT DEBTOR NAMED THEREIN (OTHER THAN COPIES CREATED FOR GENERAL
ACCOUNTING PURPOSES); (III) WILL, TO THE BEST OF SUCH ASSIGNOR’S KNOWLEDGE,
EVIDENCE TRUE AND VALID OBLIGATIONS, ENFORCEABLE IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS; AND (IV) WILL BE IN COMPLIANCE AND WILL CONFORM IN ALL
MATERIAL RESPECTS WITH ALL REQUIREMENTS OF LAW.


 


SECTION 3.2.           MAINTENANCE OF RECORDS.  EACH ASSIGNOR WILL KEEP AND
MAINTAIN AT ITS OWN COST AND EXPENSE SATISFACTORY AND COMPLETE RECORDS OF ITS
RECEIVABLES AND CONTRACTS (OTHER THAN CONTRACTS THAT DO NOT CONSTITUTE
COLLATERAL), INCLUDING, BUT NOT LIMITED TO, THE ORIGINALS (WHERE AVAILABLE) OF
ALL DOCUMENTATION (INCLUDING EACH CONTRACT, OTHER THAN CONTRACTS THAT DO NOT
CONSTITUTE COLLATERAL) WITH RESPECT THERETO, RECORDS OF ALL PAYMENTS RECEIVED,
ALL CREDITS GRANTED THEREON, ALL MERCHANDISE RETURNED AND ALL OTHER DEALINGS
THEREWITH, AND THAT SUCH ASSIGNOR WILL MAKE THE SAME AVAILABLE ON SUCH
ASSIGNOR’S PREMISES TO THE COLLATERAL AGENT FOR INSPECTION, AT SUCH ASSIGNOR’S
OWN COST AND EXPENSE, AT ANY AND ALL REASONABLE TIMES UPON DEMAND.  UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT AND AT THE REQUEST
OF THE COLLATERAL AGENT, EACH ASSIGNOR SHALL, AT ITS OWN COST AND EXPENSE,
DELIVER ALL TANGIBLE EVIDENCE OF ITS RECEIVABLES AND CONTRACT RIGHTS (INCLUDING,
WITHOUT LIMITATION, ALL DOCUMENTS EVIDENCING THE RECEIVABLES AND ALL CONTRACTS,
OTHER THAN CONTRACTS THAT DO NOT CONSTITUTE COLLATERAL) AND SUCH BOOKS AND
RECORDS TO THE COLLATERAL AGENT OR TO ITS REPRESENTATIVES (COPIES OF WHICH
EVIDENCE AND BOOKS AND RECORDS MAY BE RETAINED BY SUCH ASSIGNOR).  UPON THE
COLLATERAL AGENT’S REASONABLE REQUEST, EACH ASSIGNOR SHALL LEGEND, IN FORM AND
MANNER REASONABLY SATISFACTORY TO THE COLLATERAL AGENT, THE RECEIVABLES AND THE
CONTRACTS, AS WELL AS BOOKS, RECORDS AND DOCUMENTS OF SUCH ASSIGNOR EVIDENCING
OR PERTAINING TO RECEIVABLES AND CONTRACTS WITH AN APPROPRIATE REFERENCE TO THE
FACT THAT SUCH RECEIVABLES AND CONTRACTS HAVE BEEN ASSIGNED TO THE COLLATERAL
AGENT AND THAT THE COLLATERAL AGENT HAS SECURITY INTERESTS THEREIN.


 


SECTION 3.3.           DISPOSITION OR COLLECTION OF RECEIVABLES.  NO ASSIGNOR
SHALL SELL ANY MATERIAL RECEIVABLE OR CONTRACT, OR INTEREST THEREIN, OWNED BY IT
WITHOUT THE PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT, EXCEPT AS PERMITTED
BY SECTION 8.6 OF THE CREDIT AGREEMENT.  EACH ASSIGNOR WILL DULY FULFILL ALL
OBLIGATIONS ON ITS PART TO BE FULFILLED UNDER OR IN CONNECTION WITH ITS
RECEIVABLES AND CONTRACTS AND NO ASSIGNOR WILL DO ANYTHING TO IMPAIR THE RIGHTS
OF THE COLLATERAL AGENT IN THE RECEIVABLES OR CONTRACTS.


 


SECTION 3.4.           INSTRUMENTS.  IF ANY ASSIGNOR OWNS OR ACQUIRES ANY
INSTRUMENT CONSTITUTING COLLATERAL, SUCH ASSIGNOR WILL WITHIN TEN (10) DAYS
NOTIFY THE COLLATERAL AGENT THEREOF, AND UPON REQUEST BY THE COLLATERAL AGENT
WILL PROMPTLY DELIVER SUCH INSTRUMENT TO THE REVOLVING CREDIT AGREEMENT
COLLATERAL AGENT (OR, IF THE REVOLVING CREDIT AGREEMENT OBLIGATIONS SHALL HAVE
BEEN FULLY PAID, TO THE COLLATERAL AGENT) APPROPRIATELY ENDORSED TO THE ORDER OF
THE APPLICABLE COLLATERAL AGENT AS FURTHER SECURITY HEREUNDER.


 


SECTION 3.5.           DIRECTION TO ACCOUNT DEBTORS; CONTRACTING PARTIES, ETC. 
UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, IF THE
COLLATERAL AGENT SO DIRECTS ANY ASSIGNOR, SUCH ASSIGNOR AGREES THAT THE
COLLATERAL AGENT MAY ENFORCE COLLECTION OF ANY SUCH RECEIVABLES AND CONTRACTS
AND MAY ADJUST, SETTLE OR COMPROMISE THE AMOUNT OF

 

10

--------------------------------------------------------------------------------


 


PAYMENT THEREOF, IN THE SAME MANNER AND TO THE SAME EXTENT THAT SUCH ASSIGNOR
MIGHT HAVE DONE, AND, WITHOUT NOTICE TO OR ASSENT BY SUCH ASSIGNOR, THE
COLLATERAL AGENT MAY APPLY ANY OR ALL AMOUNTS THEN IN, OR THEREAFTER DEPOSITED
IN, ANY CASH COLLATERAL SO PAID TO THE COLLATERAL AGENT OR ACCOUNT IN THE MANNER
PROVIDED IN SECTION 10.1.  THE COSTS AND EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES) OF COLLECTION, WHETHER INCURRED BY AN ASSIGNOR OR THE
COLLATERAL AGENT, SHALL BE BORNE BY THE APPLICABLE ASSIGNOR.


 


SECTION 3.6.           FURTHER ACTIONS.  EACH ASSIGNOR WILL, AT ITS OWN EXPENSE,
MAKE, EXECUTE, ENDORSE, ACKNOWLEDGE, FILE AND/OR DELIVER TO THE COLLATERAL AGENT
FROM TIME TO TIME SUCH VOUCHERS, INVOICES, SCHEDULES, CONFIRMATORY ASSIGNMENTS,
CONVEYANCES, FINANCING STATEMENTS, TRANSFER ENDORSEMENTS, POWERS OF ATTORNEY,
CERTIFICATES, REPORTS AND OTHER ASSURANCES OR INSTRUMENTS AND TAKE SUCH FURTHER
STEPS RELATING TO ITS RECEIVABLES, CONTRACTS, INSTRUMENTS, INVESTMENT PROPERTY
AND OTHER PROPERTY OR RIGHTS COVERED BY THE SECURITY INTERESTS HEREBY GRANTED,
AS THE COLLATERAL AGENT MAY REASONABLY REQUIRE.


 


ARTICLE IV
SPECIAL PROVISIONS CONCERNING MARKS


 


SECTION 4.1.           ADDITIONAL REPRESENTATIONS AND WARRANTIES.  EACH ASSIGNOR
REPRESENTS AND WARRANTS AS OF THE DATE HEREOF (OR, IN THE CASE OF AN ASSIGNOR
MADE PARTY HERETO PURSUANT TO ITS EXECUTION OF A SUPPLEMENT HERETO IN ACCORDANCE
WITH SECTION 14.2(D), AS OF THE DATE OF SUCH SUPPLEMENT) THAT IT IS THE TRUE AND
LAWFUL EXCLUSIVE OWNER OF THE REGISTRATIONS AND PENDING APPLICATIONS FOR MARKS
LISTED UNDER ITS NAME IN SCHEDULE 4.1 AND THAT SAID LISTED REGISTRATIONS AND
PENDING APPLICATIONS FOR MARKS INCLUDE ALL THE REGISTRATIONS OR PENDING
APPLICATIONS IN THE UNITED STATES PATENT AND TRADEMARK OFFICE THAT SUCH ASSIGNOR
NOW OWNS IN CONNECTION WITH ITS BUSINESS.  EACH ASSIGNOR REPRESENTS AND WARRANTS
THAT, TO ITS KNOWLEDGE, IT OWNS OR IS LICENSED TO USE ALL MARKS THAT IT USES. 
EACH ASSIGNOR FURTHER WARRANTS THAT, EXCEPT AS INDICATED ON SCHEDULE 4.1, IT IS
AWARE OF NO THIRD PARTY CLAIM THAT ANY ASPECT OF SUCH ASSIGNOR’S PRESENT OR
CONTEMPLATED BUSINESS OPERATIONS INFRINGES OR WILL INFRINGE ANY MARK IN ANY
MANNER THAT IS REASONABLY LIKELY TO CAUSE A MATERIAL ADVERSE EFFECT.  EACH
ASSIGNOR FURTHER REPRESENTS AND WARRANTS AS OF THE DATE HEREOF (OR A SUPPLEMENT
HERETO IN ACCORDANCE WITH SECTION 14.2(D), AS OF THE DATE OF SUCH SUPPLEMENT)
THAT THE MARKS LISTED UNDER ITS NAME IN SCHEDULE 4.1 ARE VALID, SUBSISTING, HAVE
NOT BEEN CANCELED, EXCEPT WITH RESPECT TO ANY SUCH MARKS THAT ARE NOT NECESSARY
OR MATERIAL TO THE OPERATION OR FINANCIAL CONDITION OF ASSIGNOR’S BUSINESS. 
EACH ASSIGNOR REPRESENTS AND WARRANTS THAT IT OWNS OR IS LICENSED TO USE ALL
UNITED STATES TRADEMARK REGISTRATIONS AND APPLICATIONS THAT IT USES (OTHER THAN
ANY TRADEMARK REGISTRATIONS OR APPLICATIONS THAT ARE NOT NECESSARY OR MATERIAL
TO THE OPERATION OR FINANCIAL CONDITION OF ASSIGNOR’S BUSINESS).  EACH ASSIGNOR
HEREBY GRANTS TO THE COLLATERAL AGENT AN ABSOLUTE POWER OF ATTORNEY TO SIGN,
UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ANY
DOCUMENT WHICH MAY BE REQUIRED BY THE UNITED STATES PATENT AND TRADEMARK OFFICE
IN ORDER TO EFFECT AN ABSOLUTE ASSIGNMENT OF ALL RIGHT, TITLE AND INTEREST IN
EACH MARK AND ASSOCIATED GOODWILL, AND RECORD THE SAME.  EACH ASSIGNOR AGREES TO
UPDATE SCHEDULE 4.1 FROM TIME TO TIME AT THE REQUEST OF THE COLLATERAL AGENT
(BUT NO LESS FREQUENTLY THAN ANNUALLY) TO REFLECT ANY NEW INFORMATION REQUIRED
TO BE INDICATED THEREON AND WILL PROVIDE SUCH SUPPLEMENT TO THE COLLATERAL AGENT
IN THE FORM REQUIRED BY THE COLLATERAL AGENT.

 

11

--------------------------------------------------------------------------------


 


SECTION 4.2.           DIVESTITURES.  EACH ASSIGNOR HEREBY AGREES NOT TO DIVEST
ITSELF OF ANY MATERIAL RIGHT UNDER ANY MARK THAT IS NECESSARY OR MATERIAL TO THE
OPERATION OR FINANCIAL CONDITION OF SUCH ASSIGNOR’S BUSINESS ABSENT PRIOR
WRITTEN APPROVAL OF THE COLLATERAL AGENT, EXCEPT IN ACCORDANCE WITH SECTION 8.6
OF THE CREDIT AGREEMENT.


 


SECTION 4.3.           INFRINGEMENTS.  EACH ASSIGNOR AGREES, PROMPTLY UPON
LEARNING THEREOF, TO NOTIFY THE COLLATERAL AGENT IN WRITING OF THE NAME AND
ADDRESS OF, AND TO FURNISH SUCH PERTINENT INFORMATION THAT MAY BE AVAILABLE WITH
RESPECT TO, ANY PARTY WHO MAY BE INFRINGING OR OTHERWISE VIOLATING ANY OF SUCH
ASSIGNOR’S RIGHTS IN AND TO ANY SIGNIFICANT MARK, OR WITH RESPECT TO ANY PARTY
CLAIMING THAT SUCH ASSIGNOR’S USE OF ANY SIGNIFICANT MARK VIOLATES ANY PROPERTY
RIGHT OF THAT PARTY, IN EACH CASE TO THE EXTENT THAT SUCH ASSIGNOR REASONABLY
BELIEVES THAT, WITH RESPECT TO SUCH INFRINGEMENT, IF DETERMINED ADVERSELY TO
SUCH ASSIGNOR, IT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


SECTION 4.4.           PRESERVATION OF MARKS.  EACH ASSIGNOR SHALL HAVE THE DUTY
TO: (A) PROSECUTE DILIGENTLY ANY TRADEMARK APPLICATION OR SERVICE MARK
APPLICATION THAT IS A PART OF THE MARKS PENDING AS OF THE DATE HEREOF OR
HEREAFTER WHICH ARE NECESSARY OR MATERIAL TO THE OPERATION OR FINANCIAL
CONDITION OF SUCH ASSIGNOR’S BUSINESS; (B) MAKE APPLICATION FOR TRADEMARKS OR
SERVICE MARKS WHICH ARE NECESSARY OR MATERIAL TO THE OPERATION OR FINANCIAL
CONDITION OF SUCH ASSIGNOR’S BUSINESS; AND (C) USE ITS BEST EFFORTS TO MAINTAIN
IN FULL FORCE AND EFFECT THE MARKS AND THE LICENSES THEREFOR THAT ARE OR SHALL
BE NECESSARY OR MATERIAL TO THE OPERATION OR FINANCIAL CONDITION OF SUCH
ASSIGNOR’S BUSINESS.


 


SECTION 4.5.           MAINTENANCE OF REGISTRATION.  EACH ASSIGNOR SHALL, AT ITS
OWN EXPENSE, DILIGENTLY PROCESS ALL DOCUMENTS REQUIRED BY THE TRADEMARK ACT OF
1946, 15 U.S.C. §§ 1051 ET SEQ. TO MAINTAIN TRADEMARK REGISTRATIONS, INCLUDING
BUT NOT LIMITED TO AFFIDAVITS OF USE AND APPLICATIONS FOR RENEWALS OF
REGISTRATION IN THE UNITED STATES PATENT AND TRADEMARK OFFICE FOR ALL OF ITS
SIGNIFICANT MARKS PURSUANT TO 15 U.S.C. §§ 1058(A), 1059 AND 1065, AND SHALL PAY
ALL FEES AND DISBURSEMENTS IN CONNECTION THEREWITH AND SHALL NOT ABANDON ANY
SUCH FILING OF AFFIDAVIT OF USE OR ANY SUCH APPLICATION OF RENEWAL PRIOR TO THE
EXHAUSTION OF ALL REASONABLE ADMINISTRATIVE AND JUDICIAL REMEDIES WITHOUT PRIOR
WRITTEN CONSENT OF THE COLLATERAL AGENT, EXCEPT AS OTHERWISE PERMITTED UNDER
SECTION 4.4 HEREIN.


 


SECTION 4.6.           FUTURE REGISTERED MARKS.  EACH ASSIGNOR SHALL, ON A
QUARTERLY BASIS, DELIVER TO THE COLLATERAL AGENT (A) A COPY OF EACH MARK
REGISTRATION ISSUED AFTER THE DATE HEREOF TO SUCH ASSIGNOR AS A RESULT OF ANY
APPLICATION NOW OR HEREAFTER PENDING BEFORE THE UNITED STATES PATENT AND
TRADEMARK OFFICE, AND (B) A GRANT OF SECURITY IN SUCH MARK TO THE COLLATERAL
AGENT, CONFIRMING THE GRANT THEREOF HEREUNDER, THE FORM OF SUCH GRANT TO BE
SUBSTANTIALLY THE SAME AS THE FORM HEREOF.


 


SECTION 4.7.           REMEDIES.  IF AN EVENT OF DEFAULT SHALL OCCUR AND BE
CONTINUING, THE COLLATERAL AGENT MAY, BY WRITTEN NOTICE TO THE RELEVANT
ASSIGNOR, TAKE ANY OR ALL OF THE FOLLOWING ACTIONS:  (I) DECLARE THE ENTIRE
RIGHT, TITLE AND INTEREST OF SUCH ASSIGNOR IN AND TO EACH OF ITS MARKS TOGETHER
WITH THE GOODWILL OF THE BUSINESS ASSOCIATED THEREWITH, TOGETHER WITH ALL
TRADEMARK RIGHTS AND RIGHTS OF PROTECTION TO THE SAME, VESTED IN THE COLLATERAL
AGENT FOR THE BENEFIT OF THE SECURED PARTIES, IN WHICH EVENT SUCH RIGHTS, TITLE
AND INTEREST SHALL IMMEDIATELY VEST, IN THE COLLATERAL AGENT FOR THE BENEFIT OF
THE SECURED PARTIES, IN WHICH CASE THE COLLATERAL

 

12

--------------------------------------------------------------------------------


 


AGENT SHALL BE ENTITLED TO EXERCISE THE POWER OF ATTORNEY REFERRED TO IN SECTION
4.1 TO EXECUTE, CAUSE TO BE ACKNOWLEDGED AND NOTARIZED AND RECORD SAID ABSOLUTE
ASSIGNMENT WITH THE APPLICABLE AGENCY; (II) TAKE AND USE OR SELL THE MARKS
TOGETHER WITH THE GOODWILL OF SUCH ASSIGNOR’S BUSINESS SYMBOLIZED BY THE MARKS
AND THE RIGHT TO CARRY ON THE BUSINESS AND USE THE ASSETS OF SUCH ASSIGNOR IN
CONNECTION WITH WHICH THE MARKS HAVE BEEN USED; AND (III) DIRECT SUCH ASSIGNOR
TO REFRAIN, IN WHICH EVENT SUCH ASSIGNOR SHALL REFRAIN, FROM USING THE MARKS IN
ANY MANNER WHATSOEVER, DIRECTLY OR INDIRECTLY, AND EXECUTE SUCH OTHER AND
FURTHER DOCUMENTS THAT THE COLLATERAL AGENT MAY REQUEST TO FURTHER CONFIRM THIS
AND TO TRANSFER OWNERSHIP OF THE MARKS AND REGISTRATIONS AND ANY PENDING
TRADEMARK APPLICATION IN THE UNITED STATES PATENT AND TRADEMARK OFFICE OR ANY
EQUIVALENT GOVERNMENT AGENCY OR OFFICE IN ANY FOREIGN JURISDICTION TO THE
COLLATERAL AGENT.


 


ARTICLE V
SPECIAL PROVISIONS CONCERNING
PATENTS, COPYRIGHTS AND TRADE SECRETS


 


SECTION 5.1.           ADDITIONAL REPRESENTATIONS AND WARRANTIES.  EACH ASSIGNOR
REPRESENTS AND WARRANTS AS OF THE DATE HEREOF (OR, FOR ANY ASSIGNOR MADE A PARTY
HERETO PURSUANT TO ITS EXECUTION OF A SUPPLEMENT HERETO IN ACCORDANCE WITH
SECTION 14.2(D), AS OF THE DATE OF SUCH SUPPLEMENT) THAT IT IS THE TRUE AND
LAWFUL EXCLUSIVE OWNER OF OR OTHERWISE HAS THE RIGHT TO USE (I) ALL MATERIAL
TRADE SECRETS NECESSARY TO OPERATE THE BUSINESS OF SUCH ASSIGNOR, (II) THE
PATENTS LISTED IN SCHEDULE 5.1(A) HERETO FOR SUCH ASSIGNOR AND (III) THE
COPYRIGHTS LISTED IN SCHEDULE 5.1(B) HERETO FOR SUCH ASSIGNOR, AS SUCH SCHEDULE
5.1 MAY BE UPDATED FROM TIME TO TIME, FOR SUCH ASSIGNOR, THAT SAID PATENTS
CONSTITUTE ALL THE UNITED STATES PATENTS AND APPLICATIONS FOR UNITED STATES
PATENTS THAT SUCH ASSIGNOR AS OF THE DATE HEREOF OWNS OR OTHERWISE HAS THE RIGHT
TO USE.  EACH ASSIGNOR REPRESENTS AND WARRANTS THAT, TO ITS KNOWLEDGE, IT OWNS
OR IS LICENSED TO PRACTICE UNDER ALL PATENTS AND COPYRIGHTS THAT IT NOW USES OR
PRACTICES UNDER, EXCEPT WHERE THE FAILURE TO OWN OR BE LICENSED UNDER SUCH
PATENTS AND COPYRIGHTS WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL AND
ADVERSE EFFECT ON THE OPERATIONS OR FINANCIAL CONDITION OF SUCH ASSIGNOR.  EACH
ASSIGNOR FURTHER WARRANTS THAT, EXCEPT AS INDICATED ON SCHEDULE 5.1, IT IS AWARE
OF NO THIRD PARTY CLAIM THAT ANY ASPECT OF SUCH ASSIGNOR’S PRESENT OR
CONTEMPLATED BUSINESS OPERATIONS INFRINGES OR WILL INFRINGE ANY PATENT OR ANY
COPYRIGHT OR SUCH ASSIGNOR HAS MISAPPROPRIATED ANY TRADE SECRETS OR PROPRIETARY
INFORMATION WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.  EACH ASSIGNOR REPRESENTS AND WARRANTS THAT UPON THE RECORDATION OF EACH
GRANT OF SECURITY INTEREST IN UNITED STATES TRADEMARKS AND PATENTS IN THE FORM
OF ANNEX A HERETO IN THE UNITED STATES PATENT AND TRADEMARK OFFICE AND THE
RECORDATION OF A GRANT OF SECURITY INTEREST IN UNITED STATES COPYRIGHTS IN THE
FORM OF ANNEX B HERETO IN THE UNITED STATES COPYRIGHT OFFICE, TOGETHER WITH
FILINGS OF APPROPRIATE UCC FINANCING STATEMENTS PURSUANT TO THIS AGREEMENT, ALL
FILINGS, REGISTRATIONS AND RECORDINGS NECESSARY OR APPROPRIATE TO PERFECT THE
SECURITY INTERESTS GRANTED TO THE COLLATERAL AGENT IN THE UNITED STATES PATENTS
AND UNITED STATES COPYRIGHTS COVERED BY THIS AGREEMENT UNDER FEDERAL LAW WILL
HAVE BEEN ACCOMPLISHED TO THE EXTENT SUCH PERFECTION MAY BE OBTAINED UNDER
FEDERAL LAW.  EACH ASSIGNOR AGREES TO EXECUTE SUCH A GRANT OF SECURITY INTEREST
IN UNITED STATES TRADEMARKS AND PATENTS COVERING ALL RIGHT, TITLE AND INTEREST
IN EACH UNITED STATES PATENT OF SUCH ASSIGNOR AND TO RECORD THE SAME, AND TO
EXECUTE SUCH A GRANT OF SECURITY INTEREST IN UNITED STATES COPYRIGHTS COVERING
ALL RIGHT, TITLE AND INTEREST IN EACH UNITED STATES COPYRIGHT OF SUCH ASSIGNOR
AND TO RECORD THE SAME.  EACH ASSIGNOR HEREBY GRANTS TO THE COLLATERAL AGENT AN
ABSOLUTE POWER OF ATTORNEY TO

 

13

--------------------------------------------------------------------------------


 


SIGN, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ANY
DOCUMENT WHICH MAY BE REQUIRED BY THE UNITED STATES PATENT AND TRADEMARK OFFICE
OR THE UNITED STATES COPYRIGHT OFFICE IN ORDER TO EFFECT AN ABSOLUTE ASSIGNMENT
OF ALL RIGHT, TITLE AND INTEREST IN EACH PATENT AND COPYRIGHT OWNED BY SUCH
ASSIGNOR, AND RECORD THE SAME.  EACH ASSIGNOR AGREES TO UPDATE SCHEDULE 5.1 FROM
TIME TO TIME AT THE REQUEST OF COLLATERAL AGENT (BUT NO LESS FREQUENTLY THAN
ANNUALLY) TO REFLECT ANY NEW INFORMATION REQUIRED TO BE INDICATED THEREON AND
WILL PROVIDE SUCH SUPPLEMENT TO THE COLLATERAL AGENT IN THE FORM REQUIRED BY THE
COLLATERAL AGENT.


 


SECTION 5.2.           LICENSES AND ASSIGNMENTS.  EACH ASSIGNOR HEREBY AGREES
NOT TO DIVEST ITSELF OF ANY MATERIAL RIGHT UNDER ANY PATENT OR COPYRIGHT THAT IS
NECESSARY OR MATERIAL TO THE OPERATION OR FINANCIAL CONDITION OF SUCH ASSIGNOR’S
BUSINESS ABSENT PRIOR WRITTEN APPROVAL OF THE COLLATERAL AGENT, EXCEPT IN
ACCORDANCE WITH SECTION 8.6 OF THE CREDIT AGREEMENT.


 


SECTION 5.3.           INFRINGEMENTS.  EACH ASSIGNOR AGREES, PROMPTLY UPON
LEARNING THEREOF, TO FURNISH THE COLLATERAL AGENT IN WRITING WITH ALL PERTINENT
INFORMATION AVAILABLE TO SUCH ASSIGNOR WITH RESPECT TO ANY INFRINGEMENT OR OTHER
VIOLATION BY ANY THIRD PARTY OF SUCH ASSIGNOR’S RIGHTS IN AND TO ANY SIGNIFICANT
PATENT OR SIGNIFICANT COPYRIGHT, OR WITH RESPECT TO ANY CLAIM THAT PRACTICE OF
ANY SIGNIFICANT PATENT OR SIGNIFICANT COPYRIGHT BY SUCH ASSIGNOR VIOLATES ANY
PROPERTY RIGHT OF THAT PARTY, OR WITH RESPECT TO ANY MISAPPROPRIATION OF ANY
TRADE SECRET OR ANY CLAIM THAT SUCH ASSIGNOR’S PRACTICE OF ANY TRADE SECRET
VIOLATES ANY PROPERTY RIGHT OF A THIRD PARTY, IN EACH CASE, TO THE EXTENT THAT
SUCH ASSIGNOR REASONABLY BELIEVES THAT SUCH INFRINGEMENT OR VIOLATION, IF
DETERMINED ADVERSELY TO SUCH ASSIGNOR, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.  EACH ASSIGNOR FURTHER AGREES, CONSISTENT WITH GOOD
BUSINESS PRACTICE, TO DILIGENTLY PROSECUTE ANY PERSON INFRINGING ANY SIGNIFICANT
PATENT OR SIGNIFICANT COPYRIGHT OR ANY PERSON MISAPPROPRIATING ANY OF SUCH
ASSIGNOR’S TRADE SECRETS TO THE EXTENT THAT SUCH ASSIGNOR REASONABLY BELIEVES
THAT SUCH INFRINGEMENT OR MISAPPROPRIATION IS MATERIAL TO ITS BUSINESS.


 


SECTION 5.4.           MAINTENANCE OF PATENTS.  EACH ASSIGNOR SHALL HAVE THE
DUTY TO: (A) PROSECUTE DILIGENTLY ANY PATENT OR COPYRIGHT APPLICATION THAT IS
PENDING AS OF THE DATE HEREOF OR HEREAFTER WHICH IS NECESSARY OR MATERIAL TO THE
OPERATION OR FINANCIAL CONDITION OF SUCH ASSIGNOR’S BUSINESS; (B) MAKE
APPLICATION FOR PATENTS AND COPYRIGHTS WHICH ARE NECESSARY OR MATERIAL TO THE
OPERATION OR FINANCIAL CONDITION OF SUCH ASSIGNOR’S BUSINESS; AND (C) USE ITS
BEST EFFORTS TO MAINTAIN IN FULL FORCE AND EFFECT THE PATENTS, THE COPYRIGHTS
AND THE LICENSES THEREFOR THAT ARE OR SHALL BE NECESSARY OR MATERIAL TO THE
OPERATION OR FINANCIAL CONDITION OF SUCH ASSIGNOR’S BUSINESS.  AT ITS OWN
EXPENSE, EACH ASSIGNOR SHALL MAKE TIMELY PAYMENT OF ALL POST-ISSUANCE FEES
REQUIRED PURSUANT TO 35 U.S.C. § 41 TO MAINTAIN IN FORCE RIGHTS UNDER EACH
SIGNIFICANT PATENT.


 


SECTION 5.5.           PROSECUTION OF PATENT APPLICATIONS.  AT ITS OWN EXPENSE,
EACH ASSIGNOR SHALL DILIGENTLY PROSECUTE ALL APPLICATIONS FOR UNITED STATES
PATENTS LISTED UNDER ITS NAME IN SCHEDULE 5.1(A), OTHER THAN THOSE THAT ARE NOT
NECESSARY OR MATERIAL TO THE OPERATION OR FINANCIAL CONDITION OF SUCH ASSIGNOR’S
BUSINESS.


 


SECTION 5.6.           OTHER PATENTS AND COPYRIGHTS.  EACH ASSIGNOR SHALL, ON A
QUARTERLY BASIS, DELIVER TO THE COLLATERAL AGENT (A) A COPY OF THE FIRST PAGE OF
EACH PATENT OR COPYRIGHT ISSUED AFTER THE DATE HEREOF AND (B) A GRANT OF
SECURITY IN SUCH PATENT OR COPYRIGHT, OR

 

14

--------------------------------------------------------------------------------


 


APPLICATION THEREOF AS THE CASE MAY BE, TO THE COLLATERAL AGENT, CONFIRMING THE
GRANT THEREOF HEREUNDER, THE FORM OF SUCH GRANT TO BE SUBSTANTIALLY THE SAME AS
THE FORM HEREOF.


 


SECTION 5.7.           REMEDIES.  IF AN EVENT OF DEFAULT SHALL OCCUR AND BE
CONTINUING, THE COLLATERAL AGENT MAY BY WRITTEN NOTICE TO ANY ASSIGNOR, ACTING
AT THE DIRECTION OF THE INSTRUCTING GROUP, TAKE ANY OR ALL OF THE FOLLOWING
ACTIONS:  (I) DECLARE THE ENTIRE RIGHT, TITLE, AND INTEREST OF EACH RELEVANT
ASSIGNOR IN EACH OF THE PATENTS AND COPYRIGHTS VESTED IN THE COLLATERAL AGENT
FOR THE BENEFIT OF THE SECURED PARTIES, IN WHICH EVENT SUCH RIGHT, TITLE, AND
INTEREST SHALL IMMEDIATELY VEST IN THE COLLATERAL AGENT FOR THE BENEFIT OF THE
SECURED PARTIES, IN WHICH CASE THE COLLATERAL AGENT SHALL BE ENTITLED TO
EXERCISE THE POWER OF ATTORNEY REFERRED TO IN SECTION 5.1 HEREOF TO EXECUTE,
CAUSE TO BE ACKNOWLEDGED AND NOTARIZED AND RECORD SAID ABSOLUTE ASSIGNMENT WITH
THE APPLICABLE AGENCY; (II) TAKE, PRACTICE, USE OR SELL THE PATENTS AND
COPYRIGHTS; AND (III) DIRECT SUCH ASSIGNOR TO REFRAIN, IN WHICH EVENT SUCH
ASSIGNOR SHALL REFRAIN, FROM PRACTICING ITS PATENTS AND USING ITS COPYRIGHTS
DIRECTLY OR INDIRECTLY, AND SUCH ASSIGNOR SHALL EXECUTE SUCH OTHER AND FURTHER
DOCUMENTS AS THE COLLATERAL AGENT MAY REQUEST FURTHER TO CONFIRM THIS AND TO
TRANSFER OWNERSHIP OF THE PATENTS AND COPYRIGHTS TO THE COLLATERAL AGENT FOR THE
BENEFIT OF THE SECURED PARTIES.


 


ARTICLE VI
PROVISIONS CONCERNING PLEDGED SECURITIES


 

From the date hereof and continuing thereafter until this Agreement is
terminated pursuant to Section 12.2, each Assignor covenants and agrees with the
Collateral Agent and the Secured Parties as follows:

 


SECTION 6.1.           PLEDGE OF NOTES AND ADDITIONAL STOCK.  IF ANY ASSIGNOR
SHALL ACQUIRE IN ANY MANNER ANY ADDITIONAL INTERCOMPANY NOTES, SUCH ASSIGNOR
SHALL FORTHWITH (AND WITHOUT THE NECESSITY FOR ANY REQUEST OR DEMAND BY
COLLATERAL AGENT OR ANY SECURED PARTY) DELIVER SUCH INTERCOMPANY NOTES TO OR FOR
THE BENEFIT OF THE COLLATERAL AGENT IN THE SAME MANNER AS DESCRIBED IN SECTION
1.1(B), TOGETHER WITH A SUPPLEMENT TO SCHEDULE B REFLECTING THE ADDITION OF SUCH
ADDITIONAL INTERCOMPANY NOTES, WHEREUPON SUCH ADDITIONAL INTERCOMPANY NOTES
SHALL BE DEEMED TO BE PLEDGED INTERCOMPANY NOTES FOR ALL PURPOSES HEREUNDER.  TO
THE EXTENT REQUIRED BY SECTION 7.11(C) OR (E) OF THE CREDIT AGREEMENT, IF ANY
ASSIGNOR SHALL AT ANY TIME ACQUIRE ANY ADDITIONAL SHARES OF THE CAPITAL STOCK OF
ANY CLASS OF PLEDGED STOCK, WHETHER SUCH ACQUISITION SHALL BE BY PURCHASE,
EXCHANGE, RECLASSIFICATION, DIVIDEND, OR OTHERWISE, OR ACQUIRE ANY NEW SHARES OF
CAPITAL STOCK OF ANY NEWLY FORMED OR ACQUIRED SUBSIDIARY (AS DEFINED UNDER AND
TO THE EXTENT PERMITTED BY THE CREDIT AGREEMENT), SUCH ASSIGNOR SHALL FORTHWITH
(AND WITHOUT THE NECESSITY FOR ANY REQUEST OR DEMAND BY COLLATERAL AGENT OR ANY
SECURED PARTY) (A) UNLESS SUCH SHARES ARE UNCERTIFICATED SHARES OF A FOREIGN
SUBSIDIARY, DELIVER SUCH SHARES (OR, WITH RESPECT TO ANY FOREIGN SUBSIDIARY,
SUCH PERCENTAGE OF THE SHARES AS MAY BE REQUIRED BY SECTION 7.11(C) OR (E) OF
THE CREDIT AGREEMENT OR THE CORRESPONDING PROVISION OF THE REVOLVING CREDIT
AGREEMENT) TO OR FOR THE BENEFIT OF THE COLLATERAL AGENT IN THE SAME MANNER AS
DESCRIBED IN SECTION 1.1(B), OR (B) IF SUCH SHARES ARE UNCERTIFICATED SHARES OF
CAPITAL STOCK OF A FOREIGN SUBSIDIARY, TAKE ALL ACTIONS NECESSARY TO GRANT TO
THE COLLATERAL AGENT, SUBJECT TO SECTION 1.2, A PERFECTED SECURITY INTEREST IN
SUCH SHARES (INCLUDING THE EXECUTION, DELIVERY, RECORDING AND REGISTERING OF A
PLEDGE OR CHARGE ON SHARES WITH ANY AND ALL APPROPRIATE COMPANY OR GOVERNMENTAL
OFFICES), TOGETHER WITH, IN EITHER CASE A SUPPLEMENT TO SCHEDULE C REFLECTING
THE ADDITION OF SUCH ADDITIONAL SHARES OF

 

15

--------------------------------------------------------------------------------


 


STOCK, WHEREUPON SUCH ADDITIONAL SHARES OF STOCK SHALL BE DEEMED TO BE PLEDGED
STOCK FOR ALL PURPOSES HEREUNDER.  EACH ASSIGNOR WILL HOLD IN TRUST FOR
COLLATERAL AGENT AND THE SECURED PARTIES UPON RECEIPT AND IMMEDIATELY THEREAFTER
DELIVER TO OR FOR THE BENEFIT OF COLLATERAL AGENT, AS THE CASE MAY BE, ANY
INSTRUMENT EVIDENCING OR CONSTITUTING COLLATERAL (EXCEPT, SO LONG AS NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, ORDINARY CASH DIVIDENDS, IF ANY, PAID
WITH RESPECT TO THE PLEDGED STOCK AND THE STOCK RIGHTS AND PAYMENTS IN RESPECT
OF THE PLEDGED INTERCOMPANY NOTES, IN EACH CASE AS PERMITTED BY THE CREDIT
AGREEMENT).


 


SECTION 6.2.           TITLE; SECURITY INTEREST AND LIEN.  EACH ASSIGNOR (A)
SHALL PRESERVE, WARRANT, AND DEFEND TITLE TO AND OWNERSHIP OF ITS PLEDGED
INTERCOMPANY NOTES AND PLEDGED STOCK AND THE LIEN THEREIN CREATED HEREBY AGAINST
THE CLAIMS OF ALL PERSONS WHOMSOEVER; (B) EXCEPT AS MAY BE OTHERWISE PERMITTED
BY THE CREDIT AGREEMENT, SHALL NOT AT ANY TIME SELL, ASSIGN, TRANSFER, OR
OTHERWISE DISPOSE OF ITS RIGHT, TITLE AND INTEREST IN AND TO ANY OF THE
COLLATERAL; (C) OTHER THAN ACTIONS PERMITTED UNDER THE CREDIT AGREEMENT, WILL
NOT DO OR SUFFER ANY MATTER OR THING WHEREBY THE LIENS CREATED BY THIS AGREEMENT
IN AND TO THE COLLATERAL ARE IMPAIRED; AND (D) SHALL NOT AT ANY TIME, DIRECTLY
OR INDIRECTLY, CREATE, ASSUME, OR SUFFER TO EXIST ANY LIEN, WARRANT, PUT,
OPTION, OR OTHER RIGHTS OF THIRD PERSONS AND RESTRICTIONS IN AND TO THE PLEDGED
SECURITIES OR ANY PART THEREOF, OTHER THAN (I) PERMITTED LIENS AND (II)
RESTRICTIONS ON TRANSFERABILITY IMPOSED BY APPLICABLE STATE AND FEDERAL
SECURITIES LAWS, RULES AND REGULATIONS.


 


SECTION 6.3.           ADDITIONAL DOCUMENTATION; FURTHER ASSURANCES.  EACH
ASSIGNOR, AT ITS OWN EXPENSE, SHALL FROM TIME TO TIME EXECUTE AND DELIVER TO THE
COLLATERAL AGENT ALL SUCH OTHER ASSIGNMENTS, CERTIFICATES, SUPPLEMENTAL
DOCUMENTS AND FINANCING STATEMENTS, AND DO ALL OTHER ACTS OR THINGS AS
COLLATERAL AGENT MAY REASONABLY REQUEST IN ORDER TO MORE FULLY CREATE, EVIDENCE,
PERFECT, CONTINUE AND PRESERVE THE PERFECTION AND PRIORITY OF THE LIENS CREATED
HEREBY.


 


SECTION 6.4.           PLEDGED STOCK.


 


(A)           CHANGES IN CAPITAL STRUCTURE OF ISSUERS.  SUBJECT TO MANDATORY
REQUIREMENTS OF APPLICABLE LAW THEN IN EFFECT, NO ASSIGNOR WILL (I) PERMIT OR
SUFFER ANY ISSUER OF ITS PLEDGED STOCK TO DISSOLVE, LIQUIDATE OR MERGE OR
CONSOLIDATE WITH ANY OTHER ENTITY, EXCEPT AS PERMITTED BY SECTION 8.3 OF THE
CREDIT AGREEMENT, OR (II) VOTE ANY OF THE PLEDGED STOCK IN FAVOR OF ANY OF THE
FOREGOING.


 


(B)           ISSUANCE OF ADDITIONAL STOCK.  EXCEPT AS PERMITTED BY SECTIONS 8.5
AND 8.14 OF THE CREDIT AGREEMENT, NO ASSIGNOR WILL CAUSE OR, TO THE EXTENT
CONTROLLED BY IT, PERMIT THE ISSUER OF ANY OF ITS PLEDGED STOCK TO ISSUE ANY
STOCK, ANY RIGHT TO RECEIVE STOCK OR ANY RIGHT TO RECEIVE EARNINGS, EXCEPT TO AN
ASSIGNOR OR IN A MANNER THAT DOES NOT DILUTE ASSIGNOR’S OWNERSHIP INTEREST OR
RIGHTS IN SUCH ISSUER.


 


(C)           REGISTRATION OF PLEDGED STOCK.  AT ANY TIME AFTER THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH ASSIGNOR WILL, TO THE
EXTENT PERMITTED BY THE REQUIREMENTS OF LAW, PERMIT ANY REGISTERABLE PLEDGED
STOCK TO BE REGISTERED IN THE NAME OF THE COLLATERAL AGENT OR ITS NOMINEE AT THE
OPTION OF THE COLLATERAL AGENT.

 

16

--------------------------------------------------------------------------------


 


(D)           EXERCISE OF RIGHTS IN PLEDGED STOCK.  SUBJECT TO ARTICLE VIII,
EACH ASSIGNOR WILL PERMIT THE COLLATERAL AGENT OR ITS NOMINEE AT ANY TIME AFTER
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT
NOTICE, TO EXERCISE ALL VOTING AND CORPORATE RIGHTS RELATING TO THE PLEDGED
STOCK, INCLUDING, WITHOUT LIMITATION, EXCHANGE, SUBSCRIPTION OR ANY OTHER
RIGHTS, PRIVILEGES, OR OPTIONS PERTAINING TO ANY SHARES OF THE PLEDGED STOCK AND
THE STOCK RIGHTS AS IF IT WERE THE ABSOLUTE OWNER THEREOF.


 


ARTICLE VII
PROVISIONS CONCERNING ALL COLLATERAL


 


SECTION 7.1.           PROTECTION OF COLLATERAL AGENT’S SECURITY.  EACH ASSIGNOR
COVENANTS THAT IT WILL DO NOTHING TO IMPAIR THE RIGHTS OF THE COLLATERAL AGENT
IN THE COLLATERAL.  IF ANY ASSIGNOR SHALL FAIL TO INSURE ANY INVENTORY AND
EQUIPMENT CONSTITUTING COLLATERAL IN ACCORDANCE WITH THE TERMS OF SECTION 7.8 OF
THE CREDIT AGREEMENT, THE COLLATERAL AGENT SHALL HAVE THE RIGHT (BUT SHALL BE
UNDER NO OBLIGATION) TO PROCURE SUCH COMMERCIALLY REASONABLE INSURANCE AND SUCH
ASSIGNOR AGREES TO REIMBURSE THE COLLATERAL AGENT FOR ALL COSTS AND EXPENSES OF
PROCURING SUCH COMMERCIALLY REASONABLE INSURANCE, AND THE COLLATERAL AGENT MAY
APPLY ANY PROCEEDS OF SUCH INSURANCE IN ACCORDANCE WITH SECTION 8.4.  EACH
ASSIGNOR ASSUMES ALL LIABILITY AND RESPONSIBILITY IN CONNECTION WITH THE
COLLATERAL ACQUIRED BY IT AND THE LIABILITY OF SUCH ASSIGNOR TO SATISFY ITS
OBLIGATIONS SHALL IN NO WAY BE AFFECTED OR DIMINISHED BY REASON OF THE FACT THAT
SUCH COLLATERAL MAY BE LOST, DESTROYED, STOLEN, DAMAGED OR FOR ANY REASON
WHATSOEVER UNAVAILABLE TO SUCH ASSIGNOR, EXCEPT DUE TO THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE COLLATERAL AGENT.


 


SECTION 7.2.           WAREHOUSE RECEIPTS NON-NEGOTIABLE; THIRD PARTY
ACKNOWLEDGEMENT.  EACH ASSIGNOR AGREES THAT IF ANY WAREHOUSE RECEIPT OR RECEIPT
IN THE NATURE OF A WAREHOUSE RECEIPT IS ISSUED WITH RESPECT TO ANY OF ITS
INVENTORY, SUCH WAREHOUSE RECEIPT OR RECEIPT IN THE NATURE THEREOF SHALL EITHER
(A) NOT BE “NEGOTIABLE” (AS SUCH TERM IS USED IN SECTION 7-104 OF THE CODE AS IN
EFFECT IN ANY RELEVANT JURISDICTION OR UNDER OTHER RELEVANT LAW), OR (B) IF
NEGOTIABLE, THE SECURITY INTERESTS OF THE COLLATERAL AGENT IN SUCH WAREHOUSE
RECEIPT SHALL BE PERFECTED TO THE REASONABLE SATISFACTION OF THE COLLATERAL
AGENT.  IN NO EVENT WILL COLLATERAL WITH A FAIR MARKET VALUE GREATER THAN
$5,000,000 BE LOCATED AT ANY SUCH THIRD-PARTY THAT HAS NOT SO ACKNOWLEDGED THAT
SUCH ASSETS CONSTITUTE COLLATERAL HEREWITH.  EACH ASSIGNOR WILL USE COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN AN ACKNOWLEDGEMENT FROM SUCH THIRD-PARTY THAT IT IS
HOLDING THE COLLATERAL FOR THE BENEFIT OF THE COLLATERAL AGENT.


 


SECTION 7.3.           RIGHT TO INITIATE JUDICIAL PROCEEDINGS, ETC.  THE
COLLATERAL AGENT SHALL HAVE THE RIGHT, OBLIGATION AND POWER TO INSTITUTE AND
MAINTAIN, AND IT SHALL INSTITUTE AND MAINTAIN, SUCH SUITS AND PROCEEDINGS AS IT
MAY BE DIRECTED BY THE INSTRUCTING GROUP PURSUANT TO THIS AGREEMENT TO PROTECT
AND ENFORCE THE RIGHTS VESTED IN IT BY THIS AGREEMENT FOR THE BENEFIT OF THE
SECURED PARTIES.


 


SECTION 7.4.           APPOINTMENT OF A RECEIVER.  AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE COLLATERAL AGENT MAY BE
APPOINTED AS A RECEIVER OF ANY OR ALL OF THE COLLATERAL IN A JUDICIAL
PROCEEDING.  NOTWITHSTANDING THE APPOINTMENT OF A RECEIVER, THE COLLATERAL AGENT
SHALL BE ENTITLED TO RETAIN POSSESSION AND CONTROL OF ALL CASH HELD BY OR

 

17

--------------------------------------------------------------------------------


 


DEPOSITED WITH IT OR ITS AGENTS OR CO-AGENTS PURSUANT TO ANY PROVISION OF THIS
AGREEMENT OR ANY MORTGAGE.


 


SECTION 7.5.           FURTHER ACTIONS.  SUBJECT TO THE LAST SENTENCE OF SECTION
2.6, EACH ASSIGNOR WILL, AT ITS OWN EXPENSE, MAKE, EXECUTE, ENDORSE,
ACKNOWLEDGE, FILE AND/OR DELIVER TO THE COLLATERAL AGENT FROM TIME TO TIME SUCH
LISTS, DESCRIPTIONS AND DESIGNATIONS OF ITS COLLATERAL, WAREHOUSE RECEIPTS,
RECEIPTS IN THE NATURE OF WAREHOUSE RECEIPTS, BILLS OF LADING, DOCUMENTS OF
TITLE, VOUCHERS, INVOICES, SCHEDULES, CONFIRMATORY ASSIGNMENTS, CONVEYANCES,
FINANCING STATEMENTS, TRANSFER ENDORSEMENTS, POWERS OF ATTORNEY, CERTIFICATES,
REPORTS AND OTHER ASSURANCES OR INSTRUMENTS AND TAKE SUCH FURTHER STEPS RELATING
TO THE COLLATERAL AND OTHER PROPERTY OR RIGHTS COVERED BY THE SECURITY INTERESTS
HEREBY GRANTED BY SUCH ASSIGNOR, WHICH THE COLLATERAL AGENT DEEMS REASONABLY
APPROPRIATE OR ADVISABLE TO PERFECT, PRESERVE OR PROTECT ITS SECURITY INTERESTS
IN THE COLLATERAL WITHIN SEVEN DAYS AFTER ANY REQUEST BY THE COLLATERAL AGENT OR
SUCH EARLIER DATE AS MAY BE REQUIRED BY LAW OR NECESSARY TO PRESERVE OR PROTECT
THE SECURITY INTERESTS IN THE COLLATERAL GRANTED BY SUCH ASSIGNOR PURSUANT TO
THIS AGREEMENT.


 


SECTION 7.6.           FINANCING STATEMENTS.  EACH ASSIGNOR AGREES TO AUTHORIZE,
EXECUTE AND DELIVER TO THE COLLATERAL AGENT SUCH FINANCING STATEMENTS, IN FORM
ACCEPTABLE TO THE COLLATERAL AGENT, AS THE COLLATERAL AGENT MAY FROM TIME TO
TIME REQUEST AS ARE NECESSARY OR DESIRABLE IN THE OPINION OF THE COLLATERAL
AGENT TO ESTABLISH AND MAINTAIN VALID, ENFORCEABLE, PERFECTED SECURITY
INTERESTS, SUBJECT TO SECTION 1.2, IN ITS COLLATERAL (EXCEPT THAT NO ASSIGNOR
SHALL BE REQUIRED TO PERFECT THE SECURITY INTERESTS GRANTED BY IT HEREUNDER IN
ANY EXCLUDED FOREIGN OR TRANSPORTATION ASSETS) AS PROVIDED HEREIN AND THE OTHER
RIGHTS AND SECURITY CONTEMPLATED HEREBY ALL IN ACCORDANCE WITH THE UNIFORM
COMMERCIAL CODE AS ENACTED IN ANY AND ALL RELEVANT JURISDICTIONS OR ANY OTHER
RELEVANT.  EACH ASSIGNOR WILL PAY ANY APPLICABLE FILING FEES, RECORDATION TAXES
AND EXPENSES RELATED TO ITS COLLATERAL.  EACH ASSIGNOR AUTHORIZES THE COLLATERAL
AGENT TO FILE AND DELIVER ANY SUCH FINANCING STATEMENTS WITHOUT THE SIGNATURE OF
SUCH ASSIGNOR WHERE PERMITTED BY LAW.  THE ASSIGNORS AUTHORIZE THE FILING OF ANY
FINANCING STATEMENT THAT THE COLLATERAL AGENT DEEMS NECESSARY OR ADVISABLE AND
SUCH FINANCING STATEMENTS MAY INCLUDE SUPER-GENERIC DESCRIPTIONS OF COLLATERAL.


 


SECTION 7.7.           CONTROL.  TO THE EXTENT REQUIRED UNDER SECTION 9-313 OF
THE UNIFORM COMMERCIAL CODE, WHERE ANY COLLATERAL WITH A FAIR MARKET VALUE OF
GREATER THAN $1,000,000 IS IN THE POSSESSION OF A THIRD PARTY, EACH ASSIGNOR
WILL JOIN WITH THE COLLATERAL AGENT IN NOTIFYING THE THIRD PARTY OF THE
COLLATERAL AGENT’S SECURITY INTERESTS AND WILL USE ITS COMMERCIALLY REASONABLE
EFFORTS TO OBTAIN AN ACKNOWLEDGEMENT FROM THE THIRD PARTY THAT IT IS HOLDING THE
COLLATERAL FOR THE BENEFIT OF THE COLLATERAL AGENT.  UPON REQUEST OF THE
COLLATERAL AGENT, EACH ASSIGNOR WILL COOPERATE WITH THE COLLATERAL AGENT IN
OBTAINING CONTROL WITH RESPECT TO COLLATERAL CONSISTING OF:  (I) INVESTMENT
PROPERTY (TO THE EXTENT “CONTROL” WITHIN THE MEANING OF SECTIONS 8-106 AND 9-106
OF THE UCC CAN BE OBTAINED WITH RESPECT TO SUCH INVESTMENT PROPERTY); (II)
LETTER-OF-CREDIT RIGHTS; AND (III) ELECTRONIC CHATTEL PAPER.  IN THE EVENT ANY
ASSIGNOR IS THE BENEFICIARY OF ANY INDIVIDUAL LETTER OF CREDIT IN EXCESS OF
$100,000 (OR LETTERS OF CREDIT IN EXCESS OF $250,000 IN THE AGGREGATE), SUCH
ASSIGNOR SHALL ENTER INTO A TRI-PARTY AGREEMENT WITH THE COLLATERAL AGENT AND
THE ISSUER OR CONFIRMATION BANK FOR SUCH LETTER OF CREDIT WITH RESPECT TO
LETTER-OF-CREDIT RIGHTS RELATED TO SUCH LETTER OF CREDIT ASSIGNING SUCH
LETTER-OF-CREDIT RIGHTS TO THE COLLATERAL AGENT AND DIRECTING ALL PAYMENTS
THEREUNDER TO THE COLLATERAL ACCOUNT, ALL IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE COLLATERAL AGENT.

 

18

--------------------------------------------------------------------------------


 


ARTICLE VIII
REMEDIES UPON OCCURRENCE OF EVENT OF DEFAULT


 


SECTION 8.1.           REMEDIES; OBTAINING THE COLLATERAL UPON DEFAULT.  EACH
ASSIGNOR AGREES THAT, IF ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, THEN AND IN EVERY SUCH CASE, SUBJECT TO ANY MANDATORY REQUIREMENTS
OF APPLICABLE LAW THEN IN EFFECT, THE COLLATERAL AGENT, ACTING AT THE DIRECTION
OF THE INSTRUCTING GROUP, SHALL HAVE, IN ADDITION TO ANY RIGHTS NOW OR HEREAFTER
EXISTING UNDER APPLICABLE LAW, ALL RIGHTS AS A SECURED CREDITOR UNDER THE
UNIFORM COMMERCIAL CODE IN ALL RELEVANT JURISDICTIONS AND MAY:


 


(A)           PERSONALLY, OR BY AGENTS OR ATTORNEYS, IMMEDIATELY TAKE OR RETAKE,
AS THE CASE MAY BE, POSSESSION OF THE COLLATERAL OR ANY PART THEREOF, FROM SUCH
ASSIGNOR OR ANY OTHER PERSON WHO THEN HAS POSSESSION OF ANY PART THEREOF WITH OR
WITHOUT NOTICE OR PROCESS OF LAW, AND FOR THAT PURPOSE MAY ENTER UPON SUCH
ASSIGNOR’S PREMISES WHERE ANY OF THE COLLATERAL IS LOCATED AND REMOVE THE SAME
AND USE IN CONNECTION WITH SUCH REMOVAL ANY AND ALL SERVICES, SUPPLIES, AIDS AND
OTHER FACILITIES OF SUCH ASSIGNOR; AND


 


(B)           IN ADDITION TO ANY RIGHTS THE COLLATERAL AGENT MAY HAVE UNDER
SECTION 3.2, INSTRUCT THE OBLIGOR OR OBLIGORS ON ANY AGREEMENT, INSTRUMENT OR
OTHER OBLIGATION (INCLUDING, WITHOUT LIMITATION, THE RECEIVABLES AND THE
CONTRACTS) CONSTITUTING THE COLLATERAL TO MAKE ANY PAYMENT REQUIRED BY THE TERMS
OF SUCH AGREEMENT, INSTRUMENT OR OTHER OBLIGATION DIRECTLY TO THE COLLATERAL
AGENT AND MAY EXERCISE ANY AND ALL REMEDIES OF SUCH ASSIGNOR IN RESPECT OF SUCH
COLLATERAL; AND


 


(C)           WITHDRAW ALL MONIES, SECURITIES AND INSTRUMENTS IN ANY CASH
COLLATERAL ACCOUNT FOR APPLICATION TO THE OBLIGATIONS IN ACCORDANCE WITH SECTION
8.4 HEREOF; AND


 


(D)           SELL, ASSIGN OR OTHERWISE LIQUIDATE, OR DIRECT SUCH ASSIGNOR TO
SELL, ASSIGN OR OTHERWISE LIQUIDATE, ANY OR ALL OF THE COLLATERAL OR ANY PART
THEREOF, AND TAKE POSSESSION OF THE PROCEEDS OF ANY SUCH SALE OR LIQUIDATION;
AND


 


(E)           TAKE POSSESSION OF THE COLLATERAL OR ANY PART THEREOF, BY
DIRECTING THE RELEVANT ASSIGNOR IN WRITING TO DELIVER THE SAME TO THE COLLATERAL
AGENT AT ANY PLACE OR PLACES DESIGNATED BY THE COLLATERAL AGENT, IN WHICH EVENT
SUCH ASSIGNOR SHALL AT ITS OWN EXPENSE:


 

(i)            forthwith cause the same to be moved to the place or places so
designated by the Collateral Agent and there delivered to the Collateral Agent,
and

 

(ii)           store and keep any Collateral so delivered to the Collateral
Agent at such place or places pending further action by the Collateral Agent as
provided in Section 8.2 hereof, and

 

(iii)          while the Collateral shall be so stored and kept, provide such
guards and maintenance services as shall be necessary to protect the same and to
preserve and maintain them in good condition; and

 


(F)            LICENSE OR SUBLICENSE (TO THE EXTENT NOT IN VIOLATION OF THE
LICENSE), WHETHER ON AN EXCLUSIVE OR NONEXCLUSIVE BASIS, ANY MARKS (TOGETHER
WITH ASSOCIATED GOODWILL), PATENTS OR

 

19

--------------------------------------------------------------------------------



 

Copyrights included in the Collateral for such term and on such conditions and
in such manner as the Collateral Agent shall in its sole judgment determine;


 

it being understood that each Assignor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Assignor of said obligation.

 


SECTION 8.2.           REMEDIES; DISPOSITION OF THE COLLATERAL.  ANY COLLATERAL
REPOSSESSED BY THE COLLATERAL AGENT UNDER OR PURSUANT TO SECTION 8.1 HEREOF AND
ANY OTHER COLLATERAL WHETHER OR NOT SO REPOSSESSED BY THE COLLATERAL AGENT, MAY
BE SOLD, ASSIGNED, LEASED OR OTHERWISE DISPOSED OF UNDER ONE OR MORE CONTRACTS
OR AS AN ENTIRETY, AND WITHOUT THE NECESSITY OF GATHERING AT THE PLACE OF SALE
THE PROPERTY TO BE SOLD, AND IN GENERAL IN SUCH MANNER, AT SUCH TIME OR TIMES,
AT SUCH PLACE OR PLACES AND ON SUCH TERMS AS THE COLLATERAL AGENT MAY, IN
COMPLIANCE WITH ANY MANDATORY REQUIREMENTS OF APPLICABLE LAW, DETERMINE TO BE
COMMERCIALLY REASONABLE.  ANY OF THE COLLATERAL MAY BE SOLD, LEASED OR OTHERWISE
DISPOSED OF, IN THE CONDITION IN WHICH THE SAME EXISTED WHEN TAKEN BY THE
COLLATERAL AGENT OR AFTER ANY OVERHAUL OR REPAIR AT THE EXPENSE OF THE RELEVANT
ASSIGNOR WHICH THE COLLATERAL AGENT SHALL DETERMINE TO BE COMMERCIALLY
REASONABLE.  ANY SUCH DISPOSITION WHICH SHALL BE A PRIVATE SALE OR OTHER PRIVATE
PROCEEDINGS PERMITTED BY SUCH REQUIREMENTS SHALL BE MADE UPON NOT LESS THAN 10
DAYS’ WRITTEN NOTICE TO THE RELEVANT ASSIGNOR SPECIFYING THE TIME AT WHICH SUCH
DISPOSITION IS TO BE MADE AND THE INTENDED SALE PRICE OR OTHER CONSIDERATION
THEREFOR, AND SHALL BE SUBJECT, FOR THE 10 DAYS AFTER THE GIVING OF SUCH NOTICE,
TO THE RIGHT OF THE RELEVANT ASSIGNOR OR ANY NOMINEE OF SUCH ASSIGNOR TO ACQUIRE
THE COLLATERAL INVOLVED AT A PRICE OR FOR SUCH OTHER CONSIDERATION AT LEAST
EQUAL TO THE INTENDED SALE PRICE OR OTHER CONSIDERATION SO SPECIFIED.  ANY SUCH
DISPOSITION WHICH SHALL BE A PUBLIC SALE PERMITTED BY SUCH REQUIREMENTS SHALL BE
MADE UPON NOT LESS THAN 10 DAYS’ WRITTEN NOTICE TO THE RELEVANT ASSIGNOR
SPECIFYING THE TIME AND PLACE OF SUCH SALE AND, IN THE ABSENCE OF APPLICABLE
REQUIREMENTS OF LAW, SHALL BE BY PUBLIC AUCTION (WHICH MAY, AT THE COLLATERAL
AGENT’S OPTION, BE SUBJECT TO RESERVE), AFTER PUBLICATION OF NOTICE OF SUCH
AUCTION NOT LESS THAN 10 DAYS PRIOR THERETO IN TWO NEWSPAPERS IN GENERAL
CIRCULATION IN SALT LAKE CITY, UTAH, THE CITY OF NEW YORK AND IN SUCH OTHER
LOCATIONS AS MAY BE NECESSARY IN ORDER FOR THE SALE TO BE “COMMERCIALLY
REASONABLE” (AS SUCH TERM IS USED IN ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE). 
TO THE EXTENT NOT PROHIBITED BY ANY SUCH REQUIREMENT OF LAW, THE COLLATERAL
AGENT OR ANY SECURED PARTY MAY BID FOR AND BECOME THE PURCHASER OF THE
COLLATERAL OR ANY ITEM THEREOF, OFFERED FOR SALE IN ACCORDANCE WITH THIS SECTION
8.2 WITHOUT ACCOUNTABILITY TO THE RELEVANT ASSIGNOR.  IF, UNDER MANDATORY
REQUIREMENTS OF APPLICABLE LAW, THE COLLATERAL AGENT SHALL BE REQUIRED TO MAKE
DISPOSITION OF THE COLLATERAL WITHIN A PERIOD OF TIME WHICH DOES NOT PERMIT THE
GIVING OF NOTICE TO THE RELEVANT ASSIGNOR AS HEREINABOVE SPECIFIED, THE
COLLATERAL AGENT NEED GIVE SUCH ASSIGNOR ONLY SUCH NOTICE OF DISPOSITION AS
SHALL BE REASONABLY PRACTICABLE IN VIEW OF SUCH MANDATORY REQUIREMENTS OF
APPLICABLE LAW.  EACH ASSIGNOR AGREES TO DO OR CAUSE TO BE DONE ALL SUCH OTHER
ACTS AND THINGS AS MAY BE REASONABLY NECESSARY TO MAKE SUCH SALE OR SALES OF ALL
OR ANY PORTION OF THE COLLATERAL VALID AND BINDING AND IN COMPLIANCE WITH ANY
AND ALL APPLICABLE LAWS, REGULATIONS, ORDERS, WRITS, INJUNCTIONS, DECREES OR
AWARDS OF ANY AND ALL COURTS, ARBITRATORS OR GOVERNMENTAL INSTRUMENTALITIES,
DOMESTIC OR FOREIGN, HAVING JURISDICTION OVER ANY SUCH SALE OR SALES, ALL AT
SUCH ASSIGNOR’S EXPENSE.

 

20

--------------------------------------------------------------------------------


 


SECTION 8.3.           WAIVER OF CLAIMS.  EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, EACH ASSIGNOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, NOTICE AND JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S
TAKING POSSESSION OR THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE
COLLATERAL, INCLUDING, WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING
FOR ANY PREJUDGMENT REMEDY OR REMEDIES, AND EACH ASSIGNOR HEREBY FURTHER WAIVES,
TO THE EXTENT PERMITTED BY LAW:


 


(A)           ALL DAMAGES OCCASIONED BY SUCH TAKING OF POSSESSION EXCEPT ANY
DAMAGES WHICH ARE THE DIRECT RESULT OF THE COLLATERAL AGENT’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT;


 


(B)           ALL OTHER REQUIREMENTS AS TO THE TIME, PLACE AND TERMS OF SALE OR
OTHER REQUIREMENTS WITH RESPECT TO THE ENFORCEMENT OF THE COLLATERAL AGENT’S
RIGHTS HEREUNDER; AND


 


(C)           ALL RIGHTS OF REDEMPTION, APPRAISEMENT, VALUATION, STAY, EXTENSION
OR MORATORIUM NOW OR HEREAFTER IN FORCE UNDER ANY APPLICABLE LAW IN ORDER TO
PREVENT OR DELAY THE ENFORCEMENT OF THIS AGREEMENT OR THE ABSOLUTE SALE OF THE
COLLATERAL OR ANY PORTION THEREOF, AND EACH ASSIGNOR, FOR ITSELF AND ALL WHO MAY
CLAIM UNDER IT, INSOFAR AS IT OR THEY NOW OR HEREAFTER LAWFULLY MAY, HEREBY
WAIVES THE BENEFIT OF ALL SUCH LAWS.


 

Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Assignor therein and
thereto, and shall be a perpetual bar both at law and in equity against such
Assignor and against any and all Persons claiming or attempting to claim the
Collateral so sold, optioned or realized upon, or any part thereof, from,
through and under such Assignor.

 


SECTION 8.4.           APPLICATION OF PROCEEDS.


 


(A)           SUBJECT TO SECTION 1.2, ALL MONEYS COLLECTED BY THE COLLATERAL
AGENT (OR, TO THE EXTENT THIS AGREEMENT OR ANY MORTGAGE TO WHICH ANY ASSIGNOR IS
A PARTY REQUIRES PROCEEDS OF COLLATERAL UNDER SUCH AGREEMENT TO BE APPLIED IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, OR MORTGAGEE UNDER SUCH OTHER
AGREEMENT) UPON ANY SALE OR OTHER DISPOSITION OF THE COLLATERAL, TOGETHER WITH
ALL OTHER MONEYS RECEIVED BY THE COLLATERAL AGENT HEREUNDER, SHALL BE APPLIED AS
FOLLOWS:


 

(I)            FIRST, TO THE PAYMENT OF ALL AMOUNTS OWING TO THE COLLATERAL
AGENT OR THE ADMINISTRATIVE AGENT OF THE TYPE DESCRIBED IN CLAUSES (IV) AND (V)
OF THE DEFINITION OF “OBLIGATIONS” SET FORTH IN ANNEX A HERETO;

 

(II)           SECOND, TO THE EXTENT PROCEEDS REMAIN AFTER THE APPLICATION
PURSUANT TO THE PRECEDING CLAUSE (I), AN AMOUNT EQUAL TO THE OUTSTANDING PRIMARY
OBLIGATIONS SHALL BE PAID TO THE SECURED PARTIES AS PROVIDED IN SECTION 8.4(D)
HEREOF, WITH EACH SECURED PARTY RECEIVING AN AMOUNT EQUAL TO SUCH OUTSTANDING
PRIMARY OBLIGATIONS OR, IF THE PROCEEDS ARE INSUFFICIENT TO PAY IN FULL ALL SUCH
PRIMARY OBLIGATIONS, ITS PRO RATA SHARE OF THE AMOUNT REMAINING TO BE
DISTRIBUTED;

 

21

--------------------------------------------------------------------------------


 

(III)          THIRD, TO THE EXTENT PROCEEDS REMAIN AFTER THE APPLICATION
PURSUANT TO THE PRECEDING CLAUSES (I) AND (II), AN AMOUNT EQUAL TO THE
OUTSTANDING SECONDARY OBLIGATIONS SHALL BE PAID TO THE SECURED PARTIES AS
PROVIDED IN SECTION 8.4(D), WITH EACH SECURED PARTY RECEIVING AN AMOUNT EQUAL TO
ITS OUTSTANDING SECONDARY OBLIGATIONS OR, IF THE PROCEEDS ARE INSUFFICIENT TO
PAY IN FULL ALL SUCH SECONDARY OBLIGATIONS, ITS PRO RATA SHARE OF THE AMOUNT
REMAINING TO BE DISTRIBUTED;

 

(IV)          FOURTH, TO THE EXTENT PROCEEDS REMAIN AFTER THE APPLICATION
PURSUANT TO THE PRECEDING CLAUSES (I) THROUGH (III) AND ANY TERM AND NOTE
SECURED OBLIGATION (AS DEFINED IN THE INTERCREDITOR AGREEMENT) REMAIN
OUTSTANDING, TO THE TERM AND NOTE COLLATERAL AGENT (AS DEFINED IN THE
INTERCREDITOR AGREEMENT) TO BE APPLIED IN ACCORDANCE WITH SECTION 8.4 OF THE
TERM AND NOTE SECURITY AGREEMENT (AS DEFINED IN THE INTERCREDITOR AGREEMENT);
AND

 

(V)           FIFTH, TO THE EXTENT PROCEEDS REMAIN AFTER THE APPLICATION
PURSUANT TO THE PRECEDING CLAUSES (I) THROUGH (IV), INCLUSIVE, AND FOLLOWING THE
TERMINATION OF THIS AGREEMENT PURSUANT TO SECTION 12.2, TO THE RELEVANT ASSIGNOR
OR TO WHOMEVER MAY BE LAWFULLY ENTITLED TO RECEIVE SUCH SURPLUS, OR AS A COURT
OF COMPETENT JURISDICTION MAY DIRECT.

 


(B)           FOR PURPOSES OF THIS AGREEMENT (I) “PRO RATA SHARE” SHALL MEAN,
WHEN CALCULATING A SECURED PARTY’S PORTION OF ANY DISTRIBUTION OR AMOUNT, THAT
AMOUNT (EXPRESSED AS A PERCENTAGE) EQUAL TO A FRACTION, THE NUMERATOR OF WHICH
IS THE THEN UNPAID AMOUNT OF SUCH SECURED PARTY’S PRIMARY OBLIGATIONS OR
SECONDARY OBLIGATIONS, AS THE CASE MAY BE, AND THE DENOMINATOR OF WHICH IS THE
THEN OUTSTANDING AMOUNT OF ALL PRIMARY OBLIGATIONS OR SECONDARY OBLIGATIONS, AS
THE CASE MAY BE, (II) “PRIMARY OBLIGATIONS” SHALL MEAN (A) IN THE CASE OF THE
CREDIT AGREEMENT OBLIGATIONS, ALL PRINCIPAL OF, AND INTEREST ON, ALL LOANS
(TOGETHER WITH ALL INTEREST ACCRUED THEREON) UNDER THE CREDIT AGREEMENT, AND ALL
FEES, (B) IN THE CASE OF THE SENIOR SECURED NOTES OBLIGATIONS, ALL PRINCIPAL OF,
AND INTEREST ON, ALL SENIOR SECURED NOTES (TOGETHER WITH ALL INTEREST ACCRUED
THEREON), AND (C) IN THE CASE OF THE OTHER OBLIGATIONS, ALL AMOUNTS DUE UNDER
THE HEDGING AGREEMENTS AND FOREIGN OVERDRAFT FACILITY AGREEMENTS (OTHER THAN
INDEMNITIES, FEES (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES) AND SIMILAR
OBLIGATIONS AND LIABILITIES) AND (III) “SECONDARY OBLIGATIONS” SHALL MEAN ALL
OBLIGATIONS OTHER THAN PRIMARY OBLIGATIONS.


 


(C)           IF ANY PAYMENT TO ANY SECURED PARTY OF ANY DISTRIBUTION WOULD
RESULT IN OVERPAYMENT TO SUCH SECURED PARTY, SUCH EXCESS AMOUNT SHALL INSTEAD BE
DISTRIBUTED IN RESPECT OF THE UNPAID PRIMARY OBLIGATIONS OR SECONDARY
OBLIGATIONS, AS THE CASE MAY BE, OF THE OTHER SECURED PARTIES, WITH EACH SECURED
PARTY WHOSE PRIMARY OBLIGATIONS OR SECONDARY OBLIGATIONS, AS THE CASE MAY BE,
HAVE NOT BEEN PAID IN FULL TO RECEIVE AN AMOUNT EQUAL TO SUCH EXCESS AMOUNT
MULTIPLIED BY A FRACTION THE NUMERATOR OF WHICH IS THE UNPAID PRIMARY
OBLIGATIONS OR SECONDARY OBLIGATIONS, AS THE CASE MAY BE, OF SUCH SECURED PARTY
AND THE DENOMINATOR OF WHICH IS THE UNPAID PRIMARY OBLIGATIONS OR SECONDARY
OBLIGATIONS, AS THE CASE MAY BE, OF ALL SECURED PARTIES ENTITLED TO SUCH
DISTRIBUTION.

 

22

--------------------------------------------------------------------------------


 


(D)           ALL PAYMENTS REQUIRED TO BE MADE HEREUNDER SHALL BE MADE (I) IF TO
THE LENDERS OR THE ADMINISTRATIVE AGENT, TO THE ADMINISTRATIVE AGENT UNDER THE
CREDIT AGREEMENT FOR THE ACCOUNT OF THE LENDERS OR THE ADMINISTRATIVE AGENT, AS
THE CASE MAY BE, (II) IF TO THE HOLDERS OF THE SENIOR SECURED NOTES OR THE
SENIOR SECURED NOTES TRUSTEE, TO THE SENIOR SECURED NOTES TRUSTEE, AND (III) IF
TO ANY OTHER SECURED PARTY, TO THE TRUSTEE, PAYING AGENT OR OTHER SIMILAR
REPRESENTATIVE (EACH A “REPRESENTATIVE”) FOR SUCH OTHER SECURED PARTY OR, IN THE
ABSENCE OF SUCH A REPRESENTATIVE, SUCH APPLICABLE SECURED PARTY.


 


(E)           FOR PURPOSES OF APPLYING PAYMENTS RECEIVED IN ACCORDANCE WITH THIS
SECTION 8.4, THE COLLATERAL AGENT SHALL BE ENTITLED TO RELY UPON (I) THE
ADMINISTRATIVE AGENT UNDER THE CREDIT AGREEMENT, (II) THE SENIOR SECURED NOTES
TRUSTEE AND (III) THE OTHER APPLICABLE SECURED PARTIES FOR A DETERMINATION
(WHICH THE ADMINISTRATIVE AGENT, AND THE OTHER SECURED PARTIES AGREE (OR SHALL
AGREE) TO PROVIDE UPON REQUEST OF THE COLLATERAL AGENT) OF THE OUTSTANDING
PRIMARY OBLIGATIONS AND SECONDARY OBLIGATIONS OWED TO THE ADMINISTRATIVE AGENT,
LENDERS, HOLDERS OF THE SENIOR SECURED NOTES, SENIOR SECURED NOTES TRUSTEE OR
THE OTHER APPLICABLE REPRESENTATIVES OR SECURED PARTIES, AS THE CASE MAY BE. 
UNLESS IT HAS ACTUAL KNOWLEDGE (INCLUDING BY WAY OF WRITTEN NOTICE FROM A
SECURED PARTY TO THE CONTRARY), THE ADMINISTRATIVE AGENT, THE SENIOR SECURED
NOTES TRUSTEE AND EACH OTHER APPLICABLE REPRESENTATIVE OR SECURED PARTY, IN
FURNISHING INFORMATION PURSUANT TO THE PRECEDING SENTENCE, AND THE COLLATERAL
AGENT, IN ACTING HEREUNDER, SHALL BE ENTITLED TO ASSUME THAT NO SECONDARY
OBLIGATIONS ARE OUTSTANDING.


 


(F)            EACH SECURED PARTY HEREBY AGREES THAT, NOTWITHSTANDING THE ORDER
OF FILING OF THE FINANCING STATEMENTS EVIDENCING THE GRANTING OF SECURITY
INTERESTS HEREUNDER OR ANY OTHER PRIORITY TO WHICH SUCH SECURED PARTY MAY
OTHERWISE BE ENTITLED, (X) THE PROCEEDS OF THE COLLATERAL SHALL BE DISTRIBUTED
IN ACCORDANCE WITH THE PROVISIONS OF SECTION 1.2, (Y) THE COLLATERAL AGENT SHALL
HAVE DISCRETION TO APPLY PROCEEDS OF COLLATERAL IN SUCH A MANNER AS IS NECESSARY
TO GIVE EFFECT TO SECTION 8.4(A), AND (Z) ANY PROCEEDS OF THE COLLATERAL
RECEIVED BY IT OTHER THAN FROM THE COLLATERAL AGENT SHALL BE HELD IN TRUST AND
IMMEDIATELY TURNED OVER TO THE COLLATERAL AGENT FOR APPLICATION IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 1.2 OR, IF THE REVOLVING CREDIT OBLIGATIONS SHALL
HAVE BEEN FULLY PAID, IN ACCORDANCE WITH THIS SECTION 8.4.


 


(G)           IT IS UNDERSTOOD AND AGREED THAT THE ASSIGNORS SHALL REMAIN LIABLE
TO THE EXTENT OF ANY DEFICIENCY BETWEEN THE AMOUNT OF THE PROCEEDS OF THE
COLLATERAL HEREUNDER AND THE AGGREGATE AMOUNT OF THE SUMS REFERRED TO IN CLAUSES
(I) THROUGH (III), INCLUSIVE, OF SECTION 8.4(A).


 


SECTION 8.5.           REMEDIES CUMULATIVE.  EACH AND EVERY RIGHT, POWER AND
REMEDY HEREBY SPECIFICALLY GIVEN TO THE COLLATERAL AGENT SHALL BE IN ADDITION TO
EVERY OTHER RIGHT, POWER AND REMEDY SPECIFICALLY GIVEN UNDER THIS AGREEMENT, THE
HEDGING AGREEMENTS, THE OTHER LOAN DOCUMENTS, THE SENIOR SECURED NOTES INDENTURE
OR NOW OR HEREAFTER EXISTING AT LAW OR IN EQUITY, OR BY STATUTE AND EACH AND
EVERY RIGHT, POWER AND REMEDY WHETHER SPECIFICALLY HEREIN GIVEN OR OTHERWISE
EXISTING MAY BE EXERCISED FROM TIME TO TIME OR SIMULTANEOUSLY AND AS OFTEN AND
IN SUCH ORDER AS MAY BE DEEMED EXPEDIENT BY THE COLLATERAL AGENT.  ALL SUCH
RIGHTS, POWERS AND REMEDIES SHALL BE CUMULATIVE AND THE EXERCISE OR THE
BEGINNING OF THE EXERCISE OF ONE SHALL NOT BE DEEMED A WAIVER OF THE RIGHT TO
EXERCISE ANY OTHER OR OTHERS.  NO DELAY OR OMISSION OF THE COLLATERAL AGENT IN
THE EXERCISE OF ANY SUCH RIGHT, POWER OR REMEDY AND NO RENEWAL OR EXTENSION OF
ANY OF THE OBLIGATIONS AND NO COURSE OF DEALING BETWEEN THE RELEVANT ASSIGNOR
AND THE COLLATERAL AGENT OR ANY HOLDER OF ANY OF THE OBLIGATIONS SHALL IMPAIR
ANY SUCH RIGHT, POWER OR

 

23

--------------------------------------------------------------------------------


 


REMEDY OR SHALL BE CONSTRUED TO BE A WAIVER OF ANY EVENT OF DEFAULT OR AN
ACQUIESCENCE THEREIN.  NO NOTICE TO OR DEMAND ON ANY ASSIGNOR IN ANY CASE SHALL
ENTITLE IT TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER
CIRCUMSTANCES OR CONSTITUTE A WAIVER OF ANY OF THE RIGHTS OF THE COLLATERAL
AGENT TO ANY OTHER OR FURTHER ACTION IN ANY CIRCUMSTANCES WITHOUT NOTICE OR
DEMAND.  IN THE EVENT THAT THE COLLATERAL AGENT SHALL BRING ANY SUIT TO ENFORCE
ANY OF ITS RIGHTS HEREUNDER AND SHALL BE ENTITLED TO JUDGMENT, THEN IN SUCH SUIT
THE COLLATERAL AGENT MAY RECOVER EXPENSES, INCLUDING ATTORNEYS’ FEES, AND THE
AMOUNTS THEREOF SHALL BE INCLUDED IN SUCH JUDGMENT.


 


SECTION 8.6.           DISCONTINUANCE OF PROCEEDINGS.  IN CASE THE COLLATERAL
AGENT SHALL HAVE INSTITUTED ANY PROCEEDING TO ENFORCE ANY RIGHT, POWER OR REMEDY
UNDER THIS AGREEMENT BY FORECLOSURE, SALE, ENTRY OR OTHERWISE, AND SUCH
PROCEEDING SHALL HAVE BEEN DISCONTINUED OR ABANDONED FOR ANY REASON OR SHALL
HAVE BEEN DETERMINED ADVERSELY TO THE COLLATERAL AGENT, THEN AND IN EVERY SUCH
CASE THE RELEVANT ASSIGNOR, THE COLLATERAL AGENT AND EACH HOLDER OF ANY OF THE
OBLIGATIONS SHALL BE RESTORED TO THEIR FORMER POSITIONS AND RIGHTS HEREUNDER
WITH RESPECT TO THE COLLATERAL SUBJECT TO THE SECURITY INTERESTS CREATED UNDER
THIS AGREEMENT, AND ALL RIGHTS, REMEDIES AND POWERS OF THE COLLATERAL AGENT
SHALL CONTINUE AS IF NO SUCH PROCEEDING HAD BEEN INSTITUTED.


 


ARTICLE IX
INDEMNITY


 


SECTION 9.1.           INDEMNITY.  (A) EACH ASSIGNOR, JOINTLY AND SEVERALLY,
AGREES TO PAY, INDEMNIFY, REIMBURSE AND HOLD THE COLLATERAL AGENT, EACH SECURED
PARTY AND EACH SECURED PARTY’S RESPECTIVE SUCCESSORS, ASSIGNS, EMPLOYEES, AGENTS
AND SERVANTS (HEREINAFTER IN THIS SECTION 9.1 REFERRED TO INDIVIDUALLY AS
“INDEMNITEE,” AND COLLECTIVELY AS “INDEMNITEES”) HARMLESS FROM AND AGAINST ANY
AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, INJURIES, PENALTIES, CLAIMS,
DEMANDS, ACTIONS, SUITS, JUDGMENTS AND ANY AND ALL COSTS, EXPENSES OR
DISBURSEMENTS (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) (FOR THE
PURPOSES OF THIS SECTION 9.1 THE FOREGOING ARE COLLECTIVELY CALLED “EXPENSES”)
OF WHATSOEVER KIND AND NATURE IMPOSED ON, ASSERTED AGAINST OR INCURRED BY ANY OF
THE INDEMNITEES IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT, THE SENIOR SECURED NOTES INDENTURE, THE SENIOR SECURED
NOTES OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THEREWITH OR IN
ANY OTHER WAY CONNECTED WITH THE ADMINISTRATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY OR THE ENFORCEMENT OF ANY OF THE TERMS OF, OR THE PRESERVATION
OF ANY RIGHTS THEREOF, OR IN ANY WAY RELATING TO OR ARISING OUT OF THE
MANUFACTURE, OWNERSHIP, ORDERING, PURCHASE, DELIVERY, CONTROL, ACCEPTANCE,
LEASE, FINANCING, POSSESSION, OPERATION, CONDITION, SALE, RETURN OR OTHER
DISPOSITION, OR USE OF THE COLLATERAL (INCLUDING, WITHOUT LIMITATION, LATENT OR
OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE), ANY CONTRACT CLAIM OR, TO THE
MAXIMUM EXTENT PERMITTED UNDER APPLICABLE LAW, THE VIOLATION OF THE LAWS OF ANY
COUNTRY, STATE OR OTHER GOVERNMENTAL BODY OR UNIT, OR ANY TORT (INCLUDING,
WITHOUT LIMITATION, CLAIMS ARISING OR IMPOSED UNDER THE DOCTRINE OF STRICT
LIABILITY, OR FOR OR ON ACCOUNT OF INJURY TO OR THE DEATH OF ANY PERSON
(INCLUDING ANY INDEMNITEE), OR PROPERTY DAMAGE); PROVIDED THAT NO INDEMNITEE
SHALL BE INDEMNIFIED PURSUANT TO THIS SECTION 9.1(A) FOR ANY EXPENSE TO THE
EXTENT IT ARISES OR RESULTS FROM THE BAD FAITH, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION.  EACH ASSIGNOR AGREES THAT UPON WRITTEN NOTICE BY ANY INDEMNITEE
OF THE ASSERTION OF SUCH A LIABILITY, OBLIGATION, DAMAGE, INJURY, PENALTY,
CLAIM, DEMAND, ACTION, SUIT OR JUDGMENT, THE RELEVANT ASSIGNOR SHALL ASSUME FULL
RESPONSIBILITY FOR THE DEFENSE THEREOF.  EACH INDEMNITEE AGREES TO USE ITS BEST
EFFORTS TO PROMPTLY NOTIFY THE RELEVANT ASSIGNOR OF ANY SUCH ASSERTION OF WHICH
SUCH INDEMNITEE HAS KNOWLEDGE.

 

24

--------------------------------------------------------------------------------


 


(B)           IN ANY SUIT, PROCEEDING OR ACTION BROUGHT BY THE COLLATERAL AGENT
UNDER OR WITH RESPECT TO THE COLLATERAL FOR ANY SUM OWING THEREUNDER, OR TO
ENFORCE ANY PROVISIONS HEREOF OR OF ANY LOAN DOCUMENT, EACH ASSIGNOR WILL SAVE,
INDEMNIFY AND KEEP THE COLLATERAL AGENT AND EACH SECURED PARTY HARMLESS FROM AND
AGAINST ALL EXPENSE, LOSS OR DAMAGE SUFFERED BY REASON OF ANY DEFENSE, SET OFF,
COUNTERCLAIM, RECOUPMENT OR REDUCTION OF LIABILITY WHATSOEVER OF THE OBLIGEE
THEREUNDER, ARISING OUT OF ANY OTHER AGREEMENT, INDEBTEDNESS OR LIABILITY AT ANY
TIME OWING TO OR IN FAVOR OF SUCH OBLIGEE OR ITS SUCCESSORS FROM SUCH ASSIGNOR
EXCEPT TO THE EXTENT THAT ANY SUCH EXPENSE, LOSS OR DAMAGE ARISES OUT OF SUCH
OBLIGEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AND ALL SUCH OBLIGATIONS OF
SUCH ASSIGNOR SHALL BE AND REMAIN ENFORCEABLE AGAINST SUCH ASSIGNOR AND SHALL
NOT BE ENFORCEABLE AGAINST THE COLLATERAL AGENT OR ANY SECURED PARTY.


 


(C)           IF THE COLLATERAL AGENT HAS BEEN REQUESTED OR INSTRUCTED PURSUANT
TO THIS AGREEMENT OR ANY LOAN DOCUMENT TO TAKE, OR TO REFRAIN FROM TAKING, ANY
ACTION PURSUANT TO THIS AGREEMENT OR ANY LOAN DOCUMENT, (I) EACH ASSIGNOR AGREES
TO, AND (II) THE SECURED PARTIES RATABLY IN ACCORDANCE WITH THE AMOUNT OF THE
SECURED OBLIGATIONS OWING TO THEM AND WITH RESPECT TO WHICH THEY HAVE A SECURITY
INTEREST, IF THE INSTRUCTING GROUP HAS MADE SUCH REQUEST OR GIVEN SUCH
INSTRUCTION, AGREE TO, AND HEREBY DO INDEMNIFY AND HOLD HARMLESS THE COLLATERAL
AGENT TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, FROM AND AGAINST ANY
AND ALL LIABILITY, LOSS, COSTS, DAMAGES, ATTORNEYS’ FEES, FINES, CLAIMS,
JUDGMENTS, AMOUNTS PAID IN SETTLEMENT IN CONNECTION WITH ANY THREATENED, PENDING
OR COMPLETED CLAIM, ACTION, SUIT, PROCEEDING OR INVESTIGATION, WHETHER CRIMINAL,
CIVIL OR ADMINISTRATIVE, AND EXPENSES OF WHATEVER KIND OR NATURE WHICH THE
COLLATERAL AGENT MAY SUSTAIN OR INCUR BY REASON OF OR IN CONNECTION WITH THE
COLLATERAL AGENT’S ACTING OR REFRAINING TO ACT IN ACCORDANCE WITH SUCH REQUEST
OR INSTRUCTION OTHER THAN SUSTAINED OR INCURRED BY REASON OF THE COLLATERAL
AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; PROVIDED THAT THE OBLIGATIONS OF
THE SECURED PARTIES UNDER THIS SECTION 9.1(C) SHALL BECOME ENFORCEABLE AGAINST
THEM IF AND ONLY IF AND TO THE EXTENT THAT (X) THE ASSIGNORS FAIL TO PAY THE
OBLIGATIONS ARISING UNDER THIS SECTION 9.1(C) IN ACCORDANCE WITH THE TERMS
HEREOF AND OF THE MORTGAGES AND (Y) THE UNALLOCATED PROCEEDS FROM THE COLLATERAL
ARE INSUFFICIENT TO PAY THE OBLIGATIONS ARISING UNDER THIS SECTION 9.1(C).


 


(D)           WITHOUT LIMITING THE APPLICATION OF SECTION 9.1(A), (B), OR (C)
HEREOF, EACH ASSIGNOR AGREES, JOINTLY AND SEVERALLY, TO PAY, OR REIMBURSE THE
COLLATERAL AGENT FOR ANY AND ALL REASONABLE FEES, COSTS AND EXPENSES OF WHATEVER
KIND OR NATURE INCURRED IN CONNECTION WITH THE CREATION, PRESERVATION OR
PROTECTION OF THE COLLATERAL AGENT’S LIENS ON, AND SECURITY INTERESTS IN, THE
COLLATERAL, INCLUDING, WITHOUT LIMITATION, ALL REASONABLE FEES AND TAXES IN
CONNECTION WITH THE RECORDING OR FILING OF INSTRUMENTS AND DOCUMENTS IN PUBLIC
OFFICES, PAYMENT OR DISCHARGE OF ANY TAXES OR LIENS UPON OR IN RESPECT OF THE
COLLATERAL, PREMIUMS FOR INSURANCE WITH RESPECT TO THE COLLATERAL AND ALL OTHER
REASONABLE FEES, COSTS AND EXPENSES IN CONNECTION WITH PROTECTING, MAINTAINING
OR PRESERVING THE COLLATERAL AND THE COLLATERAL AGENT’S INTERESTS THEREIN,
WHETHER THROUGH JUDICIAL PROCEEDINGS OR OTHERWISE, OR IN DEFENDING OR
PROSECUTING ANY ACTIONS, SUITS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THE
COLLATERAL.


 


(E)           WITHOUT LIMITING THE APPLICATION OF SECTION 9.1(A) OR (B) HEREOF,
EACH ASSIGNOR AGREES, JOINTLY AND SEVERALLY, TO PAY, INDEMNIFY AND HOLD EACH
INDEMNITEE HARMLESS FROM AND AGAINST ANY LOSS, COSTS, DAMAGES AND EXPENSES WHICH
SUCH INDEMNITEE MAY SUFFER, EXPEND OR INCUR IN CONSEQUENCE OF OR GROWING OUT OF
ANY MISREPRESENTATION BY ANY ASSIGNOR IN THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT, ANY HEDGING AGREEMENT OR ANY FOREIGN OVERDRAFT

 

25

--------------------------------------------------------------------------------


 


FACILITY AGREEMENT OR IN ANY WRITING CONTEMPLATED BY OR MADE OR DELIVERED
PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, THE
SENIOR SECURED NOTES INDENTURE, THE SENIOR SECURED NOTES, ANY HEDGING AGREEMENT
OR ANY FOREIGN OVERDRAFT FACILITY.


 


(F)            IF AND TO THE EXTENT THAT THE OBLIGATIONS OF ANY ASSIGNOR UNDER
THIS SECTION 9.1 ARE UNENFORCEABLE FOR ANY REASON, SUCH ASSIGNOR HEREBY AGREES
TO MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF SUCH
OBLIGATIONS WHICH IS PERMISSIBLE UNDER APPLICABLE LAW.


 


SECTION 9.2.           INDEMNITY OBLIGATIONS SECURED BY COLLATERAL; SURVIVAL. 
ANY AMOUNTS PAID BY ANY INDEMNITEE AS TO WHICH SUCH INDEMNITEE HAS THE RIGHT TO
REIMBURSEMENT SHALL CONSTITUTE OBLIGATIONS SECURED BY THE COLLATERAL PRIOR TO
THE RELEASE OF THE COLLATERAL PURSUANT TO THE TERMS HEREOF.  THE INDEMNITY
OBLIGATIONS OF EACH ASSIGNOR CONTAINED IN THIS ARTICLE IX SHALL CONTINUE IN FULL
FORCE AND EFFECT NOTWITHSTANDING THE FULL PAYMENT OF ALL THE LOANS UNDER THE
CREDIT AGREEMENT, THE FULL PAYMENT OF THE SENIOR SECURED NOTES, THE TERMINATION
OF ALL HEDGING AGREEMENTS, THE TERMINATION AND PAYMENT IN FULL OF THE FOREIGN
OVERDRAFT FACILITY AND THE PAYMENT OF ALL OTHER OBLIGATIONS AND NOTWITHSTANDING
THE DISCHARGE THEREOF OR ANY OTHER TERMINATION OF THIS AGREEMENT AND THE
MORTGAGES, INCLUDING PURSUANT TO SECTION 12.2, AND, AS TO ANY COLLATERAL AGENT,
THE RESIGNATION OR REMOVAL THEREOF.


 


ARTICLE X
OTHER AGREEMENTS WITH COLLATERAL AGENT


 


SECTION 10.1.        RECORD KEEPING AND REPORTING.


 


(A)           EACH ASSIGNOR AGREES THAT IT SHALL KEEP, OR CAUSE TO BE KEPT,
ADEQUATE RECORDS AND BOOKS OF ACCOUNT (INCLUDING, WITHOUT LIMITATION, WITH
RESPECT TO ANY INTERCOMPANY NOTES ISSUED BY OR TO IT), IN WHICH COMPLETE ENTRIES
ARE TO BE MADE IN ACCORDANCE WITH SOUND ACCOUNTING PRINCIPLES CONSISTENTLY
APPLIED, AND WILL PERMIT THE COLLATERAL AGENT OR ITS REPRESENTATIVES, AT ANY
REASONABLE TIME, AND FROM TIME TO TIME AT THE REASONABLE REQUEST OF THE
COLLATERAL AGENT AND UPON REASONABLE NOTICE, TO VISIT AND INSPECT ITS
PROPERTIES, TO EXAMINE AND MAKE COPIES OF AND TAKE ABSTRACTS FROM ITS RESPECTIVE
RECORDS AND BOOKS OF ACCOUNT, AND TO DISCUSS ITS AFFAIRS, FINANCES AND ACCOUNTS
WITH ITS PRINCIPAL OFFICERS, DIRECTORS AND, WITH THE WRITTEN CONSENT OF SUCH
ASSIGNOR (WHICH CONSENT SHALL NOT BE REQUIRED IF ANY EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING), INDEPENDENT PUBLIC ACCOUNTANTS, PROVIDED THAT SUCH
ASSIGNOR MAY ATTEND SUCH MEETINGS (AND BY THIS PROVISION SUCH ASSIGNOR
AUTHORIZES SUCH ACCOUNTANTS TO DISCUSS WITH THE COLLATERAL AGENT AND SUCH
REPRESENTATIVES THE AFFAIRS, FINANCES AND ACCOUNTS OF SUCH ASSIGNOR).


 


(B)           EACH ASSIGNOR AGREES THAT IT SHALL DELIVER TO THE COLLATERAL AGENT
(AND THE COLLATERAL AGENT MAY RELY UPON) AS SOON AS AVAILABLE BUT IN ANY EVENT
NOT MORE THAN NINETY (90) DAYS AFTER THE CLOSE OF EACH CALENDAR YEAR, AND FROM
TIME TO TIME UPON REQUEST OF THE COLLATERAL AGENT, A STATEMENT SETTING FORTH THE
OUTSTANDING AMOUNT OF EACH INTERCOMPANY NOTE OF SUCH ASSIGNOR.

 

26

--------------------------------------------------------------------------------


 


SECTION 10.2.        COMPENSATION AND EXPENSES.


 


(A)           THE ASSIGNORS, JOINTLY AND SEVERALLY, HEREBY AGREE TO PAY TO THE
COLLATERAL AGENT, UPON ACCEPTANCE BY THE COLLATERAL AGENT OF THE OBLIGATIONS
CREATED BY THIS AGREEMENT AND THEREAFTER UNTIL ALL PROCEEDS ARE DISTRIBUTED AND
THIS AGREEMENT IS TERMINATED, FROM TIME TO TIME, UPON DEMAND, ALL OF THE
REASONABLE COSTS AND EXPENSES OF THE COLLATERAL AGENT (INCLUDING THE REASONABLE
FEES AND DISBURSEMENTS OF ITS COUNSEL AND SUCH SPECIAL COUNSEL AS THE COLLATERAL
AGENT REASONABLY ELECTS TO RETAIN) (I) ARISING IN CONNECTION WITH THE
PREPARATION, EXECUTION, DELIVERY, MODIFICATION, RESTATEMENT, AMENDMENT OR
TERMINATION OF THIS AGREEMENT, EACH MORTGAGE AND EACH SECURITY DOCUMENT OR THE
ENFORCEMENT (WHETHER IN THE CONTEXT OF A CIVIL ACTION, ADVERSARY PROCEEDING,
BANKRUPTCY, WORKOUT OR OTHERWISE) OF ANY OF THE PROVISIONS HEREOF OR THEREOF OR
(II) INCURRED OR REQUIRED TO BE ADVANCED IN CONNECTION WITH THE PRESERVATION,
PROTECTION OR DEFENSE OF THE COLLATERAL, THE MORTGAGED PROPERTY AND ALL
COLLATERAL UNDER ANY AND ALL OTHER SECURITY DOCUMENTS (COLLECTIVELY, THE
“COLLATERAL AGENT COSTS”).  THE COLLATERAL AGENT’S COMPENSATION SHALL NOT BE
LIMITED BY ANY LAW RELATING TO COMPENSATION OF A COLLATERAL AGENT.  THE
OBLIGATIONS OF THE ASSIGNORS UNDER THIS SECTION 10.2 SHALL SURVIVE THE
TERMINATION OF OTHER PROVISIONS OF THIS AGREEMENT AND THE MORTGAGES.


 


(B)           WHEN THE COLLATERAL AGENT INCURS EXPENSES OR RENDERS SERVICES
AFTER AN ORDER FOR RELIEF WITH RESPECT TO ANY ASSIGNOR SHALL HAVE BEEN ENTERED
UNDER ANY APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW, THE EXPENSE
AND THE COMPENSATION FOR THE COLLATERAL AGENT’S SERVICES ARE INTENDED TO
CONSTITUTE EXPENSES OF ADMINISTRATION UNDER ANY BANKRUPTCY LAW.


 


SECTION 10.3.        STAMP AND OTHER TAXES.  EACH ASSIGNOR AGREES TO INDEMNIFY
AND HOLD HARMLESS THE COLLATERAL AGENT AND EACH SECURED PARTY FROM AND AGAINST
ANY PRESENT OR FUTURE CLAIM FOR LIABILITY FOR ANY STAMP OR OTHER SIMILAR TAX AND
ANY PENALTIES OR INTEREST WITH RESPECT THERETO WHICH MAY BE ASSESSED, LEVIED OR
COLLECTED BY ANY JURISDICTION IN CONNECTION WITH THIS AGREEMENT, THE MORTGAGES
AND ALL OTHER SECURITY DOCUMENTS, OR THE ATTACHMENT OR PERFECTION OF THE
SECURITY INTERESTS GRANTED TO THE COLLATERAL AGENT BY SUCH ASSIGNOR IN THE
COLLATERAL, THE MORTGAGED PROPERTY AND ALL COLLATERAL UNDER ANY AND ALL OTHER
SECURITY DOCUMENTS.  THE OBLIGATIONS OF THE ASSIGNORS UNDER THIS SECTION 10.3
SHALL SURVIVE THE TERMINATION OF THE OTHER PROVISIONS OF THIS AGREEMENT, THE
MORTGAGES AND THE OTHER SECURITY DOCUMENTS.


 


SECTION 10.4.        FILING FEES, EXCISE TAXES, ETC.  EACH ASSIGNOR AGREES TO
PAY OR TO REIMBURSE THE COLLATERAL AGENT AND EACH SECURED PARTY FOR ANY AND ALL
AMOUNTS IN RESPECT OF ALL SEARCH, FILING, RECORDING AND REGISTRATION FEES, TAXES
(OTHER THAN INCOME TAXES), EXCISE TAXES, SALES TAXES AND OTHER SIMILAR IMPOSTS
WHICH MAY BE PAYABLE OR DETERMINED TO BE PAYABLE IN RESPECT OF THE EXECUTION,
DELIVERY, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT, EACH MORTGAGE AND THE
OTHER SECURITY DOCUMENTS AND AGREES TO SAVE THE COLLATERAL AGENT AND EACH
SECURED PERSON HARMLESS FROM AND AGAINST ANY AND ALL LIABILITIES WITH RESPECT TO
OR RESULTING FROM ANY DELAY IN PAYING OR OMISSION TO PAY SUCH TAXES AND FEES. 
THE OBLIGATIONS OF THE ASSIGNORS UNDER THIS SECTION 10.4 SHALL SURVIVE THE
TERMINATION OF THE OTHER PROVISIONS OF THIS AGREEMENT, THE MORTGAGES AND THE
OTHER SECURITY DOCUMENTS.

 

27

--------------------------------------------------------------------------------


 


ARTICLE XI
THE COLLATERAL AGENT


 


SECTION 11.1.        EXCULPATORY PROVISIONS.


 


(A)           THE COLLATERAL AGENT SHALL NOT BE RESPONSIBLE IN ANY MANNER
WHATSOEVER FOR THE CORRECTNESS OF ANY RECITALS, STATEMENTS, REPRESENTATIONS OR
WARRANTIES CONTAINED HEREIN, IN THE MORTGAGES OR IN ANY OTHER SECURITY
DOCUMENT.  THE COLLATERAL AGENT MAKES NO REPRESENTATIONS AS TO THE VALUE OR
CONDITION OF THE COLLATERAL OR ANY PART THEREOF, OR AS TO THE TITLE OF THE
RESPECTIVE ASSIGNORS THERETO OR AS TO THE SECURITY AFFORDED BY THE MORTGAGES OR
THIS AGREEMENT, OR AS TO THE VALIDITY, EXECUTION (EXCEPT ITS OWN EXECUTION),
ENFORCEABILITY, LEGALITY OR SUFFICIENCY OF THIS AGREEMENT, ANY MORTGAGE OR OF
THE OBLIGATIONS, AND THE COLLATERAL AGENT SHALL INCUR NO LIABILITY OR
RESPONSIBILITY IN RESPECT OF ANY SUCH MATTERS.  THE COLLATERAL AGENT SHALL NOT
BE RESPONSIBLE FOR INSURING THE COLLATERAL OR FOR THE PAYMENT OF TAXES, CHARGES,
ASSESSMENTS OR LIENS UPON THE COLLATERAL OR OTHERWISE AS TO THE MAINTENANCE OF
THE COLLATERAL, EXCEPT THAT (I) IN THE EVENT THE COLLATERAL AGENT ENTERS INTO
POSSESSION OF A PART OR ALL OF THE COLLATERAL, THE COLLATERAL AGENT SHALL
PRESERVE THE PART IN ITS POSSESSION AND (II) THE COLLATERAL AGENT WILL PROMPTLY,
AND AT ITS OWN EXPENSE, TAKE SUCH ACTION AS MAY BE NECESSARY TO DULY REMOVE AND
DISCHARGE (BY BONDING OR OTHERWISE) ANY LIEN ON ANY PART OF THE COLLATERAL
RESULTING FROM CLAIMS AGAINST IT (WHETHER INDIVIDUALLY OR AS COLLATERAL AGENT,
AS THE CASE MAY BE) NOT RELATED TO THE ADMINISTRATION OF THE COLLATERAL OR (IF
SO RELATED) RESULTING FROM NEGLIGENCE OR WILLFUL MISCONDUCT ON ITS PART.


 


(B)           THE COLLATERAL AGENT SHALL NOT BE REQUIRED TO ASCERTAIN OR INQUIRE
AS TO THE PERFORMANCE BY ANY ASSIGNOR OF ANY OF THE COVENANTS OR AGREEMENTS
CONTAINED HEREIN, IN ANY MORTGAGE OR IN ANY LOAN DOCUMENT.  WHENEVER IT IS
NECESSARY, OR IN THE OPINION OF THE COLLATERAL AGENT ADVISABLE, FOR THE
COLLATERAL AGENT TO ASCERTAIN THE AMOUNT OF, OR WHETHER THE TERM “FULLY PAID”
APPLIES TO, ANY OBLIGATIONS, THE COLLATERAL AGENT MAY RELY ON A CERTIFICATE OF
THE RESPECTIVE SECURED PARTY OR REPRESENTATIVE WITH RESPECT THERETO.  EACH
SECURED PARTY AND EACH REPRESENTATIVE AGREES TO PROVIDE ANY SUCH CERTIFICATE SO
REQUESTED BY THE COLLATERAL AGENT, TO THE EXTENT SUCH INFORMATION IS CONTAINED
ON THE BOOKS AND RECORDS OF THE PARTY REQUESTED TO DELIVER SUCH CERTIFICATE, AND
TO NOTIFY THE COLLATERAL AGENT WHEN THOSE OBLIGATIONS OWED TO IT ARE FULLY PAID.


 


(C)           BEYOND ITS DUTIES SET FORTH IN THIS AGREEMENT AND AS MAY BE
REQUIRED BY LAW AS TO THE CUSTODY OF THE COLLATERAL AND THE ACCOUNTING TO EACH
ASSIGNOR AND THE SECURED PARTIES FOR MONEYS RECEIVED BY IT HEREUNDER, THE
COLLATERAL AGENT SHALL NOT HAVE ANY DUTY TO ANY ASSIGNOR OR TO THE SECURED
PARTIES AS TO ANY OF THE COLLATERAL IN ITS POSSESSION OR CONTROL OR IN THE
POSSESSION OR CONTROL OF ANY AGENT OR NOMINEE OF IT OR ANY INCOME THEREOF OR AS
TO THE PRESERVATION OF RIGHTS AGAINST PRIOR PARTIES OR ANY OTHER RIGHTS
PERTAINING THERETO, EXCEPT AS REQUIRED BY REQUIREMENTS OF LAW.  TO THE EXTENT,
HOWEVER, THAT THE COLLATERAL AGENT OR AN AGENT OR NOMINEE OF THE COLLATERAL
AGENT MAINTAINS POSSESSION OR CONTROL OF ANY OF THE COLLATERAL AT ANY OFFICE OF
ANY ASSIGNOR, THE COLLATERAL AGENT SHALL OR SHALL INSTRUCT SUCH AGENT OR NOMINEE
TO, GRANT SUCH ASSIGNOR ACCESS TO (BUT NOT POSSESSION OF) SUCH COLLATERAL THAT
SUCH ASSIGNOR REQUIRES FOR THE NORMAL CONDUCT OF ITS BUSINESS, WHICH RIGHT OF
ACCESS MAY BE REVOKED BY THE COLLATERAL AGENT AT ANY TIME AN EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING.


 


SECTION 11.2.        DELEGATION OF DUTIES.  THE COLLATERAL AGENT MAY EXECUTE ANY
OF THE POWERS HEREOF AND PERFORM ANY DUTY HEREUNDER EITHER DIRECTLY OR BY OR
THROUGH AGENTS, NOMINEES OR ATTORNEYS-IN-FACT.  THE COLLATERAL AGENT SHALL BE
ENTITLED TO ADVICE OF COUNSEL CONCERNING ALL MATTERS PERTAINING TO SUCH POWERS
AND DUTIES.  THE COLLATERAL AGENT SHALL NOT BE

 

28

--------------------------------------------------------------------------------


 


RESPONSIBLE FOR THE NEGLIGENCE OR MISCONDUCT OF ANY AGENTS, NOMINEES OR
ATTORNEYS-IN-FACT SELECTED BY IT WITHOUT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


SECTION 11.3.        RELIANCE BY COLLATERAL AGENT.


 


(A)           WHENEVER IN THE ADMINISTRATION OF THIS AGREEMENT OR THE COLLATERAL
OF OR SECURITY PROVIDED BY THIS AGREEMENT, THE COLLATERAL AGENT SHALL DEEM IT
NECESSARY OR DESIRABLE THAT A MATTER BE PROVED OR ESTABLISHED WITH RESPECT TO
ANY ASSIGNOR IN CONNECTION WITH THE TAKING, SUFFERING OR OMITTING OF ANY ACTION
HEREUNDER BY THE COLLATERAL AGENT, SUCH MATTER (UNLESS OTHER EVIDENCE IN RESPECT
THEREOF BE HEREIN SPECIFICALLY PRESCRIBED) MAY BE DEEMED TO BE CONCLUSIVELY
PROVIDED OR ESTABLISHED BY A CERTIFICATE OF A RESPONSIBLE OFFICER OF SUCH
ASSIGNOR.


 


(B)           THE COLLATERAL AGENT MAY RELY, AND SHALL BE FULLY PROTECTED IN
ACTING, UPON ANY RESOLUTION, STATEMENT, CERTIFICATE, INSTRUMENT, OPINION,
REPORT, NOTICE, REQUEST, CONSENT, ORDER, BOND OR OTHER PAPER OR DOCUMENT WHICH
IT BELIEVES IN GOOD FAITH TO BE GENUINE AND TO HAVE BEEN SIGNED OR PRESENTED BY
THE PROPER PARTY OR PARTIES OR, IN THE CASE OF TELECOPIES, TO HAVE BEEN SENT BY
THE PROPER PARTY OR PARTIES.  IN THE ABSENCE OF ITS GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, THE COLLATERAL AGENT MAY CONCLUSIVELY RELY, AS TO THE TRUTH OF THE
STATEMENTS AND THE CORRECTNESS OF THE OPINIONS EXPRESSED THEREIN, UPON ANY
CERTIFICATES OR OPINIONS FURNISHED TO THE COLLATERAL AGENT AND CONFORMING TO THE
REQUIREMENTS OF THIS AGREEMENT, ANY MORTGAGE OR ANY OTHER SECURITY DOCUMENT, OR
AS SET FORTH ON SUCH PERSON’S BOOKS AND RECORDS.


 


(C)           IF THE COLLATERAL AGENT HAS BEEN REQUESTED TO TAKE ANY ACTION
PURSUANT TO THIS AGREEMENT, ANY MORTGAGE OR ANY OTHER SECURITY DOCUMENT, THE
COLLATERAL AGENT SHALL NOT BE UNDER ANY OBLIGATION TO EXERCISE ANY OF THE RIGHTS
OR POWERS VESTED IN THE COLLATERAL AGENT BY THIS AGREEMENT OR ANY MORTGAGE
UNLESS THE COLLATERAL AGENT SHALL HAVE BEEN PROVIDED, BY THE PARTY MAKING SUCH
REQUEST, ADEQUATE SECURITY AGAINST THE COSTS, EXPENSES AND LIABILITIES WHICH MAY
BE INCURRED BY IT IN COMPLIANCE WITH SUCH REQUEST OR DIRECTION, INCLUDING SUCH
REASONABLE ADVANCES AS MAY BE REQUESTED BY THE COLLATERAL AGENT.


 


SECTION 11.4.        LIMITATIONS ON DUTIES OF THE COLLATERAL AGENT.


 


(A)           THE COLLATERAL AGENT SHALL BE OBLIGED TO PERFORM SUCH DUTIES AND
ONLY SUCH DUTIES AS ARE SPECIFICALLY SET FORTH IN THIS AGREEMENT, IN ANY
MORTGAGE OR ANY OTHER SECURITY DOCUMENT.  THE COLLATERAL AGENT SHALL NOT BE
REQUIRED TO GIVE ANY CONSENT OR TAKE ANY DISCRETIONARY ACTION HEREUNDER OR UNDER
ANY MORTGAGE UNLESS THE COLLATERAL AGENT HAS RECEIVED WRITTEN INSTRUCTIONS FROM
THE INSTRUCTING GROUP, AND NO IMPLIED COVENANTS OR OBLIGATIONS SHALL BE READ
INTO THIS AGREEMENT OR ANY MORTGAGE AGAINST THE COLLATERAL AGENT.


 


(B)           THE COLLATERAL AGENT SHALL FURNISH TO THE SECURED PARTIES PROMPTLY
UPON RECEIPT THEREOF A COPY OF EACH MATERIAL CERTIFICATE OR OTHER PAPER
FURNISHED TO THE COLLATERAL AGENT BY ANY ASSIGNOR UNDER, IN RESPECT OF OR
PURSUANT TO THIS AGREEMENT, ANY MORTGAGE OR ANY OF THE COLLATERAL, UNLESS BY THE
TERMS HEREOF OR OF ANY MORTGAGE OR OTHER SECURITY DOCUMENT, A COPY OF THE SAME
IS REQUIRED TO BE FURNISHED BY SOME OTHER PERSON DIRECTLY TO THE SECURED PARTIES
OR THE COLLATERAL AGENT SHALL HAVE DETERMINED THAT THE SAME HAS ALREADY BEEN SO
FURNISHED.  THE COLLATERAL AGENT AGREES TO HOLD IN STRICT CONFIDENCE ALL
NON-PUBLIC INFORMATION OBTAINED FROM ANY ASSIGNOR, PURSUANT TO THIS SECTION
11.4, EXCEPT TO THE EXTENT THAT DISCLOSURE IS PERMITTED

 

29

--------------------------------------------------------------------------------


 


HEREUNDER, MAY BE PERMITTED UNDER THE MORTGAGE, THE SECURITY DOCUMENTS OR IS
REQUIRED BY LAW OR BY ANY GOVERNMENTAL AUTHORITY (IN WHICH EVENT THE COLLATERAL
AGENT WILL PROMPTLY PROVIDE THE APPLICABLE ASSIGNOR WITH NOTICE OF SUCH
DISCLOSURE UNLESS PROHIBITED FROM DOING SO BY SUCH GOVERNMENTAL AUTHORITY).


 


SECTION 11.5.        COLLATERAL TO BE HELD FOR BENEFIT OF SECURED PARTIES.  ALL
COLLATERAL RECEIVED BY THE COLLATERAL AGENT UNDER OR PURSUANT TO ANY PROVISION
OF THIS AGREEMENT OR ANY MORTGAGE SHALL BE HELD FOR THE BENEFIT OF THE SECURED
PARTIES FOR THE PURPOSES FOR WHICH THEY WERE PAID OR ARE HELD, BUT COLLATERAL,
INCLUDING PROCEEDS, NEED NOT BE SEGREGATED FROM OTHER PROPERTY HELD BY THE
COLLATERAL AGENT EXCEPT TO THE EXTENT REQUIRED BY LAW OR AS NECESSARY TO
PRESERVE THE LIENS WITH RESPECT TO THE COLLATERAL.  THE COLLATERAL AGENT SHALL
HAVE NO LIABILITY FOR INTEREST ON ANY MONEY RECEIVED BY THE COLLATERAL AGENT
HEREUNDER EXCEPT TO THE EXTENT ACTUALLY RECEIVED BY IT FROM TIME TO TIME FROM
INVESTMENTS MADE IN ACCORDANCE WITH THE PROVISIONS HEREOF, THE MORTGAGES OR ANY
OTHER SECURITY DOCUMENT.


 


SECTION 11.6.        RESIGNATION AND REMOVAL OF THE COLLATERAL AGENT.


 


(A)           THE COLLATERAL AGENT MAY AT ANY TIME, BY GIVING THIRTY (30) DAYS’
PRIOR WRITTEN NOTICE, RESIGN AND BE DISCHARGED OF THE RESPONSIBILITIES HEREBY
CREATED, SUCH RESIGNATION TO BECOME EFFECTIVE UPON THE APPOINTMENT OF A
SUCCESSOR AGENT OR AGENTS AND THE ACCEPTANCE OF SUCH APPOINTMENT BY SUCH
SUCCESSOR AGENT OR AGENTS.  THE APPOINTMENT OF A SUCCESSOR AGENT OR AGENTS SHALL
BE WITHIN THE DISCRETION OF THE INSTRUCTING GROUP.  THE COLLATERAL AGENT MAY BE
REMOVED AT ANY TIME AND A SUCCESSOR AGENT APPOINTED BY THE INSTRUCTING GROUP;
PROVIDED THAT THE COLLATERAL AGENT SHALL BE ENTITLED TO ITS FEES AND EXPENSES TO
THE DATE OF REMOVAL.  IF NO AGENT OR AGENTS SHALL BE APPOINTED AND APPROVED
WITHIN THIRTY (30) DAYS FROM THE DATE OF THE GIVING OF THE AFORESAID NOTICE OF
RESIGNATION OR WITHIN (30) DAYS FROM THE DATE OF SUCH REMOVAL, THE COLLATERAL
AGENT SHALL, OR THE INSTRUCTING GROUP MAY, APPLY TO ANY COURT OF COMPETENT
JURISDICTION TO APPOINT A SUCCESSOR AGENT OR AGENTS TO ACT UNTIL SUCH TIME, IF
ANY, AS A SUCCESSOR AGENT OR AGENTS SHALL HAVE BEEN APPOINTED AS ABOVE
PROVIDED.  ANY SUCCESSOR AGENT OR AGENTS SO APPOINTED BY SUCH COURT SHALL
IMMEDIATELY AND WITHOUT FURTHER ACT BE SUPERSEDED BY ANY SUCCESSOR AGENT OR
AGENTS APPOINTED BY THE INSTRUCTING GROUP AS ABOVE PROVIDED.


 


(B)           IF AT ANY TIME THE COLLATERAL AGENT SHALL BECOME INCAPABLE OF
ACTING, OR IF AT ANY TIME A VACANCY SHALL OCCUR IN THE OFFICE OF THE COLLATERAL
AGENT FOR ANY OTHER CAUSE, A SUCCESSOR AGENT OR AGENTS MAY BE APPOINTED BY THE
INSTRUCTING GROUP, AND THE POWERS, DUTIES, AUTHORITY AND TITLE OF THE
PREDECESSOR AGENT OR AGENTS TERMINATED AND CANCELED WITHOUT PROCURING THE
RESIGNATION OF SUCH PREDECESSOR AGENT OR AGENTS, AND WITHOUT ANY FORMALITY
(EXCEPT AS MAY BE REQUIRED BY APPLICABLE LAW) OTHER THAN THE APPOINTMENT AND
DESIGNATION OF A SUCCESSOR AGENT OR AGENTS IN WRITING, DULY ACKNOWLEDGED,
DELIVERED TO THE PREDECESSOR AGENT OR AGENTS, AND FILED FOR RECORD IN EACH
PUBLIC OFFICE, IF ANY, IN WHICH THIS AGREEMENT IS REQUIRED TO BE FILED.  IF NO
AGENT OR AGENTS SHALL BE APPOINTED AND APPROVED WITHIN THIRTY (30) DAYS FROM THE
DATE THE COLLATERAL AGENT BECOMES INCAPABLE OF ACTING OR A VACANCY SHALL OCCUR
IN THE OFFICE OF COLLATERAL AGENT, ANY ASSIGNOR OR ANY SECURED PARTY MAY APPLY
TO ANY COURT OF COMPETENT JURISDICTION TO APPOINT A SUCCESSOR AGENT OR AGENTS TO
ACT UNTIL SUCH TIME, IF ANY, AS A SUCCESSOR AGENT OR AGENTS SHALL HAVE BEEN
APPOINTED AS ABOVE PROVIDED.  ANY SUCCESSOR AGENT OR AGENTS SO APPOINTED BY SUCH
COURT SHALL IMMEDIATELY AND WITHOUT FURTHER ACT BE SUPERSEDED BY ANY SUCCESSOR
AGENT OR AGENTS APPROVED BY THE INSTRUCTING GROUP AS ABOVE PROVIDED.

 

30

--------------------------------------------------------------------------------


 


(C)           THE APPOINTMENT AND DESIGNATION REFERRED TO IN SECTION 11.6(A) OR
11.6(B) SHALL, AFTER ANY REQUIRED FILING, BE FULL EVIDENCE OF THE RIGHT AND
AUTHORITY TO MAKE THE SAME AND OF ALL THE FACTS THEREIN RECITED, AND THIS
AGREEMENT SHALL VEST IN SUCH SUCCESSOR AGENT OR AGENTS, WITHOUT ANY FURTHER ACT,
DEED OR CONVEYANCE, ALL OF THE ESTATE AND TITLE OF ITS PREDECESSOR OR THEIR
PREDECESSORS, AND UPON SUCH FILING FOR RECORD THE SUCCESSOR AGENT OR AGENTS
SHALL BECOME FULLY VESTED WITH ALL THE ESTATES, PROPERTIES, RIGHTS, POWERS,
TRUSTS, DUTIES, AUTHORITY AND TITLE OF ITS PREDECESSOR OR THEIR PREDECESSORS;
BUT SUCH PREDECESSOR OR PREDECESSORS SHALL, NEVERTHELESS, ON THE WRITTEN REQUEST
OF THE INSTRUCTING GROUP, OR ITS OR THEIR SUCCESSOR AGENT OR AGENTS, EXECUTE AND
DELIVER AN INSTRUMENT TRANSFERRING TO SUCH SUCCESSOR OR SUCCESSORS ALL THE
ESTATES, PROPERTIES, RIGHTS, POWERS, TRUSTS, DUTIES, AUTHORITY AND TITLE OF SUCH
PREDECESSOR OR PREDECESSORS HEREUNDER AND SHALL DELIVER ALL SECURITIES AND
MONEYS HELD BY IT OR THEM TO SUCH SUCCESSOR AGENT OR AGENTS.  SHOULD ANY DEED,
CONVEYANCE OR OTHER INSTRUMENT IN WRITING FROM ANY ASSIGNOR OR FROM THE SECURED
PARTIES, AS APPLICABLE, BE REQUIRED BY ANY SUCCESSOR AGENT OR AGENTS FOR MORE
FULLY AND CERTAINLY VESTING IN SUCH SUCCESSOR AGENT OR AGENTS THE ESTATES,
PROPERTIES, RIGHTS, POWERS, TRUSTS, DUTIES, AUTHORITY AND TITLE VESTED OR
INTENDED TO BE VESTED IN THE PREDECESSOR AGENT OR AGENTS, ANY AND ALL SUCH
DEEDS, CONVEYANCES AND OTHER INSTRUMENTS IN WRITING SHALL, ON REQUEST OF SUCH
SUCCESSOR AGENT OR AGENTS, BE EXECUTED, ACKNOWLEDGED AND DELIVERED BY SUCH
ASSIGNOR AND THE SECURED PARTIES, AS APPLICABLE.


 


(D)           ANY REQUIRED FILING FOR RECORD OF THE INSTRUMENT APPOINTING A
SUCCESSOR AGENT OR AGENTS AS HEREINABOVE PROVIDED SHALL BE AT THE JOINT AND
SEVERAL EXPENSE OF THE ASSIGNORS.  THE RESIGNATION OF ANY AGENT OR AGENTS AND
THE INSTRUMENT OR INSTRUMENTS REMOVING ANY AGENT OR AGENTS, TOGETHER WITH ALL
OTHER INSTRUMENTS, DEEDS AND CONVEYANCES PROVIDED FOR IN THIS ARTICLE XI SHALL,
IF REQUIRED BY LAW, BE FORTHWITH RECORDED, REGISTERED AND FILED BY AND AT THE
JOINT AND SEVERAL EXPENSE OF THE ASSIGNORS, WHEREVER THIS AGREEMENT IS RECORDED,
REGISTERED AND FILED.


 


(E)           THE COLLATERAL AGENT’S OBLIGATIONS HEREUNDER ARE LIMITED TO THE
EXTENT SET FORTH IN SECTION 12.17(C) OF THE CREDIT AGREEMENT.


 


SECTION 11.7.        STATUS OF SUCCESSORS TO THE COLLATERAL AGENT.  EVERY
SUCCESSOR TO THE COLLATERAL AGENT APPOINTED PURSUANT TO SECTION 11.6 AND EVERY
CO-AGENT APPOINTED PURSUANT TO SECTION 11.9 SHALL BE A BANK OR TRUST COMPANY IN
GOOD STANDING AND HAVING POWER SO TO ACT, INCORPORATED UNDER THE LAWS OF THE
UNITED STATES OR ANY STATE THEREOF OR THE DISTRICT OF COLUMBIA, AND HAVING ITS
PRINCIPAL CORPORATE TRUST OFFICE WITHIN THE FORTY-EIGHT (48) CONTIGUOUS STATES
OR THE DISTRICT OF COLUMBIA AND SHALL ALSO HAVE CAPITAL, SURPLUS AND UNDIVIDED
PROFITS OF NOT LESS THAN FOUR HUNDRED MILLION DOLLARS ($400,000,000).


 


SECTION 11.8.        MERGER OF THE COLLATERAL AGENT.  ANY CORPORATION INTO WHICH
THE COLLATERAL AGENT SHALL BE MERGED, OR WITH WHICH IT SHALL BE CONSOLIDATED, OR
ANY CORPORATION RESULTING FROM ANY MERGER OR CONSOLIDATION TO WHICH THE
COLLATERAL AGENT SHALL BE A PARTY, SHALL BE THE COLLATERAL AGENT UNDER THIS
AGREEMENT WITHOUT THE EXECUTION OR FILING OF ANY PAPER OR ANY FURTHER ACT ON THE
PART OF THE PARTIES HERETO.

 

31

--------------------------------------------------------------------------------


 


SECTION 11.9.        ADDITIONAL CO-AGENTS; SEPARATE AGENTS.


 


(A)           IF AT ANY TIME OR TIMES IT SHALL BE NECESSARY OR PRUDENT IN ORDER
TO CONFORM TO ANY LAW OF ANY JURISDICTION IN WHICH ANY OF THE COLLATERAL SHALL
BE LOCATED, OR THE COLLATERAL AGENT SHALL BE ADVISED BY COUNSEL, SATISFACTORY TO
IT, THAT IT IS SO NECESSARY OR PRUDENT IN THE INTEREST OF THE SECURED PARTIES OR
THE INSTRUCTING GROUP SHALL IN WRITING SO REQUEST, OR THE COLLATERAL AGENT SHALL
DEEM IT DESIRABLE FOR ITS OWN PROTECTION IN THE PERFORMANCE OF ITS DUTIES
HEREUNDER, THE COLLATERAL AGENT, EACH ASSIGNOR SHALL EXECUTE AND DELIVER ALL
INSTRUMENTS AND AGREEMENTS NECESSARY OR PROPER TO CONSTITUTE ANOTHER BANK OR
TRUST COMPANY, OR ONE OR MORE PERSONS APPROVED BY THE COLLATERAL AGENT AND THE
INSTRUCTING GROUP EITHER TO ACT AS CO-AGENT OR CO-AGENTS OF ALL OR ANY OF THE
COLLATERAL, JOINTLY WITH THE COLLATERAL AGENT ORIGINALLY NAMED HEREIN OR ANY
SUCCESSOR OR SUCCESSORS, OR TO ACT AS SEPARATE AGENT OR AGENTS OF ANY SUCH
PROPERTY.


 


(B)           EVERY SEPARATE AGENT AND EVERY CO-AGENT, OTHER THAN ANY AGENT
WHICH MAY BE APPOINTED AS SUCCESSOR TO THE COLLATERAL AGENT, SHALL, TO THE
EXTENT PERMITTED BY LAW, BE APPOINTED AND ACT AND BE SUCH, SUBJECT TO THE
FOLLOWING PROVISIONS AND CONDITIONS, NAMELY:


 

(I)            ALL RIGHTS, POWERS, DUTIES AND OBLIGATIONS CONFERRED UPON THE
COLLATERAL AGENT IN RESPECT OF THE CUSTODY, CONTROL AND MANAGEMENT OF MONEYS,
PAPERS OR SECURITIES SHALL BE EXERCISED SOLELY BY THE COLLATERAL AGENT, OR ITS
SUCCESSORS AS THE COLLATERAL AGENT HEREUNDER;

 

(II)           ALL RIGHTS, POWERS, DUTIES AND OBLIGATIONS CONFERRED OR IMPOSED
UPON THE COLLATERAL AGENT HEREUNDER SHALL BE CONFERRED OR IMPOSED AND EXERCISED
OR PERFORMED BY THE COLLATERAL AGENT AND SUCH SEPARATE AGENT OR SEPARATE AGENTS
OR CO-AGENT OR CO-AGENTS, EXCEPT TO THE EXTENT THAT UNDER ANY LAW OF ANY
JURISDICTION IN WHICH ANY PARTICULAR ACT OR ACTS ARE TO BE PERFORMED THE
COLLATERAL AGENT SHALL BE INCOMPETENT OR UNQUALIFIED TO PERFORM SUCH ACT OR
ACTS, IN WHICH EVENT SUCH RIGHTS, POWERS, DUTIES AND OBLIGATIONS SHALL BE
EXERCISED AND PERFORMED BY SUCH SEPARATE AGENT OR SEPARATE AGENTS OR CO-AGENT OR
CO-AGENTS;

 

(III)          NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, NO
POWER GIVEN OR PROVIDED HEREBY TO ANY SUCH CO-AGENT OR CO-AGENTS OR SEPARATE
AGENTS MAY BE EXERCISED BY IT OR THEM, EXCEPT JOINTLY WITH, OR WITH THE CONSENT
IN WRITING OF, THE COLLATERAL AGENT;

 

(IV)          NO AGENT HEREUNDER SHALL BE PERSONALLY LIABLE BY REASON OF ANY ACT
OR OMISSION OF ANY OTHER AGENT HEREUNDER; AND

 

(V)           THE COLLATERAL AGENT, AT ANY TIME BY AN INSTRUMENT IN WRITING,
EXECUTED BY THE COLLATERAL AGENT, MAY ACCEPT FOR ITSELF AND ON BEHALF OF THE
SECURED PARTIES THE RESIGNATION OF OR REMOVE ANY SUCH SEPARATE AGENT OR
CO-AGENT, AND IN THAT CASE, BY AN INSTRUMENT IN WRITING EXECUTED BY THE
COLLATERAL AGENT, MAY APPOINT A SUCCESSOR TO SUCH SEPARATE AGENT OR CO-AGENT, AS
THE CASE MAY BE, ANYTHING HEREIN CONTAINED TO THE CONTRARY NOTWITHSTANDING.  THE
SECURED PARTIES HEREBY IRREVOCABLY APPOINT THE COLLATERAL AGENT, THEIR AGENT AND
ATTORNEY TO ACT FOR THEM IN RESPECT OF SUCH SEPARATE AGENT OR CO-AGENT OR
SEPARATE AGENTS OR CO-AGENTS AS ABOVE PROVIDED.

 

32

--------------------------------------------------------------------------------


 


ARTICLE XII
TERMINATION; REINSTATEMENT;
RELEASES OF COLLATERAL UPON SATISFACTION


 


SECTION 12.1.        RELEASE OF CERTAIN SECURITY.  SUBJECT TO THE PROVISIONS OF
SECTION 12.17 OF THE CREDIT AGREEMENT, UPON RECEIPT BY THE COLLATERAL AGENT FROM
TIME TO TIME OF A REQUEST FROM AN ASSIGNOR FOR THE RELEASE OF ANY SPECIFIC
PORTION OF THE COLLATERAL OR THE LIENS IN ANY COLLATERAL GRANTED BY SUCH
ASSIGNOR PURSUANT TO ANY OF THE DOCUMENTS INCLUDED IN OR PERTAINING TO THE
COLLATERAL (INCLUDING, WITHOUT LIMITATION, LIENS ON COLLATERAL BEING SOLD IN
ACCORDANCE WITH SECTION 8.6 OF THE CREDIT AGREEMENT), TOGETHER WITH A
CERTIFICATE OF A RESPONSIBLE OFFICER OF SUCH ASSIGNOR CERTIFYING, WITH
APPROPRIATE CALCULATIONS WHERE NECESSARY, COMPLIANCE WITH SECTION 12.17 OF THE
CREDIT AGREEMENT, ALL RIGHT, TITLE AND INTEREST OF THE COLLATERAL AGENT IN, TO
AND UNDER SUCH COLLATERAL AND THE LIENS OF THE COLLATERAL AGENT THEREIN SHALL
AUTOMATICALLY TERMINATE AND SHALL REVERT TO THE APPLICABLE ASSIGNOR.  FOLLOWING
SUCH TERMINATION OR RELEASE, THE COLLATERAL AGENT SHALL, UPON THE WRITTEN
REQUEST OF SUCH ASSIGNOR, OR UPON THE WRITTEN REQUEST OR INSTRUCTIONS OF THE
INSTRUCTING GROUP, EXECUTE SUCH INSTRUMENTS AND TAKE SUCH OTHER ACTIONS AS ARE
NECESSARY OR DESIRABLE TO TERMINATE SUCH LIENS AND OTHERWISE EFFECTUATE AND
EVIDENCE THE RELEASE OF THE SPECIFIED PORTIONS OF THE COLLATERAL (INCLUDING,
WITHOUT LIMITATION, DELIVERING TO THE RESPECTIVE ASSIGNOR ALL COLLATERAL IN THE
POSSESSION OF THE COLLATERAL AGENT).  ANY SUCH DELIVERY SHALL BE WITHOUT
WARRANTY OF, OR RECOURSE TO, COLLATERAL AGENT, OTHER THAN A REPRESENTATION THAT
THERE ARE NO LIENS ON SUCH PROPERTY ATTRIBUTABLE TO THE COLLATERAL AGENT.  SUCH
TERMINATION AND RELEASE SHALL BE WITHOUT PREJUDICE TO THE RIGHTS OF THE
COLLATERAL AGENT TO CHARGE AND BE REIMBURSED FOR ANY EXPENDITURE WHICH IT MAY
THEREAFTER INCUR IN CONNECTION THEREWITH.  ANY CASH DIVIDENDS RECEIVED BY ANY
ASSIGNOR IN ACCORDANCE WITH THE TERMS OF SECTION 6.1 SHALL BE DEEMED RELEASED
FROM THE LIENS OF THIS AGREEMENT AND SHALL BE HELD BY SUCH ASSIGNOR (OR ANY
TRANSFEREE OF SUCH ASSIGNOR) FREE AND CLEAR OF THE LIEN CREATED BY THIS
AGREEMENT.


 


SECTION 12.2.        TERMINATION UPON SATISFACTION.  UPON RECEIPT BY THE
COLLATERAL AGENT OF EVIDENCE SATISFACTORY TO IT THAT ALL CREDIT AGREEMENT
OBLIGATIONS ARE FULLY PAID AND EITHER (A) ALL SENIOR SECURED NOTES OBLIGATIONS
ARE FULLY PAID OR (B) BOTH (I) NO DEFAULT OR EVENT OF DEFAULT (AS DEFINED IN THE
SENIOR SECURED NOTES INDENTURE) HAS OCCURRED AND IS CONTINUING (AND HAS NOT BEEN
WAIVED) UNDER THE SENIOR SECURED NOTES INDENTURE AND (II) THE REVOLVING CREDIT
AGREEMENT OBLIGATIONS HAVE BEEN FULLY PAID AND THE LIENS IN CONNECTION THEREWITH
HAVE BEEN RELEASED, THIS AGREEMENT SHALL (EXCEPT WITH RESPECT TO ANY PROVISIONS
WHICH EXPRESSLY SURVIVE SUCH TERMINATION) TERMINATE AND ALL RIGHT, TITLE AND
INTEREST OF THE COLLATERAL AGENT IN, TO AND UNDER THE COLLATERAL AND THE LIENS
OF THE COLLATERAL AGENT THEREIN (INCLUDING WITHOUT LIMITATION ANY LIENS ON
COLLATERAL SECURING THE SENIOR SECURED NOTES OBLIGATIONS) SHALL AUTOMATICALLY BE
RELEASED AND TERMINATED AND SHALL REVERT TO THE RESPECTIVE ASSIGNORS AND THE
COLLATERAL AGENT SHALL HAVE NO FURTHER OBLIGATIONS HEREUNDER.  IN SUCH EVENT,
THE COLLATERAL AGENT, AT THE REQUEST AND EXPENSE OF THE ASSIGNORS, WILL EXECUTE
AND DELIVER TO THE ASSIGNORS, A PROPER INSTRUMENT OR INSTRUMENTS ACKNOWLEDGING
THE SATISFACTION AND TERMINATION OF THIS AGREEMENT, AND WILL DULY ASSIGN,
TRANSFER AND DELIVER TO THE RESPECTIVE ASSIGNORS ALL OF THE COLLATERAL HELD BY
THE COLLATERAL AGENT HEREUNDER.  SUCH TERMINATION AND RELEASE SHALL BE WITHOUT
PREJUDICE TO THE RIGHT OF THE COLLATERAL AGENT TO CHARGE AND BE REIMBURSED FOR
ANY EXPENDITURE WHICH IT MIGHT THEREAFTER INCUR IN CONNECTION THEREWITH.  AS
USED IN THIS AGREEMENT, THE TERM

 

33

--------------------------------------------------------------------------------


 


“TERMINATION DATE” SHALL MEAN THE DATE UPON WHICH THIS AGREEMENT SHALL HAVE
TERMINATED IN ACCORDANCE WITH THE FIRST SENTENCE OF THIS SECTION 12.2.


 


ARTICLE XIII
PROOFS OF CLAIM; RIGHTS OF SECURED PARTIES


 


SECTION 13.1.        FILING OF CLAIMS.  UPON THE WRITTEN REQUEST OF ALL OR ANY
OF THE SECURED PARTIES, THE COLLATERAL AGENT MAY FILE SUCH PROOFS OF CLAIM AND
OTHER PAPERS OR DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE
CLAIMS OF THE SECURED PARTIES MAKING SUCH REQUEST ALLOWED IN ANY JUDICIAL
PROCEEDINGS RELATING TO ANY ASSIGNOR, ITS CREDITORS OR ITS PROPERTY.  HOWEVER,
NOTHING HEREIN CONTAINED SHALL PREVENT ANY SECURED PARTY FROM FILING SUCH PROOFS
OF CLAIM AND OTHER PAPERS OR DOCUMENTS AS MAY BE DETERMINED BY THE SECURED PARTY
IN ORDER TO HAVE THE CLAIMS OF SUCH SECURED PARTY ALLOWED IN ANY JUDICIAL
PROCEEDINGS RELATING TO ANY ASSIGNOR.  THE COLLATERAL AGENT MAY FILE SUCH PROOFS
OF CLAIMS AND OTHER PAPERS OR DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN
ORDER TO HAVE THE CLAIMS OF THE COLLATERAL AGENT, ITS AGENTS AND COUNSEL ALLOWED
IN ANY JUDICIAL PROCEEDINGS RELATING TO ANY ASSIGNOR (OR ANY OTHER OBLIGOR UNDER
THE OBLIGATIONS), ITS CREDITORS OR ITS PROPERTY; PROVIDED THAT THE RIGHTS
DESCRIBED IN THIS SENTENCE SHALL RELATE ONLY TO CLAIMS RELATING TO THE
COLLATERAL AGENT COSTS AND THE FEES AND EXPENSES OF THE COLLATERAL AGENT’S
AGENTS AND COUNSEL IN THEIR RESPECTIVE INDIVIDUAL CAPACITIES UNDER THIS
AGREEMENT AND THE MORTGAGEES.


 


SECTION 13.2.        COLLECTION OF CLAIMS.  THE COLLATERAL AGENT SHALL BE
ENTITLED AND EMPOWERED TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY
PAYABLE OR DELIVERABLE ON ANY SUCH CLAIMS FILED BY THE COLLATERAL AGENT PURSUANT
TO SECTION 13.1 AND TO DISTRIBUTE THE SAME, AND ANY CUSTODIAN IN ANY SUCH
JUDICIAL PROCEEDINGS IS HEREBY AUTHORIZED BY EACH SECURED PARTY TO MAKE SUCH
PAYMENTS TO THE COLLATERAL AGENT AND, IN THE EVENT THAT THE COLLATERAL AGENT
SHALL CONSENT TO THE MAKING OF SUCH PAYMENTS DIRECTLY TO THE SECURED PARTIES, TO
PAY TO THE COLLATERAL AGENT ANY AMOUNT DUE TO IT FOR THE COLLATERAL AGENT COSTS,
AND THE FEES AND EXPENSES OF THE COLLATERAL AGENT’S AGENTS AND COUNSEL, AND ANY
OTHER AMOUNTS DUE THE COLLATERAL AGENT UNDER THIS AGREEMENT.


 


SECTION 13.3.        LIMITATIONS.  NOTHING HEREIN CONTAINED SHALL BE DEEMED TO
AUTHORIZE THE COLLATERAL AGENT TO AUTHORIZE OR CONSENT TO OR ACCEPT OR ADOPT ON
BEHALF OF ANY SECURED PARTY (OTHER THAN ANY SECURED PARTY THAT IS AN AFFILIATE
OF THE COMPANY) ANY PLAN OF REORGANIZATION OR ARRANGEMENT, ADJUSTMENT OR
COMPOSITION AFFECTING THE OBLIGATIONS OR THE RIGHTS OF ANY HOLDER THEREOF, OR TO
AUTHORIZE THE COLLATERAL AGENT TO VOTE IN RESPECT OF THE CLAIM OF ANY SECURED
PARTY IN ANY SUCH PROCEEDING.


 


ARTICLE XIV
MISCELLANEOUS


 


SECTION 14.1.        NOTICES.  EXCEPT WHERE TELEPHONIC INSTRUCTIONS OR NOTICES
ARE AUTHORIZED HEREIN TO BE GIVEN, ALL NOTICES, DEMANDS, INSTRUCTIONS AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN TO OR MADE UPON ANY PARTY
HERETO OR ANY OTHER PERSON SHALL BE IN WRITING AND SHALL BE PERSONALLY DELIVERED
OR SENT BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT
REQUESTED, OR BY A REPUTABLE OVERNIGHT OR COURIER DELIVERY SERVICE, OR BY
TELECOPIER, AND SHALL BE DEEMED TO BE GIVEN FOR PURPOSES OF THIS AGREEMENT ON
THE THIRD DAY AFTER

 

34

--------------------------------------------------------------------------------


 


DEPOSIT IN REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, AND OTHERWISE ON THE
DAY THAT SUCH WRITING IS DELIVERED OR SENT TO THE INTENDED RECIPIENT THEREOF, OR
IN THE CASE OF NOTICE DELIVERED BY TELECOPY, UPON COMPLETION OF TRANSMISSION
WITH A COPY OF SUCH NOTICE ALSO BEING DELIVERED UNDER ANY OF THE METHODS
PROVIDED ABOVE, ALL IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 14.1.  ALL
NOTICES, REQUESTS, DEMANDS OR OTHER COMMUNICATIONS SHALL BE IN WRITING AND
ADDRESSED AS FOLLOWS:


 

(a)                                  if to any Assignor:

 

c/o Huntsman LLC

500 Huntsman Way

Salt Lake City, Utah 84108

Attention: General Counsel

Telephone: (801) 584-5700

Telecopy: (801) 758-9031

 

with a copy to:

 

Vinson & Elkins, L.L.P.

2300 First City Tower, 1001 Fannin

Houston, Texas 77002-6760

Attention:  Vincent Moreland

Telephone:  (713) 758-2630

Telecopy:  (713) 615-5962

 

(b)           if to the Collateral Agent:

 

Deutsche Bank Trust Company Americas

60 Wall Street

New York, New York 10005

Attention:  John Anos

Telephone: (212) 469-2750

Telecopy: (212) 469-3632

 

with a copy to:

 

Winston & Strawn LLP

35 West Wacker Drive

Chicago, Illinois 60601

Attention:  Charles B. Boehrer

Telephone: (312) 558-5989

Telecopy: (312) 558-5700

 

(c)           if to the Administrative Agent, any Lender or the Senior Secured
Notes Trustee, either (A) to the Administrative Agent, at the address of the
Administrative Agent specified in the Credit Agreement, (B) at such address as
such Lender shall have specified in the Credit Agreement, or (C) to the Senior
Secured Notes Trustee, at the

 

35

--------------------------------------------------------------------------------


 

address of the Senior Secured Notes Trustee specified in the Senior Secured
Notes Indenture;

 

(d)           if to any other Secured Party, directly to such Secured Party at
such address as such Secured Party shall have specified in writing to the
Assignors and the Collateral Agent;

 

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.

 


SECTION 14.2.        WAIVER; AMENDMENT.


 


(A)           NONE OF THE TERMS AND CONDITIONS OF THIS AGREEMENT MAY BE CHANGED,
WAIVED, MODIFIED OR VARIED IN ANY MANNER WHATSOEVER UNLESS IN WRITING DULY
SIGNED BY EACH ASSIGNOR DIRECTLY AFFECTED THEREBY (ACTING IN COMPLIANCE WITH THE
TERMS OF THE CREDIT AGREEMENT) AND THE COLLATERAL AGENT (WITH THE WRITTEN
CONSENT OF (I) THE REQUIRED LENDERS, OR TO THE EXTENT REQUIRED BY SECTION 12.1
OF THE CREDIT AGREEMENT, ALL THE LENDERS AND (II) THE SENIOR SECURED NOTES
TRUSTEE IF (X) THE CHANGE, WAIVER, MODIFICATION OR VARIANCE WOULD MATERIALLY
ADVERSELY AFFECT THE RIGHTS AND BENEFITS OF THE HOLDERS OF THE SENIOR SECURED
NOTES IN A DIFFERENT MANNER THAN THE OTHER SECURED PARTIES OR (Y) THE CREDIT
AGREEMENT OBLIGATIONS AND REVOLVING CREDIT AGREEMENT OBLIGATIONS HAVE BEEN FULLY
PAID.  NOTWITHSTANDING THE FOREGOING, ANY CHANGE, WAIVER, MODIFICATION OR
VARIANCE MATERIALLY ADVERSELY AFFECTING THE RIGHTS AND BENEFITS OF A CLASS OF
SECURED PARTY (AND NOT ALL CLASSES OF SECURED PARTIES IN A LIKE OR SIMILAR
MANNER) SHALL REQUIRE THE WRITTEN CONSENT OF ALL HOLDERS OF OBLIGATIONS IN SUCH
CLASS OF SECURED PARTY (OR, IN THE CASE OF THE SENIOR SECURED NOTES, ONLY THE
SENIOR SECURED NOTES TRUSTEE).


 


(B)           THE ASSIGNORS AND THE COLLATERAL AGENT, AT ANY TIME AND FROM TIME
TO TIME, MAY ENTER INTO ADDITIONAL SECURITY DOCUMENTS OR ONE OR MORE AGREEMENTS
SUPPLEMENTAL HERETO OR TO ANY MORTGAGE FOR THE PURPOSE OF SUBJECTING ADDITIONAL
PROPERTY TO A LIEN IN FAVOR OF THE COLLATERAL AGENT FOR THE BENEFIT OF ANY OR
ALL OF THE SECURED PARTIES.


 


(C)           NOTWITHSTANDING THE PROVISIONS OF SECTION 14.2(A) HEREOF, AND
WITHOUT THE CONSENT OF ANY PERSON, THE COLLATERAL AGENT AND THE ASSIGNORS MAY,
FROM TIME TO TIME, ENTER INTO WRITTEN AGREEMENTS SUPPLEMENTAL HERETO OR TO THE
MORTGAGES FOR THE PURPOSE OF (W) SUPPLEMENTING THE INFORMATION SET FORTH IN ANY
SCHEDULE HERETO, (X) MAKING ANY MINISTERIAL OR CLARIFYING MODIFICATION TO THIS
AGREEMENT OR ANY MORTGAGE, INCLUDING, BUT NOT LIMITED TO, CLARIFYING OR
CORRECTING CLERICAL OR TYPOGRAPHICAL ERRORS IN THIS AGREEMENT OR ANY MORTGAGE;
(Y) PERMITTING THE RELEASE OF THE COLLATERAL AGENT’S LIENS IN OR ON ANY ASSET
(“RELEASE (CORRECTION)”) THAT WAS NEVER OWNED BY THE APPLICABLE ASSIGNOR OR THAT
WAS NEVER INTENDED BY THE PARTIES HERETO TO HAVE BEEN PLEDGED OR GIVEN AS
SECURITY PURSUANT HERETO OR THE MORTGAGES OR (Z) RELEASING COLLATERAL FROM THE
SECURITY INTERESTS OF THIS AGREEMENT PURSUANT TO THE TERMS HEREOF.  AT LEAST
THIRTY (30) DAYS (IN SUCH SHORTER PERIOD AS MAY BE ACCEPTABLE TO THE COLLATERAL
AGENT) PRIOR TO EXECUTING ANY SUPPLEMENTAL AGREEMENT PURSUANT TO THE TERMS OF
THIS SECTION 14.2(C), THE EFFECT OF WHICH AGREEMENT IS TO PERMIT A RELEASE
(CORRECTION), THE COLLATERAL AGENT AND THE SECURED PARTIES SHALL BE ENTITLED TO
RECEIVE A CERTIFICATE (UPON WHICH THE COLLATERAL AGENT MAY CONCLUSIVELY RELY)
FROM A RESPONSIBLE OFFICER OF THE RESPECTIVE ASSIGNOR CERTIFYING (I) THAT SUCH
PROPERTY WAS NEVER OWNED BY SUCH ASSIGNOR OR (II) THAT SUCH PROPERTY WAS NEVER
INTENDED TO HAVE

 

36

--------------------------------------------------------------------------------


 


BEEN PLEDGED OR GIVEN AS SECURITY PURSUANT HERETO OR THE MORTGAGES.  ANY SUCH
SUPPLEMENTAL AGREEMENT SHALL BE BINDING UPON EACH ASSIGNOR, THE SECURED PARTIES,
THE COLLATERAL AGENT AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


(D)           NOTWITHSTANDING THE FOREGOING, ANY PERSON WHO HEREAFTER BECOMES A
RESTRICTED DOMESTIC SUBSIDIARY OF THE COMPANY SHALL, IN ACCORDANCE WITH SECTION
7.11(D) OF THE CREDIT AGREEMENT BECOME A PARTY TO THIS AGREEMENT BY EXECUTION OF
A SUPPLEMENT TO THIS AGREEMENT IN THE FORM OF ANNEX D (WITH ONLY SUCH CHANGES
THERETO AS ARE AGREED TO BY THE COLLATERAL AGENT), WHEREUPON SUCH PERSON SHALL
BE DEEMED AN ASSIGNOR FOR ALL PURPOSES HEREUNDER.


 


(E)           ASSIGNORS MAY AMEND AND SUPPLEMENT THE SCHEDULES HERETO TO REFLECT
CHANGES RESULTING FROM TRANSACTIONS TO THE EXTENT PERMITTED BY THE CREDIT
AGREEMENT (AND THE OTHER LOAN DOCUMENTS) PROVIDED THAT (I) NOTICE AND COPIES OF
ANY SUCH AMENDMENTS AND SUPPLEMENTS ARE PROVIDED TO THE COLLATERAL AGENT AND THE
ADMINISTRATIVE AGENT AND (II) NO SUCH AMENDMENT OR SUPPLEMENT SHALL BE
PROHIBITED BY THE SENIOR SECURED NOTES INDENTURE.


 


SECTION 14.3.        OBLIGATIONS ABSOLUTE.  THE OBLIGATIONS OF EACH ASSIGNOR
HEREUNDER SHALL REMAIN IN FULL FORCE AND EFFECT WITHOUT REGARD TO, AND SHALL NOT
BE IMPAIRED BY, (A) ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION, ARRANGEMENT,
READJUSTMENT, COMPOSITION, LIQUIDATION OR THE LIKE OF SUCH ASSIGNOR; (B) ANY
EXERCISE OR NON-EXERCISE, OR ANY WAIVER OF, ANY RIGHT, REMEDY, POWER OR
PRIVILEGE UNDER OR IN RESPECT OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, THE
SENIOR SECURED NOTES INDENTURE, THE SENIOR SECURED NOTES OR ANY HEDGING
AGREEMENT EXCEPT AS SPECIFICALLY SET FORTH IN A WAIVER GRANTED PURSUANT TO
SECTION 14.2 HEREOF; OR (C) ANY AMENDMENT TO OR MODIFICATION OF ANY LOAN
DOCUMENT, THE SENIOR SECURED NOTES INDENTURE, THE SENIOR SECURED NOTES OR ANY
HEDGING AGREEMENT OR ANY SECURITY FOR ANY OF THE OBLIGATIONS, WHETHER OR NOT ANY
ASSIGNOR SHALL HAVE NOTICE OR KNOWLEDGE OF ANY OF THE FOREGOING.


 


SECTION 14.4.        SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING
UPON THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS AND SHALL
INURE TO THE BENEFIT OF THE COLLATERAL AGENT, EACH SECURED PARTY AND EACH
ASSIGNOR AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, PROVIDED THAT NO ASSIGNOR
MAY TRANSFER OR ASSIGN ANY OR ALL OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT
THE WRITTEN CONSENT OF THE INSTRUCTING GROUP.  ALL AGREEMENTS, STATEMENTS,
REPRESENTATIONS AND WARRANTIES MADE BY EACH ASSIGNOR HEREIN OR IN ANY
CERTIFICATE OR OTHER INSTRUMENT DELIVERED BY SUCH ASSIGNOR OR ON ITS BEHALF
UNDER THIS AGREEMENT SHALL BE CONSIDERED TO HAVE BEEN RELIED UPON BY THE SECURED
PARTIES AND SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS, THE SENIOR SECURED NOTES INDENTURE, THE SENIOR SECURED
NOTES, THE HEDGING AGREEMENTS AND THE FOREIGN OVERDRAFT FACILITY AGREEMENTS
REGARDLESS OF ANY INVESTIGATION MADE BY THE SECURED PARTIES OR ON THEIR BEHALF.


 


SECTION 14.5.        HEADINGS DESCRIPTIVE.  THE HEADINGS OF THE SEVERAL SECTIONS
OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT IN ANY WAY
AFFECT THE MEANING OR CONSTRUCTION OF ANY PROVISION OF THIS AGREEMENT.


 


SECTION 14.6.        SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT WHICH IS
PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION,
BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS

 

37

--------------------------------------------------------------------------------


 


HEREOF, AND ANY SUCH PROHIBITION OR UNENFORCEABILITY IN ANY JURISDICTION SHALL
NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


 


SECTION 14.7.                         GOVERNING LAW.  THIS AGREEMENT SHALL BE
DEEMED TO BE A CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR
ALL PURPOSES SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND
DECISIONS OF SAID STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW
(EXCEPT SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW).


 


SECTION 14.8.                         CONSENT TO JURISDICTION AND SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.


 


(A)                                  EACH ASSIGNOR, THE COLLATERAL AGENT AND
EACH SECURED PARTY BY ITS ACCEPTANCE OF THE BENEFITS HEREOF HEREBY IRREVOCABLY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION IN NEW YORK CITY IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, AND HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT TO SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH UNITED STATES
FEDERAL OR NEW YORK STATE COURT AND EACH ASSIGNOR, THE COLLATERAL AGENT AND EACH
SECURED PARTY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION,
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS WHICH ANY OF THEM MAY NOW OR THEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.


 


(B)                                  AS A METHOD OF SERVICE, EACH ASSIGNOR, THE
COLLATERAL AGENT AND EACH SECURED PARTY BY ITS ACCEPTANCE OF THE BENEFITS HEREOF
CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING
BROUGHT IN ANY COURT IN OR OF THE STATE OF NEW YORK BY THE DELIVERY OF COPIES OF
SUCH PROCESS  TO EACH ASSIGNOR, THE COLLATERAL AGENT AND EACH SECURED PARTY, AS
THE CASE MAY BE, AT THEIR ADDRESSES AS SPECIFIED ON THEIR RESPECTIVE SIGNATURE
PAGES TO THIS AGREEMENT OR BY CERTIFIED MAIL DIRECT TO SUCH RESPECTIVE
ADDRESSES.


 


(C)                                  EACH ASSIGNOR, THE COLLATERAL AGENT AND
EACH SECURED PARTY BY ITS ACCEPTANCE OF THE BENEFITS HEREOF HEREBY EXPRESSLY
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR
DEFEND ANY RIGHT, POWER OR REMEDY UNDER OR IN CONNECTION WITH THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT.  THE TERMS AND PROVISIONS OF THIS SECTION CONSTITUTE A
MATERIAL INDUCEMENT TO THE SECURED PARTIES ENTERING INTO THE DOCUMENTS
EVIDENCING THEIR RESPECTIVE OBLIGATIONS.

 

38

--------------------------------------------------------------------------------


 


SECTION 14.9.                         ASSIGNOR’S DUTIES.  IT IS EXPRESSLY
AGREED, ANYTHING HEREIN CONTAINED TO THE CONTRARY NOTWITHSTANDING, THAT EACH
ASSIGNOR SHALL REMAIN LIABLE TO PERFORM ALL OF THE OBLIGATIONS, IF ANY, ASSUMED
BY IT WITH RESPECT TO THE COLLATERAL AND THE COLLATERAL AGENT SHALL NOT HAVE ANY
OBLIGATIONS OR LIABILITIES WITH RESPECT TO ANY COLLATERAL BY REASON OF OR
ARISING OUT OF THIS AGREEMENT, NOR SHALL THE COLLATERAL AGENT BE REQUIRED OR
OBLIGATED IN ANY MANNER TO PERFORM OR FULFILL ANY OF THE OBLIGATIONS OF ANY
ASSIGNOR UNDER OR WITH RESPECT TO ANY COLLATERAL.


 


SECTION 14.10.                  NO ACTION BY SECURED PARTIES.  THE SECURED
PARTIES AGREE NOT TO TAKE ANY ACTION WHATSOEVER TO ENFORCE ANY TERM OR PROVISION
HEREOF, OF ANY MORTGAGE OR OF ANY OTHER SECURITY DOCUMENT OR TO ENFORCE ANY
RIGHTS IN RESPECT OF THE COLLATERAL, EXCEPT THROUGH THE COLLATERAL AGENT AND IN
ACCORDANCE WITH THIS AGREEMENT.


 


SECTION 14.11.                  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
ANY NUMBER OF COUNTERPARTS AND BY THE DIFFERENT PARTIES HERETO ON SEPARATE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL,
BUT ALL OF WHICH SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


SECTION 14.12.                  DEFINITIONS; INTERPRETATION.


 


(A)                                  UNLESS OTHERWISE DEFINED HEREIN,
CAPITALIZED TERMS USED HEREIN SHALL HAVE THE RESPECTIVE MEANINGS ASCRIBED
THERETO IN ANNEX A OR, IF NOT DEFINED HEREIN OR IN ANNEX A, AS DEFINED IN THE
CREDIT AGREEMENT.


 


(B)                                  THE DEFINITIONS SET FORTH IN ANNEX A SHALL
BE EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF THE DEFINED
TERMS.  THE WORDS “HEREIN”, “HEREOF”, “HERETO” AND WORDS OF SIMILAR IMPORT AS
USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY
PARTICULAR PROVISION IN THIS AGREEMENT.  REFERENCES TO “ARTICLES”, “SECTIONS”,
“SUBSECTIONS”, “PARAGRAPHS”, “EXHIBITS”, “SCHEDULES” AND “ANNEXES” IN THIS
AGREEMENT SHALL REFER TO ARTICLES, SECTIONS, SUBSECTIONS, PARAGRAPHS, EXHIBITS,
SCHEDULES AND ANNEXES OF THIS AGREEMENT UNLESS OTHERWISE EXPRESSLY PROVIDED;
REFERENCES TO PERSONS INCLUDE THEIR RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS
OR, IN THE CASE OF GOVERNMENTAL PERSONS, PERSONS SUCCEEDING TO THE RELEVANT
FUNCTIONS OF SUCH PERSONS; AND ALL REFERENCES TO STATUTES AND RELATED
REGULATIONS SHALL INCLUDE ANY AMENDMENTS OF SAME AND ANY SUCCESSOR STATUTES AND
REGULATIONS.


 


SECTION 14.13.                  CONFLICTS WITH THE CREDIT AGREEMENT.  TO THE
EXTENT OF ANY CONFLICT BETWEEN ANY PROVISION OF THIS AGREEMENT AND ANY PROVISION
OF THE CREDIT AGREEMENT, THE CREDIT AGREEMENT SHALL GOVERN TO THE EXTENT OF SUCH
INCONSISTENCY.


 


SECTION 14.14.                  REPLACEMENT.  NOTWITHSTANDING THE FIRST PRIORITY
LIENS GRANTED TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES,
THE PARTIES HERETO AGREE THAT, FOR PURPOSES OF THE SENIOR SECURED NOTES
INDENTURE, THIS AGREEMENT CONSTITUTES A REPLACEMENT OF THE EXISTING SECOND
PRIORITY SECURITY AGREEMENT AND THEREFORE IS THE NEW SECOND PRIORITY SECURITY
AGREEMENT; THAT COLLATERAL AGENT HAS BEEN APPOINTED TO SUCH ROLE AS SUCCESSOR TO
THE SECOND PRIORITY COLLATERAL AGENT; THAT ADMINISTRATIVE AGENT, AS BANK AGENT,
SHALL CONTINUE TO BE THE SECOND PRIORITY REPRESENTATIVE; AND THAT THE SECURED
PARTIES CONSTITUTE SECOND PRIORITY SENIOR SECURED PARTIES.  CAPITALIZED TERMS
USED IN THIS SECTION 14.14 BUT NOT DEFINED IN THIS AGREEMENT SHALL HAVE THE
MEANINGS ASSIGNED TO SUCH TERMS IN THE SENIOR SECURED NOTES INDENTURE.

 

39

--------------------------------------------------------------------------------


 

[signature page follows]

 

40

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

 

HUNTSMAN LLC,

 

 

as an Assignor

 

 

 

 

 

 

By:

/s/ Sean Douglas

 

 

 

Name:

Sean Douglas

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY

 

AMERICAS, as Collateral Agent

 

 

 

 

By:

/s/ Frank Fazio

 

 

Name:

Frank Fazio

 

Title:

Director

 

--------------------------------------------------------------------------------


 

HUNTSMAN CHEMICAL PURCHASING CORPORATION

HUNTSMAN HEADQUARTERS CORPORATION

HUNTSMAN INTERNATIONAL CHEMICALS CORPORATION

HUNTSMAN INTERNATIONAL TRADING CORPORATION

HUNTSMAN PETROCHEMICAL PURCHASING CORPORATION

POLYMER MATERIALS INC.

AIRSTAR CORPORATION

HUNTSMAN PROCUREMENT CORPORATION

JK HOLDINGS CORPORATION

HUNTSMAN SPECIALTY CHEMICALS HOLDINGS CORPORATION

HUNTSMAN AUSTRALIA INC.

HUNTSMAN CHEMICAL FINANCE CORPORATION

HUNTSMAN ENTERPRISES, INC.

HUNTSMAN FAMILY CORPORATION

HUNTSMAN GROUP HOLDINGS FINANCE CORPORATION

HUNTSMAN GROUP INTELLECTUAL PROPERTY HOLDINGS CORPORATION

HUNTSMAN INTERNATIONAL SERVICES CORPORATION

HUNTSMAN MA INVESTMENT CORPORATION

HUNTSMAN MA SERVICES CORPORATION

HUNTSMAN PETROCHEMICAL FINANCE CORPORATION

HUNTSMAN PETROCHEMICAL CANADA HOLDINGS CORPORATION

HUNTSMAN CHEMICAL COMPANY LLC

HUNTSMAN PETROCHEMICAL CORPORATION

HUNTSMAN POLYMERS CORPORATION

HUNSTMAN SPECIALTY CHEMICALS CORPORATION

PETROSTAR INDUSTRIES LLC

HUNTSMAN POLYMERS HOLDINGS CORPORATION

 

By:

/s/ Sean Douglas

 

 

Name:

Sean Douglas

 

Title:

Vice President

 

HUNTSMAN EXPANDABLE POLYMERS COMPANY, LC

 

By:

Huntsman International Chemicals Corporation, its Manager

By:

/s/ Sean Douglas

 

 

Name:

Sean Douglas

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

HUNTSMAN FUELS, L.P.

By: Petrostar Fuels, LLC, its General Partner

PETROSTAR FUELS LLC

By:

/s/ Samuel D. Scruggs

 

 

Name:

Samuel D. Scruggs

 

Title:

Vice President

 

 

 

 

HUNTSMAN PURCHASING, LTD.

 

By: Huntsman Procurement Corporation, its General Partner

By:

/s/ Sean Douglas

 

 

Name:

Sean Douglas

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

Schedule A

to

Agreement

 

EXISTING HEDGING AGREEMENTS

 

--------------------------------------------------------------------------------


 

Schedule B

to

Agreement

 

PLEDGED INTERCOMPANY NOTES

 

--------------------------------------------------------------------------------


 

Schedule C

to

Agreement

 

PLEDGED STOCK

 

--------------------------------------------------------------------------------


 

Schedule 2.5

to

Agreement

 

RECORD LOCATIONS

 

--------------------------------------------------------------------------------


 

Schedule 2.6

to

Agreement

 

 

AIRCRAFT, VEHICLES, VESSELS AND RAILCARS

 

--------------------------------------------------------------------------------


 

Schedule 2.7

to

Agreement

 

INVENTORY AND EQUIPMENT LOCATIONS

 

--------------------------------------------------------------------------------


 

Schedule 2.9

to

Agreement

 

SCHEDULE OF NAME, TRADE, FICTITIOUS AND OTHER NAMES;

CORPORATE IDENTIFICATION NUMBERS

 

Exact Legal Name of Each
Assignor

 

Jurisdiction of
Incorporation

 

FEIN

 

Delaware
Organization
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 2.10

to

Agreement

 

JURISDICTION OF FORMATION

 

Assignor

 

Jurisdiction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 2.11

to

Agreement

 

COMMERCIAL TORT CLAIMS

 

--------------------------------------------------------------------------------


 

Schedule 4.1

to

Agreement

 

I.  SCHEDULE OF U.S. TRADEMARK REGISTRATIONS

 

Registered Mark

 

Registration No.

 

Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

II.  SCHEDULE OF PENDING APPLICATIONS FOR U.S. TRADEMARK
REGISTRATIONS ON THE BASIS OF USE IN COMMERCE
UNDER 17 USC §1051(a)

 

Mark

 

Serial

 

Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

III.  SCHEDULE OF PENDING APPLICATIONS FOR U.S. TRADEMARK
REGISTRATION ON THE BASIS OF INTENT TO USE THE
MARK IN COMMERCE UNDER 17 USC §1051(b)

 

Mark

 

Serial

 

Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 4.2

to

Agreement

 

SCHEDULE OF LICENSE AGREEMENTS AND ASSIGNMENTS

 

--------------------------------------------------------------------------------


 

Schedule 5.1

to

Agreement

 

A.  SCHEDULE OF PATENTS AND APPLICATIONS

 

--------------------------------------------------------------------------------


 

Schedule 5.1

to

Agreement

 

B.  SCHEDULE OF UNITED STATES COPYRIGHTS

 

--------------------------------------------------------------------------------


 

Annex A

to

Agreement

 

DEFINITIONS

 

The following terms shall have the meanings herein specified.  Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined.

 

“Administrative Agent” shall have the meaning provided in the recitals to this
Agreement.

 

“Agreement” shall mean this Security Agreement, as the same may be modified,
supplemented, extended, renewed, replaced, restated or amended from time to time
in accordance with its terms.

 

“Assignor” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Bankruptcy Code” means Title II of the United States Bankruptcy Code, 11 U.S.C.
§ et. seq., as amended from time to time.

 

“Borrower” shall have the meaning provided in the recitals to this Agreement.

 

“Chattel Paper” shall have the meaning provided in Article 9 of the Uniform
Commercial Code.

 

“Collateral” shall have the meaning provided in Section 1.1(a) of this
Agreement.

 

“Collateral Agent” means Deutsche Bank Trust Company Americas, in its capacity
as collateral agent under the Agreement for each of the Secured Parties, until
one or more successors are appointed pursuant to Article XI of the Agreement and
thereafter shall mean such successor or successors and all successors thereto.

 

“Collateral Agent Costs” shall have the meaning provided in Section 10.2 of this
Agreement.

 

“Commercial Tort Claim” shall have the meaning provided in Article 9 of the
Uniform Commercial Code, and shall include any such claim that is listed on
Schedule 2.11 (as such Schedule may be amended from time to time in accordance
with Section 2.11 or otherwise).

 

“Contracts” shall mean all contracts between any Assignor and one or more
additional parties (including, without limitation, (i) each partnership
agreement to which such Assignor is a party, (ii) any Hedging Agreements and
(iii) any Foreign Overdraft Facility Agreements).

 

--------------------------------------------------------------------------------


 

“Contract Rights” shall mean all rights of any Assignor (including, without
limitation, all rights to payment) under each Contract.

 

“Copyrights” shall mean any registrations of any Copyrights in the United States
Copyright Office which any Assignor now owns or hereafter acquires, as well as
any application for a United States copyright registration now or hereafter made
with the United States Copyright Office by any Assignor.

 

“Credit Agreement” shall have the meaning provided in the recitals to this
Agreement.

 

“Credit Agreement Obligations” shall have the meaning provided in the definition
of “Obligations” in this Annex A.

 

“Default” shall mean any event which, with notice or lapse of time, or both,
would constitute an Event of Default.

 

“Deposit Accounts” shall mean, with respect to any Assignor, any “deposit
account” of such Assignor, as such term is defined in Article 9 of the Uniform
Commercial Code, whether now owned or existing or hereafter acquired or arising,
and, in any event, shall include any demand, time, savings, passbook or like
account maintained with a bank, savings and loan association, credit union or
like organization.

 

“Documents” shall have the meaning provided in Article 9 of the Uniform
Commercial Code.

 

“Electronic Chattel Paper” shall have the meaning provided in Article 9 of the
Uniform Commercial Code.

 

“Equipment” shall mean any “equipment,” as such term is defined in Article 9 of
the Uniform Commercial Code, now or hereafter owned by any Assignor and, in any
event, shall include, but shall not be limited to, all machinery, equipment,
furnishings and fixtures, including movable trade fixtures now or hereafter
owned by any Assignor and any and all additions, substitutions and replacements
of any of the foregoing, wherever located, together with all attachments,
components, parts, equipment and accessories installed thereon or affixed
thereto.

 

“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement or the Senior Secured Notes Indenture and shall in any event,
without limitation, include any payment default on any of the Obligations after
the expiration of any applicable grace period.

 

“Excluded Foreign or Transportation Assets” means the following Collateral,
collectively:

 

(i)                                     all property of the Assignors located at
its cement manufacturing facility in Armenia, to the extent that a security
interest therein granted by the Company may be perfected only by actions taken
under the laws of jurisdictions other than the United States or any state or
subdivision thereof;

 

--------------------------------------------------------------------------------


 

(ii)                                  Inventory located outside of the United
States and having an aggregate book value for all Assignors together of less
than $20,000,000; and

 

(iii)                               Excluded Transportation Assets.

 

“Excluded Transportation Assets” means, titled vehicles, vessels and other
assets and properties owned by Assignors in which a security interest may not be
perfected through the filing of financing statements under the UCC and which
have an aggregate fair market value from time to time of less than $5,000,000
for all Assignors together.

 

“Existing Hedging Agreements” shall have the meaning provided in the recitals to
this Agreement.

 

“Foreign Overdraft Facility Agreements” shall have the meaning provided in the
recitals to this Agreement.

 

“Fully Paid” means with respect to any Obligations, that the respective obligee
of such Obligation (which obligee shall be, in the case of the Credit Agreement
Obligations, the Administrative Agent, and in the case of the Senior Secured
Notes Obligations, the Senior Secured Notes Trustee) shall have certified to the
Collateral Agent that such Obligation has terminated and that there remain no
obligations of any kind whatsoever of the Borrower with respect thereto (other
than contingent indemnification obligations as to which no claims shall have
accrued or be pending).

 

“General Intangibles” shall have the meaning provided in Article 9 of the
Uniform Commercial Code and shall in any event include all of any Assignor’s
claims, rights, powers, privileges, authority, options, security interests,
liens and remedies under any partnership agreement to which such Assignor is a
party or with respect to any partnership of which such Assignor is a partner.

 

“Goods” shall have the meaning provided in Article 9 of the Uniform Commercial
Code.

 

“Hedging Agreements” shall have the meaning provided in the first paragraph of
this Agreement.

 

“HSCC” means Huntsman Specialty Chemicals Corporation, a Delaware corporation.

 

“HSCC Pledge Agreement” means that certain Pledge Agreement dated as of the date
hereof by and between HSCC, as pledgor, and Deutsche Bank Trust Company
Americas, as bank collateral agent, as amended, modified or supplemented from
time to time.

 

“Indemnitee” shall have the meaning provided in Section 9.1 of this Agreement.

 

“Instructing Group” means (i) unless and until the Credit Agreement Obligations
have been Fully Paid, as of any date of determination thereof, the
Administrative Agent or Required Lenders (or, to the extent required by
Section 12.1 of the Credit Agreement, all the

 

--------------------------------------------------------------------------------


 

Lenders) and (ii) after the date on which the Credit Agreement Obligations have
been Fully Paid, (x) the Administrative Agent (as defined in the Revolving
Credit Agreement) or Required Lenders (as defined in the Revolving Credit
Agreement) (or, to the extent required by Section 13.1 of the Revolving Credit
Agreement, all the Lenders (as defined in the Revolving Credit Agreement)); or
(y) if both the Credit Agreement Obligations and the Revolving Credit Agreement
Obligations shall have been Fully Paid, the Senior Secured Notes Trustee.

 

“Instrument” shall have the meaning provided in Article 9 of the Uniform
Commercial Code.

 

“Intercompany Notes” means a promissory note evidencing indebtedness of Borrower
or any of Borrower’s Restricted Subsidiaries which, in the case of Borrower, is
owing to any Restricted Subsidiary of Borrower and which, in the case of any
Restricted Subsidiary of Borrower, is owing to Borrower or any of its other
Restricted Subsidiary, in any case, in a form reasonably satisfactory to the
Collateral Agent).

 

“Intercreditor Agreement” shall have the meaning provided in Section 1.2 to this
Agreement.

 

“Inventory” shall mean all “inventory” as such term is defined in Article 9 of
the Uniform Commercial Code, now owned or hereafter acquired by any Assignor
and, in any event, shall include, but shall not be limited to, all merchandise,
inventory and goods, and all additions, substitutions and replacements thereof,
wherever located, together with all goods, supplies, incidentals, packaging
materials, labels, materials and any other items used or usable in
manufacturing, processing, packaging or shipping same; in all stages of
production — from raw materials through work-in-process to finished goods — and
all products and proceeds of whatever sort and wherever located and any portion
thereof which may be returned, rejected, reclaimed or repossessed by the
Collateral Agent from any Assignor’s customers.

 

“Investment Property” shall have the meaning provided in Article 9 of the
Uniform Commercial Code and shall include, without limitation (i) all
securities, whether certificated or uncertificated, including, without
limitation, stocks, bonds, interests in limited liability companies, partnership
interests, treasury securities, certificates of deposit, and mutual fund shares;
(ii) all securities entitlements of any Assignor, including without limitation,
the rights of any Assignor to any securities account and the financial assets
held by a securities intermediary in such securities account and any free credit
balance or other money owing by any securities intermediary with respect to that
account; (iii) all securities accounts held by any Assignor; (iv) all commodity
contracts held by any Assignor; and (v) all commodity accounts held by any
Assignor.

 

“Lenders” shall have the meaning provided in the recitals to this Agreement.

 

“Letter-of-Credit Rights” shall have the meaning as provided in Article 9 of the
Uniform Commercial Code.

 

“Marks” shall mean all right, title and interest in and to any trademarks and
service marks and trade names now held or hereafter acquired by any Assignor,
which are registered in the United States Patent and Trademark Office or in any
similar office or agency of

 

--------------------------------------------------------------------------------


 

the United States or any state thereof or any political subdivision thereof and
any application for such trademarks and service marks, as well as any
unregistered marks used by any Assignor in the United States and trade dress
including logos, designs, trade names, company names, business names, fictitious
business names and other business identifiers in connection with which any of
these registered or unregistered marks are used in the United States.

 

“Obligations” shall mean (i) the full and prompt payment when due (whether at
the stated maturity, by acceleration or otherwise) of all obligations
(including, without limitation, all “Obligations” as such term is defined in the
Credit Agreement and all obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due) and liabilities of each
Assignor now existing or hereafter incurred under, arising out of or in
connection with the Credit Agreement or any other Loan Document to which such
Assignor is a party and the due performance and compliance by each Assignor with
all of the terms, conditions and agreements contained in each such Loan Document
(all such obligations and liabilities being herein collectively called the
“Credit Agreement Obligations”); (ii) the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of all
obligations (including all obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due) and liabilities of each
Assignor now existing or hereafter incurred under, arising out of or in
connection with the Senior Secured Notes Indenture and the Senior Secured Notes,
including without limitation the guarantees in respect of the Senior Secured
Notes, and the due performance and compliance by each Assignor with all of the
terms, conditions and agreements contained in each such documents (all such
obligations and liabilities being herein collectively called the “Senior Secured
Notes Obligations”), (iii) the full and prompt payment when due (whether at the
stated maturity, by acceleration or otherwise) of all obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due) and liabilities of each Assignor now existing
or hereafter incurred under, arising out of or in connection with any Hedging
Agreement or the Foreign Overdraft Facility (including, in the case of Assignors
other than the Borrower, all obligations of such Assignor under its Guarantee in
respect of Hedging Agreements and the Foreign Overdraft Facility), and the due
performance and compliance by each Assignor with all of the terms, conditions
and agreements contained therein (all such obligations and liabilities described
in this clause (iii) being herein collectively called the “Other Obligations”);
(iv) any and all sums advanced by the Collateral Agent in order to preserve the
Collateral or preserve its security interests in the Collateral; (v) in the
event of any proceeding for the collection or enforcement of any indebtedness,
obligations, or liabilities of any Assignor referred to in clauses (i), (ii) and
(ii), after an Event of Default shall have occurred and be continuing, the
reasonable expenses of taking, holding, preparing for sale or lease, selling or
otherwise disposing of or realizing on the Collateral, or of any exercise by the
Collateral Agent of its rights hereunder, together with reasonable attorneys’
fees and court costs; and (vi) all amounts paid by any Indemnitee as to which
such Indemnitee has the right to reimbursement under Section 9.1 of this
Agreement.  It is acknowledged and agreed that the “Obligations” shall include
extensions of credit of the types described above, whether outstanding on the
date of this Agreement or extended from time to time after the date of this
Agreement.

 

“Other Obligations” shall have the meaning provided in the definition of
“Obligations” in this Annex A.

 

--------------------------------------------------------------------------------


 

“Patents” shall mean any United States patent now or hereafter owned by any
Assignor, as well as any application for a United States patent now or hereafter
owned by any Assignor.

 

“Permitted Liens” shall have the meaning provided in the Credit Agreement.

 

“Pledged Debt” means the indebtedness as evidenced by the Pledged Intercompany
Notes.

 

“Pledged Intercompany Notes” means the Intercompany Notes described on
Schedule B hereto, as it may, from time to time, be supplemented in accordance
with the terms of  this Agreement.

 

“Pledged Securities” means, collectively, the Pledged Stock, any pledged
promissory notes and the Pledged Intercompany Notes, if any.

 

“Pledged Stock” means the shares of capital stock described in Schedule C
hereto, as it may, from time to time, be supplemented in accordance with the
terms of the Agreement, and any other shares of capital stock pledged to the
Collateral Agent hereunder or which otherwise become a part of the Collateral.

 

“Post-Petition Interest” shall mean interest accruing in respect of Obligations
after the commencement of any bankruptcy, insolvency, receivership or similar
proceedings by or against the Borrower, at the rate applicable to such
Obligations pursuant to the applicable Loan Documents, whether or not such
interest is allowed as a claim enforceable against the Borrower in a bankruptcy
case under the Bankruptcy Code, and any other interest that would have accrued
but for the commencement of such proceedings.

 

“Primary Obligations” shall have the meaning provided in Section 8.4(b) of this
Agreement.

 

“Proceeds” shall have the meaning provided in Article 9 of the Uniform
Commercial Code or under other relevant law and, in any event, shall include,
but not be limited to, (i) any and all proceeds of any insurance, indemnity,
warranty or Guarantee payable to the Collateral Agent or any Assignor from time
to time with respect to any of the Collateral, (ii) any and all payments (in any
form whatsoever) made or due and payable to any Assignor from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any governmental authority
(or any person acting under color of governmental authority) and (iii) any and
all other amounts from time to time paid or payable under or in connection with
any of the Collateral.

 

“Pro Rata Share” shall have the meaning provided in Section 8.4(b) of this
Agreement.

 

“Receivables” shall mean any “account” as such term is defined in Article 9 of
the Uniform Commercial Code, now or hereafter owned by any Assignor and, in any
event, shall include, but shall not be limited to, all of such Assignor’s rights
to payment of a monetary obligation, whether or not earned by performance, (i)
for property that has been or is to be sold,

 

--------------------------------------------------------------------------------


 

leased, licensed, assigned or otherwise disposed of, (ii) for services rendered
or to be rendered, (iii) for a policy of insurance issued or to be issued,
including health-care insurance receivables (as such term is defined in the
Uniform Commercial Code), (iv) for a secondary obligation incurred or to be
incurred, (v) for energy provided or to be provided, (vi) for the use or hire of
a vessel under a charter or other contract, (vii) arising out of the use of a
credit or charge card or information contained on or for use with the card, or
(viii) as winnings in a lottery or other game of chance operated or sponsored by
a state, governmental unit of a state, or person licensed or authorized to
operate the game by a state or governmental unit of a state, whether now in
existence or arising from time to time hereafter, including, without limitation,
rights evidenced by an account, note, contract, security agreement, chattel
paper, or other evidence of indebtedness or security, together with (i) all
security pledged, assigned, hypothecated or granted to or held by such Assignor
to secure the foregoing, (ii) all of such Assignor’s right, title and interest
in and to any goods, the sale of which gave rise thereto, (iii) all guarantees,
endorsements and indemnifications on, or of, any of the foregoing, (iv) all
powers of attorney for the execution of any evidence of indebtedness or security
or other writing in connection therewith, (v) all books, records, ledger cards,
and invoices relating thereto, (vi) all evidences of the filing of financing
statements and other statements and the registration of other instruments in
connection therewith and amendments thereto, notices to other creditors or
secured parties, and certificates from filing or other registration officers,
(vii) all credit information, reports and memoranda relating thereto, and (viii)
all other writings related in any way to the foregoing.

 

“Representative” shall have the meaning provided in Section 8.4(d) of this
Agreement.

 

“Revolving Credit Agreement” shall mean that certain Revolving Credit Agreement,
dated as of the date hereof, by and among Borrower, the other borrowers parties
thereto, Deutsche Bank Trust Company Americas, as administrative agent and
collateral agent, and the lenders parties thereto, together with any agreement
or agreements from time to time executed by Borrower to evidence any
refinancings or successive refinancings of all or any part of the Revolving
Credit Agreement Obligations, together with any amendments, modifications,
extensions, supplements to, or restatements of any of the foregoing permitted by
the Credit Agreement.

 

“Revolving Credit Agreement Collateral Agent” shall mean the Collateral Agent
(as such term is defined in the Revolving Credit Agreement).

 

“Revolving Credit Agreement First Lien Collateral” shall have the meaning
provided in Section 1.2 of this Agreement.

 

“Revolving Credit Agreement Loan Documents” shall mean the Loan Documents (as
defined in the Revolving Credit Agreement) and all other documents, instruments
and agreements now or hereafter evidencing or securing the whole or any part of
the Revolving Credit Agreement Obligations (including, without limitation, each
of the loan documents as defined in any principal agreement evidencing Revolving
Credit Agreement Obligations, including any documents evidencing or securing any
complete, partial or successive refunding, refinancing or replacement of the
Revolving Credit Agreement Obligations and any amendments, modifications,
renewals or extensions of any of the foregoing).

 

--------------------------------------------------------------------------------


 

“Revolving Credit Agreement Obligations” shall mean Obligations under and as
defined in the Revolving Credit Agreement.

 

“Secondary Obligations” shall have the meaning provided in Section 8.4(b) of
this Agreement.

 

“Secured Party” shall have the meaning provided in the first paragraph of this
Agreement.

 

 “Senior Secured Notes” shall have the meaning provided in the Recitals of this
Agreement.

 

“Senior Secured Notes Indenture” shall have the meaning provided in the Recitals
of this Agreement.

 

“Senior Secured Notes Obligations” shall have the meaning provided in the
definition of “Obligations” in this Annex A.

 

“Senior Secured Notes Trustee” shall have the meaning provided in the Recitals
of this Agreement.

 

 “Significant Copyrights” shall mean, at any time, those Copyrights which the
relevant Assignor believes in its reasonable judgment to be material to its
business at such time.

 

“Significant Marks” shall mean, at any time, those Marks which the relevant
Assignor believes in its reasonable judgment to be material to its business at
such time.

 

“Significant Patents” shall mean, at any time, those Patents which the relevant
Assignor believes in its judgment to be material to its business at such time.

 

“Software” shall have the meaning provided in Article 9 of the Uniform
Commercial Code.

 

“Stock Rights” means any stock, any dividend or other distribution and any other
right or property which an Assignor shall receive or shall become entitled to
receive for any reason whatsoever with respect to, in substitution for or in
exchange for any shares of Pledged Stock and any stock, any right to receive
stock and any right to receive earnings, in which an Assignor now has or
hereafter acquires any right, issued by an issuer of the Pledged Stock.

 

“Termination Date” shall have the meaning provided in Section 12.2 of this
Agreement.

 

“Trade Secrets” shall mean any know-how, technology, product formulations,
procedures and product and manufacturing specifications or standards now or
hereafter utilized in the relevant Assignor’s business.

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as now
or hereafter in effect from time to time in the State of New York; provided,

 

--------------------------------------------------------------------------------


 

however, that if by reason of mandatory provisions of law, any or all of the
attachment, perfection or priority of, or remedies with respect to, the
Collateral Agent’s security interests in any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in any other jurisdiction, the
term “Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code
as enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or
remedies.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.  In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding.”  The
words “herein,” “hereof” and words of similar import as used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision in
this Agreement.  References to “Articles”, “Sections”, “paragraphs”, “Exhibits”
and “Schedules” in this Agreement shall refer to Articles, Sections, paragraphs,
Exhibits and Schedules of this Agreement unless otherwise expressly provided;
references to Persons include their respective permitted successors and assigns
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such persons; and all references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations.

 

--------------------------------------------------------------------------------


 

Annex B

to

Agreement

 

GRANT OF SECURITY INTEREST IN
UNITED STATES TRADEMARKS AND PATENTS

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [NAME OF GRANTOR], a                    corporation (the
“Grantor”) with principal offices at
                                                       , hereby grants to
Deutsche Bank Trust Company Americas, as Collateral Agent, with principal
offices at 60 Wall Street, New York, New York 10005 (the “Grantee”), a security
interest in (i) all of the Grantor’s right, title and interest in and to the
United States trademarks, trademark registrations and trademark applications
(the “Marks”) set forth on Schedule B attached hereto, (ii) all of the Grantor’s
right, title and interest in and to the United States patents (the “Patents”)
set forth on Schedule C attached hereto, in each case together with (iii) all
Proceeds (as such term is defined in the Security Agreement referred to below)
of the Marks and Patents, (iv) the goodwill of the businesses symbolized by the
Marks and (v) all causes of action arising prior to or after the date hereof for
infringement of any of the Marks and Patents or unfair competition regarding the
same.

 

THIS GRANT is made to secure the full and prompt performance and payment of all
the Obligations of the Grantor, as such term is defined in the Security
Agreement between the Grantor, the other assignors party thereto and the
Grantee, dated as of October 14, 2004 (as amended, restated, supplemented or
otherwise modified from time to time, the “Security Agreement”).  Upon the
occurrence of the Termination Date (as defined in the Security Agreement), the
Grantee shall, upon such satisfaction, execute, acknowledge, and deliver to the
Grantor an instrument in writing releasing the security interest in and
re-assigning the Marks and Patents acquired under this Grant to the Grantor.

 

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement.  The rights and remedies of the
Grantee with respect to the security interest granted herein are more fully set
forth in the Security Agreement, all terms and provisions of which are
incorporated herein by reference.  In the event that any provisions of this
Grant are deemed to conflict with the Security Agreement, the provisions of the
Security Agreement shall govern.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Grant of Security
Interest as of the      day of                ,        .

 

 

[NAME OF GRANTOR],
as Grantor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Grantee

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

STATE OF

)

 

 

) ss.:

 

 

 

COUNTY OF

)

 

On this     day of                 ,        before me personally came
                       , who being duly sworn, did depose and say that he is
                                   of [Name of Grantor], that he is authorized
to execute the foregoing Grant of Security Interest on behalf of said
corporation and that he did so by authority of the Board of Directors of said
Corporation.

 

 

 

Notary Public

 

 

--------------------------------------------------------------------------------


 

STATE OF

)

 

 

) ss.:

 

 

 

COUNTY OF

)

 

On this      day of                   ,        before me personally came
                           who, being by me duly sworn, did state as follows:
that s/he is                            of Deutsche Bank Trust Company Americas,
that s/he is authorized to execute the foregoing Grant of Security Interest on
behalf of said corporation and that s/he did so by authority of the Board of
Directors of said corporation.

 

 

 

 

Notary Public

 

 

--------------------------------------------------------------------------------


 

Schedule B

 

U.S. Trademark Registration

 

Registered Mark

 

Registration No.

 

Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule C

 

All patents are encumbered with security interests.

 

Patent Number

 

Date Issued

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Annex C

to

Agreement

 

GRANT OF SECURITY INTEREST
IN UNITED STATES COPYRIGHTS

 

WHEREAS, [NAME OF GRANTOR], a                corporation (the “Grantor”), having
its chief executive office at                                      , is the
owner of all right, title and interest in and to the United States copyrights
and associated United States copyright registrations and applications for
registration set forth in Schedule B attached hereto;

 

WHEREAS, DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent, having its
principal offices at 60 Wall Street, New York, New York 10005 (the “Grantee”),
desires to acquire a security interest in, and lien on, all of Grantor’s right,
title and interest in and to Grantor’s copyrights and copyright registrations
and applications therefor described above; and

 

WHEREAS, the Grantor is willing to assign to the Grantee, and to grant to the
Grantee a security interest in and lien upon the copyrights and copyright
registrations and applications therefor described above;

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and subject to the terms and conditions of the Security
Agreement, dated as of October 14, 2004, between the Grantor, the other
assignors from time to time party thereto and the Grantee (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
the Grantor hereby grants to the Grantee a security interest in and a lien upon,
all of Grantor’s right, title and interest in and to Grantor’s copyrights and
copyright registrations and applications more particularly set forth on
Schedule B attached hereto, (the

 

--------------------------------------------------------------------------------


 

“Copyrights”) together with (i) all Proceeds (as such term is defined in the
Security Agreement referred to below) of the Copyrights, and (ii) all causes of
action arising prior to or after the date hereof for infringement of any
Copyright.

 

This GRANT OF SECURITY INTEREST is made to secure the satisfactory performance
and payment of all the Obligations (as such term is defined in the Security
Agreement) of the Grantor and shall be effective as of the date of the Security
Agreement.  Upon the occurrence of the Termination Date (as defined in the
Security Agreement), the Grantee shall, upon such satisfaction, execute,
acknowledge, and deliver to Grantor an instrument in writing releasing the
security interest in the Copyrights acquired under this Grant of Security
Interest.

 

This Grant of Security Interest has been granted in conjunction with the
security interest granted to Grantee under the Security Agreement.  The rights
and remedies of the Grantee with respect to the security interest granted herein
are more fully set forth in the Security Agreement, all terms and provisions of
which are incorporated herein by reference.  In the event that any provisions of
this Grant of Security Interest are deemed to conflict with the Security
Agreement, the provisions of the Security Agreement shall govern.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the       day
of                      ,       .

 

 

 

[NAME OF GRANTOR],
as Grantor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Collateral Agent Grantee

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

STATE OF

)

 

) ss.:

COUNTY OF

)

 

On this     day of                 ,         , before me personally came
                                 who, being by me duly sworn, did state as
follows:  that he is                                  of [Name of Grantor], that
he is authorized to execute the foregoing Grant of Security Interest on behalf
of said corporation and that he did so by authority of the Board of Directors of
said corporation.

 

 

 

 

 

Notary Public

 

 

--------------------------------------------------------------------------------


 

STATE OF

)

 

) ss.:

COUNTY OF

)

 

On this      day of                   ,       , before me personally came
                             who, being by me duly sworn, did state as follows: 
that s/he is                                   of Deutsche Bank Trust Company
Americas, that s/he is authorized to execute the foregoing Grant of Security
Interest on behalf of said corporation and that he did so by authority of the
Board of Directors of said corporation.

 

 

 

 

 

Notary Public

 

 

--------------------------------------------------------------------------------


 

Schedule B

 

UNITED STATES COPYRIGHTS

 

--------------------------------------------------------------------------------


 

Annex D

to

Agreement

 

ADDITION OF NEW ASSIGNOR
TO SECURITY AGREEMENT

 

ADDITION OF NEW ASSIGNOR TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT (this
“Instrument”), dated as of           ,          , amending that certain        
Security Agreement, dated as of October 14, 2004 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Agreement”)
by and among the Assignors (the “Assignors”) party thereto and Deutsche Bank
Trust Company Americas, as Collateral Agent (the “Collateral Agent”) for the
Secured Parties.

 

Reference is made to the Credit Agreement dated as of October 14, 2004 (as may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Huntsman LLC, a Utah limited liability company
(“Borrower”), the financial institutions (the “Lenders”) from time to time party
thereto and Deutsche Bank Trust Company Americas, as administrative agent
(together with any successor agent, the “Agent”).

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Agreement and the Credit Agreement.

 

The Assignors have entered into the Agreement in order to induce the Lenders to
extend credit pursuant to the Credit Agreement and to induce the other Secured
Parties to extend Hedging Agreements and Foreign Overdraft Facility Agreements,
as the case may be.  Pursuant to Section 7.11 of the Credit Agreement, the
undersigned is required to enter into the Agreement as an Assignor. 
Section 14.2(d) of the Agreement provides that additional parties may become an
Assignor under the Agreement by execution and delivery of an instrument in the
form of this Instrument.  The undersigned (the “New Party”) is executing this
Instrument in accordance with the requirements of the Credit Agreement to become
an Assignor under the Agreement in order to induce the Lenders to extend and
continue the extension of credit pursuant to the Credit Agreement.

 

Accordingly, the New Party agrees as follows:

 

SECTION 1.                                In accordance with the Agreement, the
New Party by its signature below becomes a party to the Agreement with the same
force and effect as if originally named therein as a party and the New Party
hereby (a) agrees to all the terms and warrants that the representations and
warranties made by it as a party thereunder are true and correct in all material
respects on and as of the date hereof after giving effect to the disclosures
attached hereto as Annex I.  Each reference to an “Assignor” in the Agreement
shall be deemed to include the New Party.  The Agreement is hereby incorporated
herein by reference.

 

SECTION 2.                                The New Party represents and warrants
to the Collateral Agent and the Secured Parties that this Instrument has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its

 

--------------------------------------------------------------------------------


 

terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).

 

SECTION 3.                                This Instrument may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Instrument shall become
effective when the Collateral Agent shall have received a counterpart of this
Instrument that bears the signatures of the New Party.

 

SECTION 4.                                Except as expressly supplemented
hereby, the Agreement shall remain in full force and effect.

 

SECTION 5.                            THIS INSTRUMENT SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES
SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF SAID
STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAW.

 

SECTION 6.                                All communications and notices
hereunder shall be in writing and given as provided in the Agreement.  All
communications and notices hereunder to the New Party shall be given to it at
the address set forth under its signature below.

 

IN WITNESS WHEREOF, the New Party has duly executed this Addition of New
Assignor to the Security Agreement as of the day and year first above written.

 

 

 

 

 

 

 

[NAME OF NEW PARTY],

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------
